Exhibit 10.1

 

Execution Version

 

INDENTURE

 

Dated as of October 3, 2014

 

--------------------------------------------------------------------------------

 

SPRINGCASTLE AMERICA FUNDING, LLC

SPRINGCASTLE CREDIT FUNDING, LLC

SPRINGCASTLE FINANCE FUNDING, LLC

CO-ISSUERS

 

SpringCastle Funding Asset Backed Notes 2014-A

 

--------------------------------------------------------------------------------

 

among

 

SPRINGCASTLE AMERICA FUNDING, LLC, SPRINGCASTLE CREDIT FUNDING,
LLC and SPRINGCASTLE FINANCE FUNDING, LLC,
as Co-Issuers,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Loan Trustee for each of the SpringCastle America Funding Trust, the
SpringCastle Credit

Funding Trust and the SpringCastle Finance Funding Trust,

 

SPRINGLEAF FINANCE, INC.,
as Servicer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Paying Agent and Note Registrar

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

Definitions

 

 

SECTION 1.01

Definitions

3

 

 

ARTICLE II

The Notes

 

 

SECTION 2.01

Form Generally

3

SECTION 2.02

Denominations

4

SECTION 2.03

Execution, Authentication and Delivery

4

SECTION 2.04

Book-Entry Notes

4

SECTION 2.05

Registration of and Limitations on Transfer and Exchange of Notes; Appointment
of Note Registrar

6

SECTION 2.06

Mutilated, Destroyed, Lost or Stolen Notes

15

SECTION 2.07

Persons Deemed Owners

16

SECTION 2.08

Cancellation

16

SECTION 2.09

Notices to Clearing Agency

16

SECTION 2.10

Definitive Notes

17

SECTION 2.11

CUSIP Numbers

18

SECTION 2.12

Appointment of Paying Agent

18

 

 

ARTICLE III

Representations and Covenants of Co-Issuers and Loan Trustees

 

 

SECTION 3.01

Payment of Principal and Interest

19

SECTION 3.02

Maintenance of Office or Agency

19

SECTION 3.03

Money for Note Payments to Be Held in Trust

19

SECTION 3.04

Existence

20

SECTION 3.05

Protection of Trust

21

SECTION 3.06

Opinions as to Trust Estate

22

SECTION 3.07

Performance of Obligations; Servicing of Loans

22

SECTION 3.08

Negative Covenants

23

SECTION 3.09

Statements as to Compliance

23

SECTION 3.10

Co-Issuers’ Name, Location, etc.

24

SECTION 3.11

Amendments

24

SECTION 3.12

No Borrowing

25

SECTION 3.13

Guarantees, Loans, Advances and Other Liabilities

25

SECTION 3.14

Tax Treatment

25

SECTION 3.15

Notice of Events of Default

25

SECTION 3.16

No Other Business

27

SECTION 3.17

Further Instruments and Acts

27

SECTION 3.18

Maintenance of Separate Existence

27

SECTION 3.19

Perfection Representations, Warranties and Covenants

27

SECTION 3.20

Other Representations of the Co-Issuers and the Loan Trustees

27

SECTION 3.21

Compliance with Laws

28

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

ARTICLE IV

Satisfaction and Discharge

 

 

 

SECTION 4.01

Satisfaction and Discharge of this Indenture

28

SECTION 4.02

Application of Trust Money

29

 

 

ARTICLE V

Defaults and Remedies

 

 

SECTION 5.01

Reserved

29

SECTION 5.02

Events of Default

29

SECTION 5.03

Acceleration of Maturity; Rescission and Annulment

31

SECTION 5.04

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

32

SECTION 5.05

Remedies; Priorities

34

SECTION 5.06

Optional Preservation of the Trust Estate

35

SECTION 5.07

Limitation on Suits

35

SECTION 5.08

Unconditional Rights of Noteholders to Receive Principal and Interest

36

SECTION 5.09

Restoration of Rights and Remedies

37

SECTION 5.10

Rights and Remedies Cumulative

37

SECTION 5.11

Delay or Omission Not Waiver

37

SECTION 5.12

Control by Noteholders

37

SECTION 5.13

Waiver of Past Defaults

38

SECTION 5.14

Undertaking for Costs

38

SECTION 5.15

Waiver of Stay or Extension Laws

38

SECTION 5.16

Action on Notes

39

SECTION 5.17

Sale of Loans

39

SECTION 5.18

Performance and Enforcement of Certain Obligations

40

 

 

ARTICLE VI

The Indenture Trustee, Paying Agent and Note Registrar

 

 

SECTION 6.01

Duties of the Indenture Trustee

40

SECTION 6.02

Notice of Event of Default

42

SECTION 6.03

Certain Matters Affecting the Indenture Trustee

42

SECTION 6.04

Not Responsible for Recitals or Issuance of Notes

44

SECTION 6.05

Indenture Trustee, Paying Agent and Note Registrar May Hold Notes

45

SECTION 6.06

Money Held in Trust

45

SECTION 6.07

Compensation, Reimbursement and Indemnification

45

SECTION 6.08

Replacement of Indenture Trustee

46

SECTION 6.09

Successor Indenture Trustee by Merger

47

SECTION 6.10

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

48

SECTION 6.11

Eligibility; Disqualification

49

SECTION 6.12

Representations and Warranties of the Indenture Trustee

49

SECTION 6.13

Execution of Transaction Document

49

SECTION 6.14

Performance Support Agreement

49

SECTION 6.15

Rule 15Ga-1 Compliance

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 6.16

Duties of the Paying Agent and Note Registrar

50

SECTION 6.17

Certain Matters Affecting the Paying Agent and the Note Registrar

52

SECTION 6.18

Not Responsible for Recitals or Issuance of Notes

55

SECTION 6.19

Money Held in Trust

55

SECTION 6.20

Compensation, Reimbursement and Indemnification

55

SECTION 6.21

Successor Paying Agent or Note Registrar by Merger

56

SECTION 6.22

Eligibility; Disqualification

56

SECTION 6.23

Representations and Warranties of the Paying Agent or the Note Registrar

57

 

 

ARTICLE VII

Noteholders’ List and Reports

 

 

SECTION 7.01

Co-Issuers to Furnish Indenture Trustee Names and Addresses of Noteholders

57

SECTION 7.02

Preservation of Information; Communications to Noteholders

57

 

 

ARTICLE VIII

Allocation and Application of Collections

 

 

SECTION 8.01

Collection of Money

58

SECTION 8.02

Establishment of the Note Accounts

58

SECTION 8.03

Collections and Allocations

61

SECTION 8.04

Rights of Noteholders

61

SECTION 8.05

Release of Trust Estate

61

SECTION 8.06

Application of Available Funds, the Reserve Account Draw Amount and the Advance
Reserve Account Draw Amount

63

SECTION 8.07

Optional Redemption of the Notes

66

SECTION 8.08

Distributions and Payments to Noteholders

67

SECTION 8.09

Reports and Statements to Noteholders

68

 

 

ARTICLE IX

Supplemental Indentures

 

 

SECTION 9.01

Supplemental Indentures Without Consent of Noteholders

68

SECTION 9.02

Supplemental Indentures With Consent of Noteholders

70

SECTION 9.03

Execution of Supplemental Indentures

71

SECTION 9.04

Effect of Supplemental Indenture

72

SECTION 9.05

Reference in Notes to Supplemental Indentures

72

 

 

ARTICLE X

Termination

 

 

SECTION 10.01

Termination of Indenture

72

SECTION 10.02

Final Distribution

72

 

 

 

ARTICLE XI

Miscellaneous

 

 

 

SECTION 11.01

Compliance Certificates

73

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 11.02

Form of Documents Delivered to Indenture Trustee

74

SECTION 11.03

Acts of Noteholders

74

SECTION 11.04

Notices, Etc.

75

SECTION 11.05

Notices to Noteholders; Waiver

75

SECTION 11.06

Effect of Headings and Table of Contents

76

SECTION 11.07

Successors and Assigns

76

SECTION 11.08

Separability

76

SECTION 11.09

Benefits of Indenture

76

SECTION 11.10

Legal Holidays

76

SECTION 11.11

Governing Law

76

SECTION 11.12

Counterparts

77

SECTION 11.13

Recording of Indenture

77

SECTION 11.14

Inspection

77

SECTION 11.15

Co-Issuers Obligations

77

SECTION 11.16

No Bankruptcy Petition; Disclaimer and Subordination

78

SECTION 11.17

Tax Matters; Administration of Transfer Restrictions

78

 

EXHIBITS & SCHEDULES

 

 

Exhibit A

Forms of Notes

 

 

Exhibit B

Forms of Transfer Certificates

 

 

Exhibit C

Form of Monthly Servicer Report

 

 

Exhibit D

Rule 15Ga-1 Information

 

 

Schedule I

Part A - Definitions Schedule

 

 

 

Part B — Rules of Construction

 

 

Schedule II

Perfection Representations, Warranties and Covenants

 

iv

--------------------------------------------------------------------------------


 

This INDENTURE, dated as of October 3, 2014 (herein, as amended, modified or
supplemented from time to time as permitted hereby, called this “Indenture”),
among SPRINGCASTLE AMERICA FUNDING, LLC, a limited liability company formed
under the laws of the State of Delaware, as a co-issuer (a “Co-Issuer”),
SPRINGCASTLE CREDIT FUNDING, LLC, a limited liability company formed under the
laws of the State of Delaware, as a Co-Issuer, SPRINGCASTLE FINANCE FUNDING,
LLC, a limited liability company formed under the laws of the State of Delaware,
as a Co-Issuer, WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association, as trustee for the benefit of the respective Co-Issuer under the
SpringCastle America Funding Trust, SpringCastle Credit Funding Trust, and the
SpringCastle Finance Funding Trust (in each such capacity, a “Loan Trustee”),
SPRINGLEAF FINANCE, INC., an Indiana corporation, as Servicer, (in such
capacity, the “Servicer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as paying
agent (the “Paying Agent”) and as note registrar (the “Note Registrar”) and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as indenture trustee
(in such capacity, the “Indenture Trustee” or the “2014-A Indenture Trustee”). 
Each of the Co-Issuers is a co-issuer of the Notes (as defined below) issued
under this Indenture and as such shall be jointly and severally liable for the
Notes and all obligations as an issuer under this Indenture.  Each of the Loan
Trustees is an owner and pledgor of legal title to the Loans (as defined below)
pledged under this Indenture.

 

PRELIMINARY STATEMENT

 

The Co-Issuers have duly authorized the execution and delivery of this Indenture
to provide for asset backed notes (the “Notes”) as provided in this Indenture.

 

The Co-Issuers and the Loan Trustees, through this Indenture, wish to provide
security for such obligations to the extent and as provided herein.  All
covenants and agreements made by the Co-Issuers and the Loan Trustees herein are
for the benefit and security of the Indenture Trustee and the Noteholders.

 

The Co-Issuers and the Loan Trustees are entering into this Indenture, and the
Indenture Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged. 
All things necessary have been done to make the Notes, when executed by the
Co-Issuers and authenticated and delivered by the Note Registrar hereunder and
duly issued by the Co-Issuers, the valid obligations of the Co-Issuers, and to
make this Indenture a valid agreement of the Co-Issuers, in accordance with
their and its terms.

 

Each of the Co-Issuers entered into a Loan Purchase Agreement pursuant to which
each of the Sellers and its related Seller Loan Trustee conveyed to the related
Co-Issuer and its related Loan Trustee all of its right, title and beneficial
interest in, to and under the Loans conveyed pursuant to the applicable Loan
Purchase Agreement.

 

The Servicer entered into a Servicing Agreement pursuant to which the Servicer
will continue to service the Loans and make collections thereon in accordance
with the terms thereof.

 

--------------------------------------------------------------------------------


 

GRANTING CLAUSES

 

To secure the Co-Issuers’ joint and several obligations under the Notes,
(a) each of the Co-Issuers hereby Grants to the Indenture Trustee, for the
benefit of the Indenture Trustee and the Noteholders, all of such Co-Issuer’s
right, title and interest, and (b) each of the Loan Trustees hereby Grants to
the Indenture Trustee, for the benefit of the Indenture Trustee and the
Noteholders, all of such Loan Trustee’s right, title and interest, in each case,
whether now owned or hereafter acquired, in, to and under the following:

 

(i)                                     the Loans, whether now existing or
hereafter acquired, and all rights to payment and amounts due or to become due
with respect to all of the foregoing and the related Purchased Assets;

 

(ii)                                  all money, instruments, investment
property and other property (together with all earnings, dividends,
distributions, income, issues, and profits relating thereto) distributed or
distributable in respect of the Loans;

 

(iii)                               the Note Accounts and all Eligible
Investments and all money, investment property, instruments and other property
from time to time on deposit in or credited to the Note Accounts, together with
all earnings, dividends, distributions, income, issues and profits relating
thereto;

 

(iv)                              all rights, remedies, powers, privileges and
claims of the Co-Issuer under or with respect to the Loan Purchase Agreement and
each other Transaction Document (whether arising pursuant to the terms of the
related Loan Purchase Agreement or any other Transaction Document or otherwise
available to the Co-Issuer at law or in equity), including, without limitation,
the rights of the Co-Issuer to enforce the related Loan Purchase Agreement or
any other Transaction Document, and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the related Loan Purchase Agreement or any other Transaction Document
to the same extent as the Co-Issuer could but for the assignment and security
interest granted hereunder;

 

(v)                                 all proceeds of any credit insurance
policies or collateral protection insurance policies relating to any Loans, to
the extent of the applicable Seller’s interest therein;

 

(vi)                              all accounts, chattel paper, deposit accounts,
documents, general intangibles, payment intangibles, goods, instruments,
investment property, letter-of-credit rights, letters of credit and money,
consisting of, arising from, purporting to secure, or relating to, any of the
foregoing;

 

(vii)                           all present and future claims, demands, causes
and choses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds of every kind and nature whatsoever in respect of
any or all of the foregoing, including all proceeds, products, rents, receipts
or profits of

 

2

--------------------------------------------------------------------------------


 

the conversion, voluntary or involuntary, into cash or other property, all cash
and non-cash proceeds, and other property consisting of, arising from or
relating to all or any part of any of the foregoing or any proceeds thereof; and

 

(viii)                        all proceeds of the foregoing.

 

The property described in the preceding sentence shall constitute the “Trust
Estate”; provided, however, that the Trust Estate shall not include, and the
lien of this Indenture shall not extend to, any assets or amounts released from
the Lien of this Indenture in accordance with the express terms hereof.

 

Such Grants are made in trust to secure the Notes equally and ratably without
prejudice, priority or distinction between any Note and any other Notes of the
same Class.

 

The Indenture Trustee, as Indenture Trustee on behalf of the Noteholders,
acknowledges such Grants and accepts the trusts hereunder in accordance with the
provisions hereof.

 

LIMITED RECOURSE

 

The obligation of the Co-Issuers to make payments of principal of and interest
on the Notes are limited recourse obligations of the Co-Issuers that are secured
solely by and are payable solely from the related Trust Estate and only to the
extent proceeds and distributions on such Trust Estate are allocated for their
benefit under the terms of this Indenture.  The holders of the Notes shall have
no recourse to any other assets of the Co-Issuers.  In the event the Trust
Estate has been exhausted and any of the Notes have not been paid in full, then
any and all amounts that are still due on such Notes shall be extinguished and
shall not revive, and such Notes shall be cancelled.

 

ARTICLE I
Definitions

 

SECTION 1.01     Definitions.

 

Certain capitalized terms in this Indenture are defined in and shall have the
respective meanings assigned to them in Part A of Schedule I hereto (together
with Part B of such Schedule I, the “Definitions Schedule”).  The rules of
construction set forth in Part B of the Definitions Schedule shall be applicable
to this Indenture.

 

ARTICLE II
The Notes

 

SECTION 2.01     Form Generally.

 

The Notes shall be designated as the “SpringCastle Funding Asset-Backed Notes
2014-A”.  The Notes shall be in substantially the form attached as Exhibit A
hereto.  Except as otherwise expressly provided herein, the Notes will be issued
in fully registered form only and shall be numbered serially for identification.
The terms of the Notes set forth in Exhibit A to this

 

3

--------------------------------------------------------------------------------


 

Indenture are part of the terms of this Indenture. The Notes shall be
typewritten, word processed, printed, lithographed or engraved or produced by
any combination of these methods, all as determined by the Authorized Officers
executing such Notes, as evidenced by their execution of such Notes.

 

SECTION 2.02     Denominations.

 

The Class A, Class B, and Class C Notes shall be issued in fully registered form
in minimum amounts of $100,000 and in integral multiples of $1,000 in excess
thereof.  The Class D Notes shall be issued in fully registered form in minimum
amounts of $5,000,000 and in integral multiples of $1,000 in excess thereof. 
The Class E Notes shall be issued in fully registered form in minimum amounts of
$10,000,000 and in integral multiples of $1,000 in excess thereof.

 

SECTION 2.03     Execution, Authentication and Delivery.

 

Each Note shall be executed by manual or facsimile signature on behalf of the
Co-Issuers by an Authorized Officer of the Co-Issuers.

 

Notes bearing the manual or facsimile signature of an individual who was, at the
time when such signature was affixed, authorized to sign on behalf of the
Co-Issuers shall not be rendered invalid, notwithstanding the fact that such
individual ceased to be so authorized prior to the authentication and delivery
of such Notes or does not hold such office at the date of issuance of such
Notes.

 

On the Closing Date, the Note Registrar shall authenticate and deliver Class A
Notes for original issue in an aggregate principal amount of $1,601,280,000,
Class B Notes for original issue in an aggregate principal amount of
$427,000,000, Class C Notes for original issue in an aggregate principal amount
of $331,200,000, Class D Notes for original issue in an aggregate principal
amount of $199,810,000 and Class E Notes for original issue in an aggregate
principal amount of $61,580,000.  At any time and from time to time after the
execution and delivery of this Indenture, the Co-Issuers may deliver Notes
executed by all of the Co-Issuers to the Note Registrar for authentication and
delivery, and the Note Registrar, upon an Issuer Order executed by the
Co-Issuers, shall authenticate and deliver such Notes as provided in this
Indenture and not otherwise.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by or on
behalf of the Note Registrar by the manual signature of a duly authorized
signatory, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

 

SECTION 2.04     Book-Entry Notes.

 

The Class A, Class B, Class C and Class D Notes, upon original issuance, shall
be issued in the form of one or more Notes representing the Book-Entry Notes, to
be delivered to the Note Registrar as custodian for the Clearing Agency on
behalf of the Co-Issuers.  The Class

 

4

--------------------------------------------------------------------------------


 

E Notes will be issued only in the form of one or more Definitive Notes.  The
Class A, Class B, Class C and Class D Notes shall initially be registered on the
Note Register in the name of the Clearing Agency or of its nominee, and no
Beneficial Owner of any of the Class A, Class B, Class C or Class D Notes will
receive a Definitive Note representing such Beneficial Owner’s interest in such
Note, except as provided in Section 2.10.  Unless and until Definitive Notes
have been issued to the applicable Beneficial Owners pursuant to Section 2.10:

 

(a)           the provisions of this Section 2.04 shall be in full force and
effect;

 

(b)           the Co-Issuers, the Note Registrar, the Paying Agent and the
Indenture Trustee shall be entitled to communicate directly with the Clearing
Agency and the Clearing Agency Participants for all purposes of this Indenture
(including distributions) as the authorized representatives of the Beneficial
Owners of the Notes;

 

(c)           to the extent that the provisions of this Section 2.04 conflict
with any other provisions of this Indenture, the provisions of this Section 2.04
shall control;

 

(d)           the rights of Beneficial Owners shall be exercised only through
the Clearing Agency and the applicable Clearing Agency Participants and shall be
limited to those established by law and agreements between such owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Notes of such Class are issued pursuant to Section 2.10, the initial
Clearing Agency shall make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal and interest on
the related Notes to such Clearing Agency Participants and, without limiting the
Co-Issuers’, the Note Registrar’s, the Paying Agent’s or the Indenture Trustee’s
duties and obligations set forth elsewhere herein, none of the Co-Issuers, the
Note Registrar, the Paying Agent nor the Indenture Trustee shall have any
responsibility therefor; and

 

(e)           whenever this Indenture requires or permits actions to be taken
based upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Aggregate Note Principal Balance, the Class A Note Balance,
the Class B Note Balance, the Class C Note Balance or the Class D Note Balance,
as applicable, the Clearing Agency shall be deemed to represent such percentage
with respect to the Notes only to the extent that it has received instructions
to such effect from Beneficial Owners and/or Clearing Agency Participants owning
or representing, respectively, such required percentage of the beneficial
interest in such Notes and has delivered such instructions to the Indenture
Trustee.  For the avoidance of doubt, irrespective of whether such Clearing
Agency has received such instructions, the determination as to whether such
Clearing Agency has received such instructions, the determination as to whether
any Note is “Outstanding” shall be made in accordance with the definition
thereof.

 

None of the Co-Issuers, the Indenture Trustee, the Paying Agent or the Note
Registrar shall have any liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in the Book-Entry
Notes or for maintaining, supervising or reviewing any records relating to
beneficial ownership interests or transfers thereof.

 

5

--------------------------------------------------------------------------------


 

Except as provided in the next succeeding paragraph of this Section 2.04, the
rights of Beneficial Owners with respect to the Book-Entry Notes shall be
limited to those established by law and agreements between such Beneficial
Owners and the Clearing Agency and Clearing Agency Participants.  Except as
provided in Section 2.10 hereof, Beneficial Owners shall not be entitled to
Definitive Notes in exchange for the Book-Entry Notes as to which they are the
Beneficial Owners.  Requests and directions from, and votes of, the Clearing
Agency as Holder of the Notes shall not be deemed inconsistent if they are made
with respect to different Beneficial Owners.  The Indenture Trustee may
establish a reasonable record date in connection with solicitations of consents
from or voting by Noteholders and give notice to the Clearing Agency of such
record date.  Other than pursuant to Section 2.10, without the consent of the
Co-Issuers, the Note Registrar, the Paying Agent and the Indenture Trustee, no
Book-Entry Note may be transferred by the Clearing Agency except to a successor
Clearing Agency that agrees to hold such Note for the account of the Beneficial
Owners.

 

The Depository Trust Company shall be the initial Clearing Agency.  In the event
that The Depository Trust Company resigns or is removed as Clearing Agency, the
Indenture Trustee may designate a successor Clearing Agency.  If no successor
Clearing Agency has been designated within thirty (30) days of the effective
date of the Clearing Agency’s resignation or removal, each Beneficial Owner
shall be entitled to Definitive Notes representing the Notes it beneficially
owns in the manner prescribed in Section 2.10.

 

SECTION 2.05     Registration of and Limitations on Transfer and Exchange of
Notes; Appointment of Note Registrar.

 

(a)           Wells Fargo Bank, National Association is hereby appointed as the
note registrar (in such capacity, the “Note Registrar”) to provide for the
registration of Notes, and transfers and exchanges of Notes as herein provided,
and Wells Fargo Bank, National Association hereby accepts such appointment.  The
Note Registrar shall keep a register (the “Note Register”) in which, subject to
such reasonable regulations as it may prescribe, the registration of Notes and
the registration of transfers of Notes shall be provided.  The Note Registrar
shall act solely for the purpose of maintaining the Note Register as an agent of
the Co-Issuers.  Any transfer of an interest in a Definitive Note shall be
reflected in the Note Register and entries in the Note Register shall be
presumed correct.  The Co-Issuers hereby have the right to examine the Note
Register at any time upon reasonable notice to the Note Registrar.  Any
reference in this Indenture to the Note Registrar shall include any co-note
registrar unless the context requires otherwise.  The Co-Issuers may revoke such
power and remove the Note Registrar if the Co-Issuers determine in their sole
discretion that the Note Registrar shall have failed to perform its obligations
under this Indenture in any material respect.  The Note Registrar may resign at
any time upon sixty (60) days’ prior written notice to the Co-Issuers and the
Servicer.  In the event that any Note Registrar shall resign, the Co-Issuers
shall appoint a successor to act as Note Registrar, which successor shall be
reasonably satisfactory to the Servicer; provided, however, that such
resignation shall not be effective and the Note Registrar shall continue to
perform its duties as Note Registrar until the Co-Issuers have appointed a
successor Note Registrar (which may be the Indenture Trustee).

 

(b)           No transfer, sale, pledge or other disposition of any Note or
interest therein shall be made unless that transfer, sale, pledge or other
disposition is exempt from the

 

6

--------------------------------------------------------------------------------


 

registration and/or qualification requirements of the Securities Act and any
applicable state securities laws, or is otherwise made in accordance with the
Securities Act and such state securities laws.  None of the Co-Issuers, the
Indenture Trustee or the Note Registrar is obligated to register or qualify any
Notes under the Securities Act or any other securities law or to take any action
not otherwise required under this Indenture to permit the transfer of any Note
or interest therein without registration or qualification.  Any Noteholder
desiring to effect a transfer of Notes or interests therein shall, and does
hereby agree to, indemnify the Co-Issuers, the Indenture Trustee and the Note
Registrar against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.  Any attempted
transfer, sale, pledge or other disposition of any Note or interest therein in
contravention of this Section 2.05 will be void ab initio and the purported
transferor will continue to be treated as the owner of the Notes for all
purposes.

 

(c)           The Notes are being offered and sold by the Initial Purchasers
only to QIBs in transactions meeting the requirements of Rule 144A or, in the
case of the Class A, Class B and Class C Notes only, to persons (other than
“U.S. persons” as defined in Regulation S) outside the United States pursuant to
the requirements of Regulation S. Neither the Class D Notes nor the Class E
Notes may be sold outside the United States in reliance on Regulation S. If it
is acquiring any Class A, Class B or Class C Notes or any interest or
participation therein in an “offshore transaction” (as defined to Regulation S),
the purchaser is deemed to acknowledge that those notes will initially be
represented by a temporary global note with the applicable legends set forth in
Exhibit A (the “Temporary Regulation S Global Note”) in fully-registered form
without interest coupons and that transfers thereof or any interest or
participation therein are restricted as set forth in this Section 2.05.  The
Class A, Class B and Class C Notes that are not sold in offshore transactions in
reliance on Regulation S and the Class D Notes shall initially be issued in the
form of one or more permanent global notes with the applicable legends set forth
in Exhibit A (each, a “Rule 144A Global Note”) in fully-registered form without
interest coupons.  The principal amount of a Global Note may from time to time
be increased or decreased by adjustments made on the records of the custodian
for DTC, DTC’s nominee or any other authorized person, to reflect the transfers
of interest described in this Section or other transactions under this
Indenture.  The Class D Notes and the Class E Notes will be offered and sold
only to QIBs in reliance on Rule 144A and, in the case of the Class E Notes,
issued only in the form of one or more fully-registered Definitive Notes without
interest coupons.

 

Any ownership interest represented by a beneficial interest in a Rule 144A
Global Note may be transferred to another entity who wishes to hold Notes in the
form of an interest in a Rule 144A Global Note; provided, that, the applicable
transferor and transferee are deemed to have represented and warranted that such
transfer is being made to a transferee that the transferor reasonably believes
is a QIB in a transaction meeting the requirements of Rule 144A.

 

Through and including the fortieth day after the later of the commencement of
the offering of the Notes (which shall not include Class D Notes or Class E
Notes) to persons other than distributors in reliance upon Regulation S and the
Closing Date (that period through and including that fortieth day, the
“Distribution Compliance Period”), any ownership interest represented by a
beneficial interest in the Temporary Regulation S Global Note may be transferred
to a person who wishes to hold Notes in the form of an interest in the Temporary
Regulation S Global Note; provided, that, the applicable transferee is deemed to
have

 

7

--------------------------------------------------------------------------------


 

represented and warranted that it is not a “U.S. person” (as defined in
Regulation S) and such transfer is being made in accordance with Rule 903 or
Rule 904 of Regulation S and all other applicable securities laws.

 

All distributions in respect of Notes represented by a Temporary Regulation S
Global Note will be made only with respect to that portion of the Temporary
Regulation S Global Note in respect of which Euroclear or Clearstream shall have
delivered to the Indenture Trustee, the Note Registrar and the Paying Agent a
certificate or certificates substantially in the form of Exhibit B-4.  The
delivery to the Indenture Trustee, the Note Registrar and the Paying Agent by
Euroclear or Clearstream of a certificate or certificates referred to above may
be relied upon by the Co-Issuers, the Note Registrar, the Paying Agent and the
Indenture Trustee as conclusive evidence that the certificate or certificates
referred to therein has or have been delivered to Euroclear or Clearstream
pursuant to the terms of this Indenture and the Temporary Regulation S Global
Note.

 

Transfers of an interest in a Regulation S Global Note for an interest in a
Rule 144A Global Note, and vice versa (except that no interest in a Class D Note
or a Class E Note may be transferred for an interest in a Regulation S Global
Note), may be made at any time; provided that the intended transferor and
transferee are each able to represent and warrant that such transferee satisfies
the conditions set forth above to hold a beneficial interest in the applicable
Global Note and the transferor provides a transfer certificate in the form of
Exhibit B-1, Exhibit B-2 or Exhibit B-3, as applicable.  Any interest in the
Notes represented by an interest in a Rule 144A Global Note that is transferred
to a person who takes delivery in the form of an interest in a Regulation S
Global Note, and vice versa, will, upon transfer, cease to be an interest in
such original Rule 144A Global Note or Regulation S Global Note, as the case may
be, and become an interest in a Regulation S Global Note or a Rule 144A Global
Note, as applicable, and accordingly, will thereafter be subject to all transfer
restrictions and other procedures applicable to an interest in the applicable
form of Global Note.

 

Interests in a Temporary Regulation S Global Note as to which the Indenture
Trustee, the Note Registrar and the Paying Agent have received from Euroclear or
Clearstream, as the case may be, a certificate substantially in the form of
Exhibit B-4 to the effect that Euroclear or Clearstream, as applicable, has
received a certificate substantially in the form of Exhibit B-5 from the holder
of a beneficial interest in such Note, will be exchanged on and after the last
day of the Distribution Compliance Period for interests in a permanent global
note with the applicable legends set forth in Exhibit A (a “Permanent Regulation
S Global Note” and, together with the Temporary Regulation S Global Note, the
“Regulation S Global Notes”) in fully-registered form without interest coupons. 
The delivery of the certificate or certificates referred to above to the
Indenture Trustee, the Note Registrar and the Paying Agent by Euroclear or
Clearstream may be relied upon by the Co-Issuers, the Note Registrar, the Paying
Agent and the Indenture Trustee as conclusive evidence that the certificate or
certificates referred to therein has or have been delivered to Euroclear or
Clearstream pursuant to the terms of this Indenture and the Temporary Regulation
S Global Note.

 

In the event that a Rule 144A Global Note is exchanged for one or more
Definitive Notes (a “Rule 144A Definitive Note”) or a Regulation S Global Note
is exchanged for one or more Definitive Notes (a “Regulation S Definitive Note”)
pursuant to Section 2.10 of

 

8

--------------------------------------------------------------------------------


 

the Indenture, the related Beneficial Owner shall be required to deliver a
representation letter with respect to the matters described in this
Section 2.05.  Such Rule 144A Definitive Notes and Regulation S Definitive Notes
may be exchanged for one another only upon delivery of a representation letter
with respect to the matters described in Section 2.05 and in accordance with
such procedures as are substantially consistent with the provisions above
(including certification requirements intended to insure that such transfers
comply with Rule 144A or, other than in the case of Class D Notes and Class E
Notes, are to Persons who are not “U.S. persons” (as defined in Regulation S),
or otherwise comply with Regulation S, as the case may be) and as may be from
time to time adopted by the Co-Issuers, the Note Registrar, the Paying Agent and
the Indenture Trustee.  The Note Registrar shall destroy the applicable Global
Note upon its exchange in full for Definitive Notes.

 

Each purchaser of a Note that represents a beneficial interest in a Global Note
will be deemed to have represented and agreed, and each purchaser of a
Definitive Note will be required to certify to the Indenture Trustee, the Paying
Agent and Note Registrar in writing that:

 

(i)            (1) the purchaser is a QIB and is acquiring such Notes for its
own account or as a fiduciary or agent for others (which others are also QIBs)
for investment purposes and not for distribution in violation of the Securities
Act, and it is able to bear the economic risk of an investment in the Notes and
has such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of purchasing the Notes, or
(2) solely in the case of Class A, Class B and Class C Notes, the purchaser is a
not a “U.S. person” (as defined in Regulation S) (and is not purchasing for the
account or benefit of a “U.S. person” as defined in Regulation S), is outside
the United States and is acquiring the Notes pursuant to an exemption from
registration in accordance with Rule 903 or Rule 904 of Regulation S;

 

(ii)           the purchaser understands that the Notes are being offered only
in a transaction that does not require registration of the Notes under the
Securities Act and, if such purchaser decides to resell, pledge or otherwise
transfer such Notes, then it agrees that it will resell, pledge or transfer such
Notes only (1) so long as such Notes are eligible for resale pursuant to
Rule 144A, to a person who the seller reasonably believes is a QIB acquiring the
Notes for its own account or as a fiduciary or agent for others (which others
must also be QIBs) to whom notice is given that the resale or other transfer is
being made in reliance on Rule 144A, or, if applicable and solely in the case of
Class A, Class B and Class C Notes, (2) to a purchaser who is not a
“U.S. person” (as defined in Regulation S) (and is not purchasing for the
account or benefit of a “U.S. person” as defined in Regulation S), is outside
the United States and is acquiring the Notes pursuant to an exemption from
registration under the Securities Act in accordance with Rule 903 or Rule 904 of
Regulation S and, in each case, in accordance with any applicable United States
state securities or “Blue Sky” laws or any securities laws of any other
jurisdiction;

 

(iii)          unless the applicable legend set forth in Exhibit A has been
removed, the purchaser shall notify each transferee of the Notes that (1) the
Notes have not been registered under the Securities Act, (2) the holder of Notes
is subject to the restrictions on the resale or other transfer thereof described
in paragraph (ii) above, and (3) such transferee shall be deemed to have
represented (x) as to its status as a QIB purchasing the

 

9

--------------------------------------------------------------------------------


 

Notes in reliance on Rule 144A or, solely in the case of the Class A, Class B
and Class C Notes, as not a “U.S. person” (as defined in Regulation S) (and is
not purchasing for the account or benefit of a “U.S. person” as defined in
Regulation S) and as outside the United States, acquiring the Notes pursuant to
an exemption from registration under the Securities Act in accordance with
Rule 903 or Rule 904 of Regulation S, as the case may be, (y) if such transferee
is a QIB, that such transferee is acquiring the Notes for its own account or as
a fiduciary or agent for others (which others also must be QIBs), and (z) that
such transferee shall be deemed to have agreed to notify its subsequent
transferees as to the foregoing;

 

(iv)          in the case of the Class D Notes and the Class E Notes, (A) either
(I) the purchaser is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (II) if the purchaser is or becomes a
flow-through entity, then (x) none of the direct or indirect beneficial owners
of any of the interests in such flow-through entity has or ever will have more
than 50% of the value of its interest in such flow-through entity attributable
to the beneficial interest of such flow-through entity in the Notes, other
interest (direct or indirect) in any Co-Issuer, or any interest created under
this Indenture and (y) the purchaser is not and will not be a principal purpose
of the arrangement involving the flow-through entity’s beneficial interest in
the Notes to permit any partnership to satisfy the 100 partner limitation of
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Internal Revenue Code, (B)  the purchaser is not acquiring any Note or
beneficial interest therein, the purchaser will not sell, transfer, assign,
participate, pledge or otherwise dispose of any Note(s) or beneficial interest
therein, and the purchaser will not cause any Note(s) or beneficial interests
therein to be marketed, in each case on or through an “established securities
market” within the meaning of Section 7704(b) of the Internal Revenue Code,
including, without limitation, an interdealer quotation system that regularly
disseminates firm buy or sell quotations, (C) the purchaser’s beneficial
interest in the Notes is not and will not be in an amount that is less than the
minimum denomination for such Note set forth in this Indenture, and the
purchaser does not and will not hold any interest on behalf of any person whose
beneficial interest in a Note is in an amount that is less than the minimum
denomination for the Notes set forth in this Indenture, (D) the purchaser will
not sell, assign, transfer, pledge or otherwise dispose of any Note or
beneficial interest therein, or enter into any financial instrument or contract
the value of which is determined by reference in whole or in part to any Note or
beneficial interest therein, in each case if the effect of doing so would be
that the beneficial interest of any person in such Note would be in an amount
that is less than the minimum denomination for the Notes set forth in this
Indenture, (E) the purchaser will not use any Note as collateral for the
issuance of any securities that could cause any Co-Issuer to be treated as an
association or publicly traded partnership taxable as corporation for U.S.
federal income tax purposes, (F) the purchaser will not transfer a Note or any
beneficial interest therein (directly, through a participation, or otherwise)
unless, prior to the transfer, the transferee shall have executed and delivered
to the Indenture Trustee and the Note Registrar, or any of their respective
successors and assigns, a transferee certification substantially in the form of
Exhibit B-6 or Exhibit B-7 to this Indenture, as

 

10

--------------------------------------------------------------------------------


 

applicable, and (G) in the case of the Class E Notes, the purchaser is a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code
and will not transfer to, or cause such Class E Note or beneficial interest
therein to be transferred to, any person other than a “United States person,” as
defined in Section 7701(a)(30) of the Internal Revenue Code; provided, however,
that, notwithstanding the foregoing representations and warranties in clauses
(A)-(G) herein, the purchaser (i) may engage in any repurchase transaction
(repo) the subject matter of which is a Note or any beneficial interest therein
if the terms of such repurchase transaction are generally consistent with
prevailing market practice and (ii) may pledge a Note or any beneficial interest
therein if doing so will not result in any person (other than the purchaser)
being treated for U.S. federal income tax purposes as the owner of all or any
portion of a Note or beneficial interest therein;

 

(v)           the purchaser, and each person for which it is acting, understands
that any sale or transfer to a person that does not comply with the requirements
set forth herein will be null and void ab initio;

 

(vi)          (1) the purchaser understands that each Rule 144A Global Note and
any Rule 144A Definitive Note will bear the legends set forth in Exhibit A
hereto and (2) the purchaser understands that each Regulation S Global Note and
any Regulation S Definitive Note will bear the legends set forth in Exhibit A;
and

 

(vii)         either (a) it is not and is not acting on behalf or using the
assets of (1) an “employee benefit plan,” as defined in Section 3(3) of ERISA,
that is subject to Title I of ERISA, (2) a “plan,” as defined in
Section 4975(e)(1) of the Internal Revenue Code, that is subject to Section 4975
of the Internal Revenue Code, (3) an entity whose underlying assets include
“plan assets” by reason of such employee benefit plan’s or plan’s investment in
the entity (within the meaning of Department of Labor Regulation 29 C.F.R.
2510.3-101, as modified by Section 3(42) of ERISA), or (4) any governmental,
church, non-U.S. or other plan that is subject to any non-U.S., federal, state
or local law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code (“Similar Law”) or an entity whose
underlying assets include assets of any such plan; or (b) solely in the case of
the Class A Notes, Class B and Class C Notes, the acquisition, continued holding
and disposition of the Notes (or any interest therein) will not give rise to a
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Internal Revenue Code or result in a non-exempt prohibited transaction or
violation of any Similar Law.

 

(d)           At any time when the Co-Issuers are not subject to Section 13 or
15(d) of the Exchange Act and are not exempt from reporting pursuant to
Rule 12g3-2(b) under the Exchange Act, upon the request of a Noteholder or
Beneficial Owner, the Co-Issuers shall promptly furnish or cause to be furnished
Rule 144A Information to such Noteholder or Beneficial Owner, to a prospective
purchaser of such Note designated by such Noteholder or Beneficial Owner or to
the Note Registrar for delivery to such Noteholder or Beneficial Owner or a
prospective purchaser designated by such Noteholder or Beneficial Owner, as the
case may be, in order to permit compliance by such Noteholder or Beneficial
Owner with Rule 144A in connection with the resale of a Note by such Noteholder
or Beneficial Owner.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
herein, no transfer of a Class D Note or beneficial interest therein shall be
effective, and any such attempted transfer shall be void ab initio, unless,
prior to and as a condition to each such transfer, the prospective transferee
(including the initial beneficial owner as initial transferee) and any
subsequent transferee represents and warrants, in writing, substantially in the
form of the transferee certification set forth in Exhibit B-6 to this Indenture,
to the Indenture Trustee and the Note Registrar, and any of their respective
successors and assigns, that: (A) either (I) it is not and will not become for
U.S. federal income tax purposes a partnership, Subchapter S corporation or
grantor trust (or a disregarded entity the single owner of which is any of the
foregoing) (each such entity a “flow-through entity”) or (II) if it is or
becomes a flow-through entity, then (x) none of the direct or indirect
beneficial owners of any of the interests in such flow-through entity has or
ever will have more than 50% of the value of its interest in such flow-through
entity attributable to the beneficial interest of such flow-through entity in
the Notes, other interest (direct or indirect) in any Co-Issuer, or any interest
created under this Indenture and (y) it is not and will not be a principal
purpose of the arrangement involving the flow-through entity’s beneficial
interest in any Class D Note to permit any partnership to satisfy the 100
partner limitation of Section 1.7704-1(h)(1)(ii) of the Treasury Regulations
necessary for such partnership not to be classified as a publicly traded
partnership under the Internal Revenue Code, (B)  it is not acquiring any
Class D Note or beneficial interest therein, it will not sell, transfer, assign,
participate, pledge or otherwise dispose of any Class D Note(s) or beneficial
interest therein, and it will not cause any Class D Note(s) or beneficial
interests therein to be marketed, in each case on or through an “established
securities market” within the meaning of Section 7704(b) of the Internal Revenue
Code, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations, (C) its beneficial interest
in the Class D Notes is not and will not be in an amount that is less than the
minimum denomination for such Class D Note set forth in this Indenture, and it
does not and will not hold any interest on behalf of any person whose beneficial
interest in a Class D Note is in an amount that is less than the minimum
denomination for the Class D Notes set forth in this Indenture, (D) it will not
sell, assign, transfer, pledge or otherwise dispose of any Class D Note or
beneficial interest therein, or enter into any financial instrument or contract
the value of which is determined by reference in whole or in part to any Class D
Note or beneficial interest therein, in each case if the effect of doing so
would be that the beneficial interest of any person in the Class D Note would be
in an amount that is less than the minimum denomination for the Class D Notes
set forth in this Indenture, (E) it will not use any Class D Note as collateral
for the issuance of any securities that could cause any Co-Issuer to be treated
as an association or publicly traded partnership taxable as corporation for U.S.
federal income tax and (F) it will not transfer a Class D Note or any beneficial
interest therein (directly, through a participation, or otherwise) unless, prior
to the transfer, the transferee shall have executed and delivered to the
Indenture Trustee and the Note Registrar, and any of their respective successors
and assigns, a transferee certification substantially in the form of Exhibit B-6
to this Indenture.  Notwithstanding the foregoing, a transferee (i) may engage
in any repurchase transaction (repo) the subject matter of which is a Class D
Note or any beneficial interest therein if the terms of such repurchase
transaction are generally consistent with prevailing market practice and
(ii) may pledge a Class D Note or any beneficial interest therein if doing so
will not result in any person (other than the transferee) being treated for U.S.
federal income tax purposes as the owner of all or any portion of a Class D Note
or beneficial interest therein.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
herein, no transfer of a Class E Note or beneficial interest therein shall be
effective, and any such attempted transfer shall be void ab initio, unless,
prior to and as a condition to each such transfer, the prospective transferee
(including the initial beneficial owner as initial transferee) and any
subsequent transferee represent and warrants, in writing, substantially in the
form of the transferee certification set forth in Exhibit B-7 to this Indenture,
to the Indenture Trustee and the Note Registrar, and any of their respective
successors and assigns, that: (A) either (I) it is not and will not become for
U.S. federal income tax purposes a partnership, Subchapter S corporation or
grantor trust (or a disregarded entity the single owner of which is any of the
foregoing) (each such entity a “flow-through entity”) or (II) if it is or
becomes a flow-through entity, then (x) none of the direct or indirect
beneficial owners of any of the interests in such flow-through entity has or
ever will have more than 50% of the value of its interest in such flow-through
entity attributable to the beneficial interest of such flow-through entity in
the Notes, other interest (direct or indirect) in any Co-Issuer, or any interest
created under this Indenture and (y) it is not and will not be a principal
purpose of the arrangement involving the flow-through entity’s beneficial
interest in any Class E Note to permit any partnership to satisfy the 100
partner limitation of Section 1.7704-1(h)(1)(ii) of the Treasury Regulations
necessary for such partnership not to be classified as a publicly traded
partnership under the Internal Revenue Code, (B)  it is not acquiring any
Class E Note or any beneficial interest therein, it will not sell, transfer,
assign, participate, pledge or otherwise dispose of any Class E Note(s) or
beneficial interest therein, and it will not cause any Class E Note(s) or
beneficial interest therein to be marketed, in each case on or through an
“established securities market” within the meaning of Section 7704(b) of the
Internal Revenue Code, including, without limitation, an interdealer quotation
system that regularly disseminates firm buy or sell quotations, (C) its
beneficial interest in the Class E Notes is not and will not be in an amount
that is less than the minimum denomination for such Class E Note set forth in
this Indenture, and it does not and will not hold any interest on behalf of any
person whose beneficial interest in a Class E Note is in an amount that is less
than the minimum denomination for the Class E Notes set forth in this Indenture,
(D) it will not sell, assign, transfer, pledge or otherwise dispose of any
Class E Note or beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Class E Note or beneficial interest therein, in each case if the
effect of doing so would be that the beneficial interest of any person in the
Class E Note would be in an amount that is less than the minimum denomination
for the Class E Notes set forth in this Indenture, (E) it will not use any
Class E Note as collateral for the issuance of any securities that could cause
any Co-Issuer to be treated as an association or publicly traded partnership
taxable as corporation for U.S. federal income tax purposes, (F) it will not
transfer a Class E Note or any beneficial interest therein (directly, through a
participation, or otherwise) unless, prior to the transfer, the transferee shall
have executed and delivered to the Indenture Trustee and the Note Registrar, and
any of their respective successors and assigns, a transferee certification
substantially in the form of Exhibit B-7 to this Indenture, and (G) it is a
“United States person” as defined in Section 7701(a)(30) of the Internal Revenue
Code and will not transfer to, or cause such Class E Note or beneficial interest
therein to be transferred to, any person other than a “United States person,” as
defined in Section 7701(a)(30) of the Internal Revenue Code.  Notwithstanding
the foregoing, a transferee (i) may engage in any repurchase transaction (repo)
the subject matter of which is a Class E Note or any beneficial interest therein
if the terms of such repurchase transaction are generally consistent with
prevailing market practice and (ii) may pledge a Class E Note or any

 

13

--------------------------------------------------------------------------------


 

beneficial interest therein if doing so will not result in any person (other
than the transferee) being treated for U.S. federal income tax purposes as the
owner of all or any portion of a Class E Note or beneficial interest therein.

 

(g)                                  In the case of a transfer of a Class D Note
or Class E Note to the Sellers, the representations set forth in
Section 2.05(e) or Section 2.05(f), as applicable, shall not be required and
shall not serve as a condition to such transfer.

 

(h)                                 With respect to any outstanding Notes
retained by the Co-Issuers or conveyed to the Sellers, and later sold to an
unrelated purchaser, the requirements set forth in Section 3.14(c) must be met
prior to any such later sale.  In addition, to the extent any such Notes are
Class D Notes or Class E Notes, the requirements of this Section 2.05 must be
satisfied prior to such later sale.

 

(i)                                     If a Person is acquiring any Note or
interest therein as a fiduciary or agent for one or more accounts, such Person
shall be required to deliver to the Note Registrar a certification (which in the
case of the Book-Entry Notes, the prospective transferee will be deemed to have
represented such certification) to the effect that it has (i) sole investment
discretion with respect to each such account and (ii) full power to make the
foregoing acknowledgments, representations, warranties, certifications and
agreements with respect to each such account as set forth in this Section 2.05.

 

(j)                                    Subject to the preceding provisions of
this Section 2.05, upon surrender for registration of transfer of any Note at
the offices or agency of the Note Registrar maintained for such purpose, the
Co-Issuers shall execute and the Note Registrar shall authenticate and deliver,
in the name of the designated transferee or transferees, one or more new Notes
of a like Denomination and of the same Class.  As of the Closing Date, the
offices of the Note Registrar maintained for such purpose are located at Sixth
Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate
Trust Services—SpringCastle Funding Asset-Backed Notes.

 

(k)                                 At the option of any Noteholder, its Notes
may be exchanged for other Notes of authorized denominations of the same
Class and of a like aggregate denomination, upon surrender of the Notes to be
exchanged at the offices of the Note Registrar maintained for such purpose.
Whenever any Notes are so surrendered for exchange, the Co-Issuers shall execute
and the Note Registrar as authenticating agent shall authenticate and deliver
the Notes which the Noteholder making the exchange is entitled to receive.

 

(l)                                     Every Note presented or surrendered for
transfer or exchange shall (if so required by the Note Registrar) be duly
endorsed by, or be accompanied by a written instrument of transfer in the form
satisfactory to the Note Registrar duly executed by, the Holder thereof or his
attorney duly authorized in writing.

 

(m)                             Every Note issued upon any registration of
transfer or exchange of Notes shall be the valid obligations of the Co-Issuers,
jointly and severally, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
or exchange.

 

14

--------------------------------------------------------------------------------


 

(n)                                 No service charge shall be imposed for any
transfer or exchange of Notes, but the Note Registrar may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any transfer or exchange of Notes.

 

(o)                                 All Notes surrendered for transfer and
exchange shall be physically canceled by the Note Registrar, and the Note
Registrar shall dispose of such canceled Notes in accordance with its standard
procedures.

 

(p)                                 The Note Registrar shall provide to the
Co-Issuers, upon reasonable written request, and at the expense of the
requesting party, an updated copy of the Note Register.  The Co-Issuers shall
have the right to inspect the Note Register or to obtain a copy thereof at all
reasonable times, and to rely conclusively upon a certificate of the Note
Registrar as to the information set forth in the Note Register.

 

SECTION 2.06              Mutilated, Destroyed, Lost or Stolen Notes.

 

If (a) any mutilated Note is surrendered to the Note Registrar, or the Note
Registrar receives evidence to its satisfaction of the destruction, loss or
theft of any Note, and (b) in case of destruction, loss or theft there is
delivered to the Note Registrar, as the case may be, such security or indemnity
as may be required by it to hold the Co-Issuers, the Note Registrar harmless,
then, in the absence of written notice to the Co-Issuers or the Note Registrar
that such Note has been acquired by a “protected purchaser” (as contemplated by
Article 8 of the UCC), the Co-Issuers shall execute, and upon Issuer Order
executed by each of the Co-Issuers, the Note Registrar shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a replacement Note of like tenor and aggregate principal amount,
bearing a number not contemporaneously outstanding; provided, however, that if
any such mutilated, destroyed, lost or stolen Note shall have become or within
seven (7) days shall be due and payable, or shall have been selected or called
for redemption, instead of issuing a replacement Note, the Co-Issuers may pay
such Note without surrender thereof, except that any mutilated Note shall be
surrendered.  If, after the delivery of such replacement Note or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a “protected purchaser” (as contemplated by Article 8 of the UCC) of
the original Note in lieu of which such replacement Note was issued presents for
payment such original Note, the Co-Issuers and the Note Registrar Agent shall be
entitled to recover such replacement Note (or such payment) from the Person to
whom it was delivered or any Person taking such replacement Note from such
Person to whom such replacement Note was delivered or any assignee of such
Person, except a “protected purchaser” (as contemplated by Article 8 of the
UCC), and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Co-Issuers or the Note Registrar in connection therewith.

 

In connection with the issuance of any replacement Note under this Section 2.06,
the Co-Issuers or the Note Registrar may require the payment by the Holder of
such Note of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other reasonable expenses (including
the reasonable fees and expenses of the Note Registrar) connected therewith.

 

15

--------------------------------------------------------------------------------


 

Any replacement Note issued pursuant to this Section in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute complete and
indefeasible evidence of a debt of the Co-Issuers, as if originally issued,
whether or not the destroyed, lost or stolen Note shall be found at any time,
and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

 

The provisions of this Section 2.06 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.07              Persons Deemed Owners.

 

The Indenture Trustee, the Note Registrar, the Paying Agent, the Co-Issuers and
any agent of any of them may prior to due presentation of a Note for
registration of transfer, treat the Person in whose name any Note is registered
as the holder of such Note for the purpose of receiving distributions pursuant
to the terms of this Indenture and for all other purposes whatsoever, and, in
any such case, none of the Indenture Trustee, the Note Registrar, the Paying
Agent, the Co-Issuers nor any agent of any of them shall be affected by any
notice to the contrary.  Upon any request or inquiry by a Noteholder, the
Indenture Trustee, the Paying Agent or the Note Registrar shall be entitled to
receive a certification in form reasonably satisfactory to the Indenture
Trustee, the Paying Agent and the Note Registrar, to enable the Indenture
Trustee, the Paying Agent and the Note Registrar to confirm the status of such
entity as a Noteholder.

 

SECTION 2.08              Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption shall, if surrendered to any Person other than the Note Registrar, be
delivered to the Note Registrar and shall be promptly cancelled by the Note
Registrar and shall no longer be considered Outstanding for any purpose
hereunder.  The Co-Issuers may at any time deliver to the Note Registrar for
cancellation any Notes previously authenticated and delivered hereunder which
the Co-Issuers may have acquired in any lawful manner whatsoever.  All Notes
delivered by the Co-Issuers or any other Person for cancellation shall be
promptly cancelled by the Note Registrar and such cancellation shall be recorded
in the Note Register.  No Notes shall be authenticated in lieu of or in exchange
for any Notes cancelled as provided in this Section, except as expressly
permitted by this Indenture.  All cancelled Notes held by the Note Registrar
shall be destroyed or retained in accordance with its standard document
retention or disposal policy in effect at such time unless the Co-Issuers shall
direct prior to destruction that they be returned to the Co-Issuers.

 

SECTION 2.09              Notices to Clearing Agency.

 

Whenever a notice or other communication is required to be given to the
Noteholders of any Class with respect to which Book-Entry Notes have been
issued, unless and until Definitive Notes shall have been issued to the related
Beneficial Owners pursuant to Section 2.10 and there are no Book-Entry Notes
outstanding, the Indenture Trustee shall give all such notices and
communications to the Clearing Agency.

 

16

--------------------------------------------------------------------------------


 

SECTION 2.10              Definitive Notes.

 

If Book-Entry Notes have been issued with respect to any Class and (i) (a) the
Co-Issuers advises the Indenture Trustee and the Note Registrar that the
Clearing Agency is no longer willing or able to discharge properly its
responsibilities with respect to such Class and (b) the Co-Issuers is unable to
locate and reach an agreement on satisfactory terms with a qualified successor,
(ii) to the extent permitted by law, the Co-Issuers, at its option, advises the
Indenture Trustee and the Note Registrar in writing that it elects to terminate
the book-entry system through the Clearing Agency with respect to such Class or
(iii) after the occurrence of a Servicer Default or an Event of Default,
Beneficial Owners with respect to such Class representing not less than 50% of
the principal amount of the Book-Entry Notes of such Class advise the Indenture
Trustee, the Note Registrar and the applicable Clearing Agency in writing
through the applicable Clearing Agency Participants that the continuation of a
book-entry system with respect to the Notes of such Class is no longer in the
best interests of the Beneficial Owners with respect to such Class, then the
Indenture Trustee shall notify all Beneficial Owners with respect to such Class,
through the Clearing Agency of the occurrence of such event and of the
availability of Definitive Notes to Beneficial Owners with respect to such
Class.  Upon surrender to the Note Registrar of such Notes by the Clearing
Agency, accompanied by registration instructions from the applicable Clearing
Agency for registration, the Co-Issuers shall execute and the Note Registrar
shall authenticate Definitive Notes of such Class and shall recognize the
registered holders of such Definitive Notes as Noteholders under this
Indenture.  None of the Co-Issuers, the Note Registrar or the Indenture Trustee
shall be liable for any delay in delivery of such instructions, and the
Co-Issuers, the Note Registrar and the Indenture Trustee may conclusively rely
on, and shall be protected in relying on, such instructions.  Upon the issuance
of Definitive Notes of such Class, the Indenture Trustee, the Note Registrar and
the Paying Agent shall recognize the registered Holders of such Definitive Notes
of such Class as Noteholders of such Class hereunder.  Definitive Notes will be
transferable and exchangeable at the offices of the Note Registrar.

 

Pending the preparation of Definitive Notes, the Co-Issuers may execute, and
upon receipt of an Issuers Order executed by each of the Co-Issuers, the Note
Registrar shall authenticate and deliver, temporary Notes which are printed,
lithographed, typewritten, mimeographed or otherwise produced, of the tenor of
the Definitive Notes in lieu of which they are issued and with such variations
not inconsistent with the terms of this Indenture as the officers executing such
Notes may determine, as evidenced by their execution of such Notes.

 

If temporary Notes are issued, the Co-Issuers shall cause Definitive Notes to be
prepared without unreasonable delay. After the preparation of Definitive Notes,
the temporary Notes shall be exchangeable for Definitive Notes upon surrender of
the temporary Notes at the office or agency of the Co-Issuers to be maintained
as provided in Section 3.02, without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Notes, the Co-Issuers shall execute
and the Note Registrar, upon Issuer Order executed by all of the Co-Issuers,
shall authenticate and deliver in exchange therefor a like principal amount of
Definitive Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under this
Indenture as Definitive Notes.

 

17

--------------------------------------------------------------------------------


 

SECTION 2.11              CUSIP Numbers.

 

The Co-Issuers in issuing the Notes may use “CUSIP” numbers (if then generally
in use), and, if so, the Indenture Trustee shall use “CUSIP” numbers in notices
of redemption as a convenience to Noteholders; provided, that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption and
that reliance may be placed only on the other identification numbers printed on
the Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers.  The Co-Issuers will promptly notify the Indenture
Trustee in writing of any change in the “CUSIP” numbers.

 

SECTION 2.12                                      Appointment of Paying Agent.

 

(a)                                 The Co-Issuers hereby appoint Wells Fargo
Bank, National Association, as a paying agent (the “Paying Agent”) to make
distributions to Noteholders from the Collection Account pursuant to the
provisions of Article VIII hereof.  The Paying Agent shall have the revocable
power to withdraw funds from the Collection Account for the purpose of making
the distributions referred to above.  The Co-Issuers may revoke such power and
remove the Paying Agent if the Co-Issuers determine in their sole discretion
that the Paying Agent shall have failed to perform its obligations under this
Indenture in any material respect.  The Paying Agent may resign at any time upon
sixty (60) days’ prior written notice to the Co-Issuers and the Servicer.  In
the event that any Paying Agent shall resign, the Co-Issuers shall appoint a
successor to act as Paying Agent, which successor shall be reasonably
satisfactory to the Servicer; provided, however, that such resignation shall not
be effective and the Paying Agent shall continue to perform its duties as Paying
Agent until the Co-Issuers have appointed a successor Paying Agent (which may be
the Indenture Trustee).  The Co-Issuers shall cause any successor Paying Agent
to execute and deliver to the Co-Issuers and the Indenture Trustee a written
instrument in which such Paying Agent shall agree with the Co-Issuers to do each
of the actions described in clause (b) below.

 

(b)                                 The Paying Agent agrees that it will:

 

(i)                                     hold all sums held by it for the payment
of amounts due with respect to the Notes in trust for the benefit of the Persons
entitled thereto until such sums shall be paid to such Persons or otherwise
disposed of as herein provided and pay such sums to such Persons as herein
provided;

 

(ii)                                  give the Indenture Trustee written notice
of any default by the Co-Issuers (or any other obligor upon the Notes) in the
making of any payment required to be made with respect to the Notes of which it
has actual knowledge;

 

(iii)                               at any time after the acceleration of the
maturity of the Notes after an Event of Default, upon the written request of the
Indenture Trustee, forthwith pay to the Indenture Trustee all sums so held in
trust by such Paying Agent;

 

(iv)                              immediately resign as a Paying Agent and
forthwith pay to the Indenture Trustee (or to a successor Paying Agent appointed
by the Co-Issuers) all sums held by it in trust for the payment of Notes if at
any time it ceases to

 

18

--------------------------------------------------------------------------------


 

meet the standards required to be met by a Paying Agent at the time of its
appointment; and

 

(v)                                 comply with all requirements of the Internal
Revenue Code with respect to the withholding from any payments made by it on any
Notes of any applicable withholding taxes imposed thereon and with respect to
any applicable reporting requirements in connection therewith.

 

ARTICLE III
Representations and Covenants of Co-Issuers and Loan Trustees

 

SECTION 3.01              Payment of Principal and Interest.

 

(a)                                 The Co-Issuers will duly and punctually pay
principal of and interest on the Notes, in each case in accordance with the
terms of the Notes and as specified in this Indenture including without
limitation Section 8.06 hereof.

 

(b)                                 On each Payment Date, the Noteholders of
each Class as of the related Record Date shall be entitled to the interest
accrued at the applicable Interest Rate and principal payable on such Payment
Date as specified in this Indenture including without limitation Section 8.06
hereof.  All payment obligations under a Note are discharged to the extent such
payments are made to the Noteholder of record as of such related Record Date.

 

SECTION 3.02              Maintenance of Office or Agency.

 

The Note Registrar will maintain its Corporate Trust Office at Wells Fargo
Center, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479,
Attention: Corporate Trust Services—SpringCastle Funding Asset-Backed Notes,
where Notes may be presented or surrendered for payment and where Notes may be
surrendered for registration of transfer or exchange.  The Note Registrar will
give prompt written notice to the Co-Issuers, the Indenture Trustee and the
Noteholders of any change in the location of any such office or agency.

 

SECTION 3.03              Money for Note Payments to Be Held in Trust.

 

As specified in Section 8.02, all payments of amounts due and payable on or with
respect to the Notes, which are to be made from amounts withdrawn from the
Collection Account, shall be made on behalf of the Co-Issuers by the Paying
Agent, and no amounts so withdrawn from the Collection Account shall be paid
over to the Co-Issuers except as provided in this Indenture.

 

Subject to Requirements of Law with respect to escheat of funds, and after such
notice required with respect to Notes not surrendered for cancellation pursuant
to Section 10.02(b) is given, any money held by the Paying Agent in trust for
the payment of any amount due with respect to any Note remaining unclaimed for
two years after such amount has become due and payable shall be discharged from
such trust, and the Paying Agent shall give prompt notice of such occurrence to
the Co-Issuers and shall release such money to the Co-Issuers on Issuer Order
executed by each of the Co-Issuers; and the Holder of such Note shall

 

19

--------------------------------------------------------------------------------


 

thereafter, as an unsecured general creditor, look only to the Co-Issuers (and
then only to the extent of the amounts so paid to the Co-Issuers) for payment
thereof, and all liability of the Paying Agent with respect to such trust money
shall thereupon cease; provided, however, that the Paying Agent, before being
required to make any such repayment, shall at the direction of the Co-Issuers
cause to be published once, in a newspaper published in the English language,
customarily published on each Business Day and of general circulation in The
City of New York, notice that such money remains unclaimed and that, after a
date specified therein, which date shall not be less than thirty (30) days from
the date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Co-Issuers.  The cost of any such notice or publication
shall be paid out of funds in the Collection Account.  The Paying Agent shall
also adopt and employ, at the expense of the Co-Issuers, to be paid out of funds
in the Collection Account, any other reasonable means of notification of such
repayment (including, but not limited to, mailing notice of such repayment to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in moneys due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record for each such Holder).

 

SECTION 3.04              Existence.

 

(a)                                 Subject to the following clause (b),
(i) each of the Co-Issuers will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, the Notes, the Trust Estate and
each other related instrument or agreement included in the Trust Estate and
(ii)  none of the Co-Issuers shall consolidate or merge with or into any other
Person and shall not (except as provided herein) convey or transfer its
properties and assets substantially as an entirety to any Person.  Each of the
Loan Trustees will keep in full effect its existence, rights and franchises as a
common law trust under the laws of the State of Delaware.  None of the Loan
Trustees shall consolidate or merge with or into any other Person and shall not
(except as provided herein) convey or transfer its properties and assets
substantially as an entirety to any Person.

 

(b)                                 No Co-Issuer shall dissolve, liquidate,
consolidate with or merge into any other corporation, limited liability company
or other entity or convey, transfer or sell (other than conveyances hereunder)
its properties and assets substantially as an entirety to any Person unless:

 

(i)                                     the entity formed by such consolidation
or into which such Co-Issuer is merged or the Person which acquires by
conveyance, transfer or sale the properties and assets of such Co-Issuer
substantially as an entirety shall be, if such Co-Issuer is not the surviving
entity, organized and existing under the laws of the state of Delaware, and
shall be a special purpose corporation or other special purpose entity whose
powers and activities are limited and, if such Co-Issuer is not the surviving
entity, such entity or Person shall expressly assume, by a written agreement
supplemental hereto, executed and delivered to the Servicer,

 

20

--------------------------------------------------------------------------------


 

the Co-Issuers and the Indenture Trustee, in form reasonably satisfactory to the
Servicer, the Co-Issuers and the Indenture Trustee, the performance of every
covenant and obligation of such Co-Issuer hereunder;

 

(ii)                                  such Co-Issuer or the surviving entity, as
the case may be, has delivered to the Indenture Trustee (A) an Officer’s
Certificate of such Co-Issuer or such entity stating that such consolidation,
merger, conveyance, transfer or sale and such supplemental agreement complies
with this Section 3.04 and that all conditions precedent herein provided for
relating to such transaction have been complied with and (B) an Officer’s
Certificate of such Co-Issuer or such entity and an Opinion of Counsel each
stating that such supplemental agreement is a valid and binding obligation of
such surviving entity enforceable against such surviving entity in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or general
principles of equity; and

 

(iii)                               the Indenture Trustee and the Servicer shall
have received an Officer’s Certificate of such Co-Issuer or such entity, as
applicable, to the effect that in the reasonable belief of such Co-Issuer or
such entity, such consolidation, merger, conveyance, transfer or sale will not
have an Adverse Effect.

 

SECTION 3.05              Protection of Trust.

 

The Co-Issuers will from time to time take all actions, including without
limitation preparing, or causing to be prepared, authorizing, executing and
delivering all such supplements and amendments hereto and all such financing
statements, amendments to financing statements, continuation statements, if any,
instruments of further assurance and other instruments, necessary or advisable
to:

 

(a)                                 grant more effectively all or any portion of
the Trust Estate as security for the Notes;

 

(b)                                 maintain or perfect or preserve the lien and
security interest (and the priority thereof) of this Indenture or to carry out
more effectively the purposes hereof;

 

(c)                                  perfect, publish notice of, or protect the
validity of any Grant made or to be made by this Indenture and the priority
thereof; or

 

(d)                                 preserve and defend title to the Trust
Estate and the rights therein of the Indenture Trustee and the Noteholders
secured thereby against the claims of all Persons and parties.

 

The Co-Issuers and the Loan Trustees hereby designate the Indenture Trustee its
agent and attorney-in-fact to execute any instrument required pursuant to this
Section 3.05; provided, however, such appointment shall in no way be deemed to
be an assumption of any of the duties or obligations of the Co-Issuers under
this Section 3.05.  Financing statements filed pursuant to such appointment may
describe the Trust Estate in the same manner as described herein or may describe
the collateral subject thereto as “All of the Debtor’s personal property

 

21

--------------------------------------------------------------------------------


 

and other assets, whether now owned or existing or hereafter acquired or
arising, together with all products and proceeds thereof, substitutions and
replacements therefor, and additions and accessions thereto.”

 

The Co-Issuers shall pay or cause to be paid any taxes levied on all or any part
of the Trust Estate from amounts available for such purpose pursuant to this
Indenture.

 

SECTION 3.06              Opinions as to Trust Estate.

 

On or before March 31 of each calendar year, beginning in 2015, the Co-Issuers
will furnish to the Indenture Trustee an Opinion of Counsel either stating that,
(i) in the opinion of such counsel, such action has been taken with respect to
the recording, filing, re-recording and refiling of this Indenture and any other
requisite documents and with respect to the authorization, execution and filing
of any financing statements and continuation statements as is necessary to
maintain the lien and security interest created by this Indenture and reciting
the details of such action or (ii) in the opinion of such counsel no such action
is necessary to maintain such lien and security interest.  Such Opinion of
Counsel will also describe the recording, filing, re-recording and refiling of
this Indenture and any other requisite documents and the execution and filing of
any financing statements and continuation statements that will, in the opinion
of such counsel, be required to maintain the lien and security interest of this
Indenture until March 31 of the following calendar year.

 

SECTION 3.07              Performance of Obligations; Servicing of Loans.

 

(a)                                 The Co-Issuers shall not take any action and
shall use their best efforts not to permit any action to be taken by others that
would release any Person from any of such Person’s material covenants or
obligations under any instrument or agreement included in the Trust Estate or
that would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture, the applicable Loan
Purchase Agreements or such other instrument or agreement.

 

(b)                                 The Co-Issuers may contract with other
Persons to assist it in performing their duties under this Indenture, and any
performance of such duties by a Person identified to the Indenture Trustee, the
Paying Agent and the Note Registrar in an Officer’s Certificate of the
Co-Issuers shall satisfy the obligations of the Co-Issuers with respect thereto
and shall be deemed to be an action taken by the Co-Issuers.

 

(c)                                  The Co-Issuers will punctually perform and
observe all of its obligations and agreements contained in this Indenture, the
other Transaction Documents and in the instruments and agreements relating to
the Trust Estate, including but not limited to preparing, authorizing and filing
or causing to be filed all UCC financing statements and amendments to financing
statements required to be filed by the terms of this Indenture and the other
Transaction Documents in accordance with and within the time periods provided
for herein and therein.

 

(d)                                 If the Co-Issuers shall have knowledge of
the occurrence of a Servicer Default under the Servicing Agreement, the
Co-Issuers shall promptly notify the Indenture Trustee and shall specify in such
notice the action, if any, being taken with respect to such

 

22

--------------------------------------------------------------------------------


 

default.  If a Servicer Default shall arise from the failure of the Servicer to
perform any of its duties or obligations under the Servicing Agreement with
respect to the Trust Estate, the Co-Issuers shall take all reasonable steps
available to it or as may be directed by the Indenture Trustee (acting at the
written direction of the Required Noteholders) to remedy such failure or to
cause such failure to be remedied.

 

(e)                                  Each of the Co-Issuers shall deliver the
Loan Schedule received by it pursuant to the applicable Loan Purchase Agreement
on the Closing Date to the Indenture Trustee.

 

(f)                                   The Co-Issuers shall pay all Other
Co-Issuer Obligations as and when the same shall become due and owing from funds
available for such purpose pursuant to Section 8.06(a).

 

SECTION 3.08              Negative Covenants.

 

So long as any Notes are Outstanding, none of the Co-Issuers or any of the Loan
Trustees shall:

 

(a)                                 sell, transfer, convey, exchange, pledge or
otherwise dispose of any part of the Trust Estate except as expressly permitted
by the Indenture;

 

(b)                                 claim any credit on, or make any deduction
from, the principal and interest payable in respect of the Notes (other than
amounts properly withheld from payments under Requirements of Law) or assert any
claim against any present or former Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Trust Estate;

 

(c)                                  (1) permit the validity or effectiveness of
this Indenture to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to the
Notes under this Indenture except as may be expressly permitted hereby,
(2) permit any Lien, charge, excise, claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Trust Estate or any part thereof or any
interest therein, except for Permitted Liens or (3) permit the lien of this
Indenture not to constitute a valid first priority perfected security interest
in the Trust Estate, subject only to Permitted Liens; or

 

(d)                                 voluntarily dissolve or liquidate in whole
or in part.

 

SECTION 3.09              Statements as to Compliance.

 

The Co-Issuers will deliver to the Indenture Trustee, no later than
April 30th of each year so long as any Note is Outstanding (commencing April 30,
2015), an Officer’s Certificate stating, as to the Authorized Officer signing
such Officer’s Certificate, that:

 

(a)                                 a review of the activities of the Co-Issuers
during the most recently ended fiscal year (or in the case of the fiscal year
ending December 31, 2014, the period from the

 

23

--------------------------------------------------------------------------------


 

Closing Date to December 31, 2014) and of performance under this Indenture has
been made under such Authorized Officer’s supervision; and

 

(b)                                 to the best of such Authorized Officer’s
knowledge, based on such review, the Co-Issuers have materially complied with
all conditions and covenants under this Indenture throughout such year, or, if
there has been a default in its compliance with any such condition or covenant,
specifying each such default known to such Authorized Officer and the nature and
status thereof.

 

SECTION 3.10              Co-Issuers’ Name, Location, etc.

 

(a)                                 The exact legal name of each Co-Issuer is,
and at all times have been, the names that appears for it on the signature
page hereto.

 

(b)                                 None of the Co-Issuers has used any trade or
assumed names.

 

(c)                                  Each of the Co-Issuers is, and at all time
has been, a “registered organization” (within the meaning of Article 9 of the
UCC), organized solely under the laws of the State of Delaware.

 

(d)                                 None of the Co-Issuers will change its name,
its type or jurisdiction of organization, or its organizational identification
number unless it has given the Indenture Trustee at least thirty (30) days prior
written notice of such change.

 

SECTION 3.11              Amendments.

 

Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, each of the Co-Issuers and each of the Loan Trustees agree that it
will not (i) terminate, amend, waive, supplement or otherwise modify any of, or
consent to the assignment by any party of, the Transaction Documents to which it
is a party, and (ii) to the extent that a Co-Issuer has the right to consent to
any termination, waiver, amendment, supplement or other modification of, or any
assignment by any party of, any Transaction Document to which it is not a party,
give such consent, unless, in each case (a) either (x) such termination,
amendment, waiver, supplement or other modification or such assignment, as
applicable, would not materially adversely affect the Noteholders, conclusive
evidence of which may be established by delivery of an Officer’s Certificate of
the Servicer as to such determination or (y) the Required Noteholders have
consented in writing thereto; and (b) the other requirements with respect to
such termination, amendment, waiver, supplement or other modification, or such
assignment, as applicable, contained in the Transaction Documents (including
this Section 3.11) are satisfied.

 

Notwithstanding the foregoing, the Co-Issuers may amend, modify, waive,
supplement or agree to any amendment, modification, supplement or waiver of the
terms of this Indenture in accordance with Section 9.01 hereof without the
consent of any Holders of Notes, but subject to any other conditions set forth
in Section 9.01 hereof applicable thereto.

 

24

--------------------------------------------------------------------------------


 

SECTION 3.12              No Borrowing.

 

The Co-Issuers shall not issue, incur, assume, guarantee or otherwise become
liable, directly or indirectly, for any indebtedness except as expressly
contemplated by the Transaction Documents and the Notes.

 

SECTION 3.13              Guarantees, Loans, Advances and Other Liabilities.

 

Except as expressly contemplated by the Loan Purchase Agreements or this
Indenture and the other Transaction Documents, the Co-Issuers shall not make any
loan or advance or credit to, or guarantee (directly or indirectly or by an
instrument having the effect of assuring another’s payment or performance on any
obligation or capability of so doing or otherwise), endorse or otherwise become
contingently liable, directly or indirectly, in connection with the obligations,
stocks or dividends of, or own, purchase, repurchase or acquire (or agree
contingently to do so) any stock, obligations, assets or securities of, or any
other interest in, or make any capital contribution to, any other Person other
than another Co-Issuer.

 

SECTION 3.14              Tax Treatment.

 

(a)                                 The Co-Issuers have entered into this
Indenture, and the Notes (to the extent and upon the date such Notes are issued
for U.S. federal income tax purposes) will be issued, with the intention that,
for federal, state and local income and franchise tax purposes, (i) the Notes
qualify as indebtedness secured by the assets of the Co-Issuers and (ii) none of
the Co-Issuers will be treated as an association, taxable mortgage pool or
publicly traded partnership taxable as a corporation.  The Co-Issuers, by
entering into this Indenture, and each Noteholder, by the acceptance of any such
Note (and each beneficial owner of a Note, by its acceptance of an interest in
the applicable Note), agree to treat such Notes for federal, state and local
income and franchise tax purposes as indebtedness, and to file all federal,
state and local income tax and information returns and reports required to be
filed with respect to any of the Notes, under any federal, state or local tax
statute, rule or regulation, consistently with indebtedness characterization.
Each Holder of such Note agrees that it will cause any owner of a security
entitlement to such Note acquiring an interest in a Note through it to comply
with this Indenture as to treatment of indebtedness under applicable tax law, as
described in this Section 3.14.  The parties hereto agree that they shall not
cause or permit the making, as applicable, of any election under Treasury
Regulation Section 301.7701-3 whereby the Co-Issuers or any portion thereof
would be treated as a corporation for federal income tax purposes.  The
provisions of this Indenture shall be construed in furtherance of the foregoing
intended tax treatment.

 

(b)                                 Notwithstanding the preceding paragraph, if
(a) any taxing authority asserts that any of the Notes are not properly
classifiable as indebtedness for income tax purposes (“Recharacterized Notes”)
and (b) any such assertion is successful, the Co-Issuers and the Noteholders
agree that (i) the Holders of the Recharacterized Notes shall be treated for all
income tax purposes as members of a partnership from the inception of the
Co-Issuers and agree to file all tax returns and reports consistent with such
treatment, (ii) payments on the Recharacterized Notes (other than principal
payments) shall be treated as “guaranteed payments” under Section 707 of the
Internal Revenue Code and (iii) all items of taxable income, gain, loss,

 

25

--------------------------------------------------------------------------------


 

deduction, or credit of the partnership for such taxable year and any separately
allocable items thereof shall be allocated to the Sellers.  In the event it is
determined that such payments on the Recharacterized Notes are not properly
treated as “guaranteed payments” in accordance with clause (ii) of the preceding
sentence, then, prior to the application of clause (iii) of the preceding
sentence, items of gross income of the partnership for each taxable year of the
partnership, in an amount corresponding to such aggregate distributions to the
Holders of Recharacterized Notes made pursuant to the terms of the Indenture
during such taxable year, shall be specially allocated to the Holders of the
Recharacterized Notes pro rata in the proportion that the amount of such
distributions received by each such Holder during such taxable year bears to the
aggregate amount of such distributions received by all Holders of
Recharacterized Notes pursuant to the terms of the Indenture during such taxable
year, provided, that to the extent that such distributions to the Holders of
Recharacterized Notes pursuant to the terms of the Indenture during any taxable
year exceed the gross income of the partnership during such taxable year, the
amount of such excess shall be specially allocated to such Holders in accordance
with the preceding provisions of this Section 3.14(b) in any subsequent taxable
year or years of the partnership to the extent of the gross income of the
partnership in such subsequent taxable year or years.  The foregoing provisions
of this Section 3.14(b) are intended to comply with the requirements of
Section 704 of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder, including, without limitation, the “qualified income
offset” requirement of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and the
partner minimum gain chargeback provisions of Treasury Regulation
Section 1.704-2, and shall be interpreted and applied in a manner consistent
therewith.

 

(c)                                  With respect to any outstanding Class A,
Class B, Class C, Class D and Class E Notes retained by the Co-Issuers or
conveyed to the Sellers and sold to an unrelated purchaser at a later time (a
“Later-Sold Note”), such sale will not be effective unless (A) the Co-Issuers
receive a Tax Opinion with respect to such sale and (B) either (i) such
Later-Sold Note has a CUSIP number that is different than that of any other
Notes outstanding immediately prior to such sale, or (ii) the Co-Issuers receive
an Opinion of Counsel that, for U.S. federal income tax purposes, such
Later-Sold Note (1) has the same issue price and issue date as any outstanding
Notes that have the same CUSIP number as the Later-Sold Note and (2) are not
subject to materially different tax treatment than any outstanding Notes that
have the same CUSIP number as the Later-Sold Note.  In addition, with respect to
the sale of a Later-Sold Note that is a Class A, Class B or Class C Note, such
sale will not be effective unless the Co-Issuers receive an Opinion of Counsel
that such Class A, Class B or Class C Note will be characterized as indebtedness
for U.S. federal income tax purposes, and with respect to the sale of a
Later-Sold Note that is a Class D Note, such sale will not be effective unless
the Co-Issuers receive an Opinion of Counsel that such Class D Note should be
characterized as indebtedness for U.S. federal income tax purposes.  Finally, to
the extent that the Later-Sold Note is a Class D Note or a Class E Note, such
sale will not be effective unless the requirements of Section 2.05 are satisfied
prior to such sale.

 

SECTION 3.15              Notice of Events of Default.

 

The Co-Issuers agree to give the Indenture Trustee, the Paying Agent and each
Noteholder prompt written notice of each Event of Default and any breach in any
material

 

26

--------------------------------------------------------------------------------


 

respect by any Seller or Seller Loan Trustee of its obligations under any Loan
Purchase Agreement.

 

The Co-Issuers shall deliver to the Indenture Trustee and the Paying Agent
written notice of any Insolvency Event with respect to any Co-Issuer, within
five (5) days after the occurrence thereof.

 

SECTION 3.16              No Other Business.

 

None of the Co-Issuers shall engage in any business other than the transactions
contemplated by the Transaction Documents and all activities incidental thereto,
including, without limitation, payment of Other Co-Issuer Obligations.

 

SECTION 3.17              Further Instruments and Acts.

 

Upon written request of the Indenture Trustee, the Co-Issuers and each of the
Loan Trustees will execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

 

SECTION 3.18              Maintenance of Separate Existence.

 

Each Co-Issuer shall comply with the covenants set forth in Section 9(j) of such
Co-Issuer’s Co-Issuer LLC Agreement.

 

SECTION 3.19              Perfection Representations, Warranties and Covenants.

 

The perfection representations and warranties attached hereto as Schedule II
shall be deemed to be part of this Indenture for all purposes.

 

SECTION 3.20              Other Representations of the Co-Issuers and the Loan
Trustees.

 

On the Closing Date, each of the Co-Issuers and each of the Loan Trustees make
the following representations and warranties for the benefit of the Noteholders:

 

(a)                                 Binding Obligation.  The Transaction
Documents to which any of the Co-Issuers or any of the Loan Trustees, as
applicable, is a party or by which it is bound constitutes the legal, valid and
binding obligation of the Co-Issuers or of the Loan Trustees, as applicable,
enforceable against the Co-Issuers or the Loan Trustees, as applicable, in
accordance with its respective terms, except as such enforceability may be
limited by Debtor Relief Laws and general principals of equity (whether
considered in a suit at law or in equity).

 

(b)                                 No Violation. The consummation of the
transactions contemplated by the Transaction Documents to which any of the
Co-Issuers or any of the Loan Trustees, as applicable, is a party or by which it
is bound and the fulfillments of the terms hereof and thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Certificate of Formation or

 

27

--------------------------------------------------------------------------------


 

LLC Agreement of any of the Co-Issuers, or any of the Loan Trustee Trust
Agreements, as applicable, or any other agreement or document to which any of
the Co-Issuers or any of the Loan Trustees is a party or by which it or any of
its property is bound or is subject or (ii) violate any Requirements of Law
applicable to any of the Co-Issuers or to or any of the Loan Trustees.

 

(c)                                  No Proceedings.  There is no litigation,
proceeding or investigation pending before any Governmental Authority or, to the
best knowledge of any of the Co-Issuers or any of the Loan Trustees, threatened
against any of the Co-Issuers or any of the Loan Trustees, (i) asserting the
invalidity of any Transaction Document to which any of the Co-Issuers or any of
the Loan Trustees is a party or by which it is bound, (ii) seeking to prevent
the consummation of any of the transactions contemplated by such Transaction
Documents or (iii) seeking any determination or ruling that could reasonably be
expected to have an Adverse Effect.

 

SECTION 3.21              Compliance with Laws.

 

The Co-Issuers shall comply with any Requirements of Law applicable to the
Co-Issuers, the non-compliance with which would, individually or in the
aggregate, materially adversely affect the ability of the Co-Issuers to perform
its obligations under the Notes, this Indenture or the Loan Purchase Agreements.

 

ARTICLE IV
Satisfaction and Discharge

 

SECTION 4.01              Satisfaction and Discharge of this Indenture.

 

This Indenture shall cease to be of further effect except as to (a) rights of
registration of transfer and exchange, (b) substitution of mutilated, destroyed,
lost or stolen Notes, (c) the rights of Noteholders to receive payments of
principal thereof and interest thereon, (d) Sections 3.03, 3.08 and 3.09,
(e) the rights and immunities of the Indenture Trustee, the Note Registrar and
the Paying Agent hereunder, including the rights under Section 6.07, and the
obligations of the Paying Agent under Section 4.02, and (f) the rights of such
Noteholders as beneficiaries hereof with respect to the property so deposited
with the Paying Agent and payable to all or any of them, and the Paying Agent,
on demand of and at the expense of the Co-Issuers, to be paid out of funds in
the Collection Account, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture when:

 

(i)                                     either:

 

(A)                               all Notes theretofore authenticated and
delivered (other than (1) any Notes which have been destroyed, lost or stolen
and which have been replaced or paid as provided in Section 2.05, and (2) any
Notes for whose full payment money is held in trust by the Paying Agent and
thereafter released to the Co-Issuers or discharged from such trust, as provided
in Section 3.03) have been delivered to the Note Registrar for cancellation; or

 

(B)                               all Notes not theretofore delivered to the
Note Registrar for cancellation:

 

28

--------------------------------------------------------------------------------


 

(I)                                   have become due and payable; or

 

(II)                              are to be called for redemption within one
year under arrangements satisfactory to the Note Registrar for the giving of
notice of redemption by the Indenture Trustee in the name, and at the expense,
of the Co-Issuers, to be paid out of funds in the Collection Account;

 

and the Co-Issuers, in the case of (I) or (II) above, have irrevocably deposited
or caused to be irrevocably deposited with the Paying Agent cash or direct
obligations of or obligations guaranteed by the United States of America (which
will mature prior to the date such amounts are payable), in trust for such
purpose, in an amount sufficient to pay and discharge the entire indebtedness on
such Notes (to the extent not theretofore delivered to the Note Registrar for
cancellation) in accordance with Section 8.06 hereof when due and payable or on
the applicable final Payment Date (if Notes shall have been called for
redemption pursuant to Section 8.07), as the case may be;

 

(ii)                                  the Co-Issuers have paid or caused to be
paid all other sums payable hereunder by the Co-Issuers with respect to the
Notes and with respect to the Indenture Trustee, the Paying Agent and the Note
Registrar; and

 

(iii)                               the Co-Issuers have delivered to the
Indenture Trustee, the Paying Agent and the Note Registrar an Officer’s
Certificate of the Co-Issuers and of the Administrator and an Opinion of
Counsel, each meeting the applicable requirements of Section 11.01(a) and each
stating that all conditions precedent herein relating to the satisfaction and
discharge of this Indenture have been complied with.

 

SECTION 4.02              Application of Trust Money.

 

All monies deposited with the Paying Agent pursuant to Section 4.01 hereof shall
be held in trust and applied by it, in accordance with the provisions of the
Notes and this Indenture, to make payments to the Noteholders for the payment in
respect of which such monies have been deposited with the Paying Agent, of all
sums due and to become due thereon for principal and interest; but such monies
need not be segregated from other funds except to the extent required herein or
required by law.

 

ARTICLE V
Defaults and Remedies

 

SECTION 5.01              Reserved.

 

SECTION 5.02              Events of Default.

 

An “Event of Default” means any one of the following events:

 

29

--------------------------------------------------------------------------------


 

(a)                                 an Insolvency Event with respect to any of
the Co-Issuers shall have occurred; or

 

(b)                                 the Indenture Trustee shall cease to have a
first-priority perfected security interest in all or material portion of the
Trust Estate; or

 

(c)                                  any of the Co-Issuers shall have become
subject to regulation by the SEC as an “investment company” under the Investment
Company Act; or

 

(d)                                 any of the Co-Issuers shall become taxable
as an association, a taxable mortgage pool or a publicly traded partnership
taxable as a corporation under the Internal Revenue Code;

 

(e)                                  a default in the payment of any interest on
any Class A Note and such default shall continue for a period of five
(5) Business Days; or

 

(f)                                   a failure to pay the principal of all
Outstanding Notes of any Class, together with all accrued and unpaid interest
thereon, in full on the Stated Maturity Date for such Class; or

 

(g)                                  either (x) a failure on the part of any of
the Co-Issuers or on the part of any of the Loan Trustees duly to observe or
perform any other covenants or agreements of the Co-Issuers or of the Loan
Trustees, as applicable, set forth in this Indenture, or (y) a failure on the
part of any of the Sellers duly to observe or perform any covenants or
agreements of such Seller in respect of the repurchase of any Loan set forth in
the related Loan Purchase Agreement, which failure has a material adverse effect
on the interests of the Noteholders (as determined by the Required Noteholders)
and which continues unremedied for a period of sixty (60) days after the earlier
of (i) the date on which any of the Co-Issuers, Sellers or Indenture Trustee has
actual knowledge of such failure and (ii) the date on which notice of such
failure, requiring the same to be remedied, shall have been given by registered
or certified mail to the Co-Issuers, the Loan Trustees or the Sellers, as
applicable, by the Indenture Trustee, or to the Co-Issuers, the Loan Trustees or
the Sellers, as applicable, and the Indenture Trustee by the Required
Noteholders; or

 

(h)                                 either (x) any representation, warranty or
certification made by any of the Co-Issuers or by any of the Loan Trustees in
this Indenture or in any certificate delivered pursuant to this Indenture shall
prove to have been inaccurate when made or deemed made or (y) any
representation, warranty or certification made by any of the Sellers with
respect to any Loan in the related Loan Purchase Agreement or in any certificate
delivered pursuant to such Loan Purchase Agreement shall prove to have been
inaccurate when made or deemed made and, in either case, such inaccuracy has a
material adverse effect on the Noteholders (as determined by the Required
Noteholders) and which continues unremedied for a period of thirty (30) days
after the earlier of (i) the date on which any of the Co-Issuers, Sellers or
Indenture Trustee has actual knowledge of such incorrect representation or
warranty and (ii) the date on which a notice specifying such incorrect
representation or warranty and requiring the same to be remedied, shall have
been given by registered or certified mail to the Co-Issuers, the Loan Trustees
or the

 

30

--------------------------------------------------------------------------------


 

Sellers, as applicable, by the Indenture Trustee, or to the Co-Issuers, the Loan
Trustees or the Sellers, as applicable, and the Indenture Trustee by the
Required Noteholders; it being understood that any repurchase of a Loan by the
applicable Seller and Seller Loan Trustee pursuant to a Loan Purchase Agreement
shall be deemed to remedy any incorrect representation or warranty with respect
to such Loan; or

 

(i)                                     the Internal Revenue Service shall file
notice of a lien pursuant to Section 430 or Section 6321 of the Internal Revenue
Code with regard to any Co-Issuer and such lien shall not have been released
within thirty (30) days;

 

provided, however, that a failure of performance under any of clauses (e), (f),
(g) or (h) above for a period of fifteen (15) days (beyond any cure periods
provided for therein) shall not constitute an Event of Default if such failure
could not be prevented by the exercise of reasonable diligence by the Co-Issuers
or the Indenture Trustee and such failure was caused by a Force Majeure Event. 
For the avoidance of doubt, an Event of Default shall occur in the event that
such failure of performance has not been cured as of the expiration of such
fifteen (15) day period.

 

SECTION 5.03              Acceleration of Maturity; Rescission and Annulment.

 

(a)                                 If an Event of Default described in clauses
(b) through (i) of Section 5.02 shall have occurred and be continuing, then in
every such case the Indenture Trustee, at the written direction of the Required
Noteholders, shall declare all the Notes to be immediately due and payable, by a
notice in writing to the Co-Issuers, and upon any such declaration the unpaid
principal amount of the Notes, together with accrued or accreted and unpaid
interest thereon through the date of acceleration, shall become immediately due
and payable.

 

(b)                                 If an Event of Default described in
clause (a) of Section 5.02 shall have occurred and be continuing, then the
unpaid principal of all Notes, together with the accrued or accreted and unpaid
interest thereon through the date of acceleration, shall automatically become,
and shall be considered to be declared, due and payable.

 

(c)                                  At any time after such declaration of
acceleration of maturity has been made and before a judgment or decree for
payment of the money due has been obtained by the Indenture Trustee as
hereinafter in this Article V provided, the Required Noteholders, by written
notice to the Co-Issuers and the Indenture Trustee, may rescind and annul such
declaration and its consequences if:

 

(i)                                     the Co-Issuers have paid or deposited
with the Paying Agent a sum sufficient to pay:

 

(A)                               all payments of principal of and interest on
the Notes and all other amounts that would then be due hereunder or upon the
Notes if the Event of Default giving rise to such acceleration had not occurred;
and

 

(B)                               all sums paid or advanced by the Indenture
Trustee, Paying Agent and Note Registrar hereunder and the reasonable
compensation, expenses, disbursements and advances of the Indenture Trustee,
Paying Agent and Note Registrar and their agents and outside counsel; and

 

31

--------------------------------------------------------------------------------


 

(ii)                                  all Events of Default, other than the
nonpayment of the principal of the Notes that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13.

 

No such rescission shall affect any subsequent default or impair any right
consequent to it.

 

SECTION 5.04              Collection of Indebtedness and Suits for Enforcement
by Indenture Trustee.

 

(a)                                 Each of the Co-Issuers covenants that if
(i) default is made in the payment of any interest on any Note when the same
becomes due and payable, and such default continues for a period of five
(5) Business Days following the date on which it became due and payable or
(ii) default is made in the payment of principal of any Note, if and to the
extent not previously paid when the same becomes due and payable, the Co-Issuer
will, upon demand of the Indenture Trustee, immediately pay to the Paying Agent
for the benefit of the Noteholders the whole amount then due and payable on such
Notes for principal and interest, with interest upon the overdue principal and,
to the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest at the applicable Interest Rate and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee, the Paying Agent and the
Note Registrar, their agents and outside counsel.

 

(b)                                 If a Co-Issuer fails to pay such amounts
forthwith upon such demand, the Indenture Trustee, in its own name and as
trustee of an express trust, may institute a Proceeding for the collection of
the sums so due and unpaid, and may prosecute such Proceeding to judgment or
final decree, and may enforce the same against the Co-Issuers or other obligor
upon such Notes and collect in the manner provided by law out of the Trust
Estate or the property of another obligor on the Notes, wherever situated, the
monies adjudged or decreed to be payable in the manner provided by law.

 

(c)                                  If an Event of Default occurs and is
continuing, the Indenture Trustee may, subject to the provisions of
Section 5.03, Section 5.05, Section 5.12, Section 6.01 and Section 6.03, proceed
to protect and enforce its rights and the rights of the Noteholders under this
Indenture by such appropriate Proceedings as the Indenture Trustee shall deem
most effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
proper remedy or legal or equitable right vested in the Indenture Trustee by
this Indenture or by law.

 

(d)                                 In case there shall be pending, relative to
any of the Co-Issuers or any other obligor upon the Notes or any Person having
or claiming an ownership interest in the related Trust Estate, Proceedings under
Title 11 of the United States Code or any other applicable federal or state
bankruptcy, insolvency or other similar law, now or hereafter in effect or in
case a receiver, conservator, assignee, trustee in bankruptcy, liquidator,
sequestrator, custodian or other similar official shall have been appointed for
or taken possession of any of the Co-Issuers or its property or such other
obligor or Person, or in case of any other comparable judicial Proceedings
relative to any of the Co-Issuers or the creditors or property of any of the

 

32

--------------------------------------------------------------------------------


 

Co-Issuers or such other obligor or Person, the Indenture Trustee, regardless
whether the principal of any Notes shall then be due and payable as therein
expressed or by declaration or otherwise and regardless whether the Indenture
Trustee shall have made any demand pursuant to the provisions of this
Section 5.04, shall be entitled and empowered, by intervention in such
Proceedings or otherwise:

 

(i)                                     to file one or more claims for the whole
amount of principal and interest owing and unpaid in respect of the Notes, and
to file such other papers or documents and take such actions as may be necessary
or advisable in order to have the claims of the Indenture Trustee (including any
claim for reasonable compensation to the Indenture Trustee and each predecessor
Indenture Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Indenture Trustee and each predecessor Indenture Trustee pursuant to this
Indenture, except as a result of negligence or bad faith) and of the Noteholders
allowed;

 

(ii)                                  unless prohibited by Requirements of Law,
to vote on behalf of the Noteholders, in any election of a trustee or a standby
trustee in bankruptcy or a Person performing similar functions; and

 

(iii)                               to collect and receive any monies or other
property payable or deliverable on any such claims, and to distribute all
amounts received with respect to the claims of the Noteholders and of the
Indenture Trustee on their behalf;

 

and any trustee, receiver or liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of such Noteholders to make
payments to the Indenture Trustee, and, in the event that the Indenture Trustee
shall consent to the making of payments directly to such Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee, each predecessor Indenture Trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee pursuant to this Indenture except as a result of
negligence or bad faith.

 

(e)                                  Nothing herein contained shall be deemed to
authorize the Indenture Trustee to authorize or consent to or vote for or accept
or adopt on behalf of any Noteholder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Noteholder,
or to authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as provided in (d)(ii) above, to vote
for the election of a trustee in bankruptcy or similar Person.

 

(f)                                   All rights of action and of asserting
claims under this Indenture, or under any of the Notes, may be enforced by the
Indenture Trustee without the possession of any of the Notes or the production
thereof in any trial or other Proceedings relative thereto, and any such action
or Proceedings instituted by the Indenture Trustee shall be brought in its own
name as trustee of an express trust, and any recovery of judgment, subject to
the payment of the expenses, disbursements and compensation of the Indenture
Trustee, each predecessor Indenture Trustee

 

33

--------------------------------------------------------------------------------


 

and their respective agents and attorneys, shall be for the benefit of the
Holders of the Notes as provided herein.

 

(g)                                  In any Proceedings brought by the Indenture
Trustee (except with respect to any Proceedings involving the interpretation of
any provision of this Indenture to which the Indenture Trustee shall be a
party), the Indenture Trustee shall be held to represent all the Noteholders,
and it shall not be necessary to make any such Noteholder party to any such
Proceedings.

 

SECTION 5.05              Remedies; Priorities.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, and the Notes have been accelerated under Section 5.03, the
Indenture Trustee shall, upon the written direction of the Required Noteholders
(subject to Section 5.06), do one or more of the following:

 

(i)                                     institute Proceedings in its own name
and as trustee of an express trust for the collection of all amounts then
payable on the Notes or under this Indenture with respect thereto, whether by
declaration of acceleration or otherwise, enforce any judgment obtained, and
collect from the Co-Issuers the Trust Estate and from any other obligor upon
such Notes monies adjudged due;

 

(ii)                                  sell, on a servicing released basis, Loans
and the Purchased Assets related thereto, as shall constitute a part of the
related Trust Estate (or rights or interest therein), at one or more public or
private sales called and conducted in any manner permitted by law;

 

(iii)                               direct the Co-Issuers to exercise rights,
remedies, powers, privileges or claims under the Loan Purchase Agreements and
the Performance Support Agreement pursuant to Section 5.18 hereof; and

 

(iv)                              take any other appropriate action to protect
and enforce the rights and remedies of the Indenture Trustee or the Noteholders
hereunder;

 

provided, however, that the Indenture Trustee may not exercise the remedy in
subparagraph (ii) above or otherwise sell or liquidate the Trust Estate
substantially as a whole (in one or more sales), or institute Proceedings in
furtherance thereof, unless (A) the Holders of 100% of the aggregate unpaid
principal amount of the Outstanding Notes direct such remedy, (B) the Indenture
Trustee determines that the anticipated proceeds of such sale distributable to
the Noteholders are sufficient to discharge in full all amounts then due and
unpaid upon the Notes for principal and interest (after giving effect to the
payment of any amounts that are senior in priority to such principal and
interest) or (C) the Indenture Trustee determines (based on the information
provided to it by the Servicer) that the Trust Estate may not continue to
provide sufficient funds for the payment of principal of and interest on the
Notes as they would have become due if the Notes had not been declared due and
payable, and the Indenture Trustee is directed to take such remedy by the
Holders of not less than 66 2/3% of the aggregate unpaid principal amount of the
Outstanding Notes.  In determining such sufficiency or insufficiency with
respect to clauses (B) and (C), the Indenture Trustee may, but need not, obtain
and rely upon an opinion of an Independent investment banking or accounting firm
of national reputation

 

34

--------------------------------------------------------------------------------


 

as to the feasibility of such proposed action and as to the sufficiency of the
Trust Estate for such purpose.  The cost of such opinion shall be reimbursed to
the Indenture Trustee from amounts held in the Collection Account in accordance
with Section 8.06.

 

The remedies provided in this Section 5.05(a) are the exclusive remedies
provided to the Noteholders with respect to the Trust Estate and each of the
Noteholders (by their acceptance of their respective interests in the Notes) and
the Indenture Trustee hereby expressly waive any other remedy that might have
been available under the applicable UCC.

 

(b)                                 If the Indenture Trustee collects any money
or property pursuant to this Article V following the acceleration of the
maturities of the Notes pursuant to Section 5.03 (so long as such declaration
shall not have been rescinded or annulled), it shall pay out the money or
property in accordance with Section 8.06 hereof or, in the case of an
acceleration as a result of an Event of Default described in clause (a) of
Section 5.02, as may otherwise be directed by a court of competent jurisdiction.

 

(c)                                  Following the sale of the Trust Estate and
the application of the proceeds of such sale and other amounts, if any, then
held in the Collection Account in accordance with Section 8.06 hereof, any and
all amounts remaining due on the Notes and all other Obligations shall be
extinguished and shall not revive, the Notes shall be cancelled, and the Notes
shall no longer be Outstanding.

 

(d)                                 The Indenture Trustee may fix a record date
and Payment Date for any payment to Noteholders pursuant to this Section.  At
least fifteen (15) days before such record date, the Indenture Trustee shall
mail to each Noteholder and the Co-Issuers a notice that states the record date,
the Payment Date and the amount to be paid.

 

SECTION 5.06              Optional Preservation of the Trust Estate.

 

Subject to Section 5.05(a), if the Notes have been declared to be due and
payable under Section 5.03 following an Event of Default and such declaration
and its consequences have not been rescinded and annulled, and the Indenture
Trustee has not received directions from the Noteholders to the contrary under
Section 5.12, the Indenture Trustee may, but need not, elect to maintain
possession of the Trust Estate.  It is the desire of the parties hereto and the
Noteholders that there be at all times sufficient funds for the payment of
principal of and interest on the Notes, and the Indenture Trustee shall take
such desire into account when determining whether or not to maintain possession
of the Trust Estate.  In determining whether to maintain possession of the Trust
Estate, the Indenture Trustee may, but need not, obtain and rely upon an opinion
of an Independent investment banking or accounting firm of national reputation
as to the feasibility of any proposed action and as to the sufficiency of the
Trust Estate for such purpose.  The cost of such opinion shall be reimbursed to
the Indenture Trustee from amounts held in the Collection Account pursuant to
Section 8.06 hereof.

 

SECTION 5.07              Limitation on Suits.

 

No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

 

35

--------------------------------------------------------------------------------


 

(a)                                 the Holders of not less than 10% of the
aggregate unpaid principal amount of all Outstanding Notes have made written
request to the Indenture Trustee to institute such Proceeding in its own name as
Indenture Trustee under this Indenture;

 

(b)                                 such Noteholder or Noteholders has
previously given written notice to the Indenture Trustee of a continuing Event
of Default;

 

(c)                                  such Noteholder or Noteholders has offered
to the Indenture Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;

 

(d)                                 the Indenture Trustee for sixty (60) days
after its receipt of such notice, request and offer of indemnity has failed to
institute any such Proceeding; and

 

(e)                                  no direction inconsistent with such written
request has been given to the Indenture Trustee during such sixty-day period
Holders of a majority of the aggregate unpaid principal amount of all
Outstanding Notes;

 

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Noteholders or to enforce any right under this Indenture, except in the
manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two (2) or more groups of Noteholders, each
representing less than a majority of the aggregate unpaid principal amount of
all Outstanding Notes of the Notes, the Indenture Trustee shall act at the
direction of the group representing a greater percentage of the aggregate unpaid
principal amount of all Outstanding Notes, or if both groups are equal, the
Indenture Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of this Indenture.

 

SECTION 5.08              Unconditional Rights of Noteholders to Receive
Principal and Interest.

 

Notwithstanding any other provisions in this Indenture, the Holder of any Note
will have the right, which is absolute and unconditional, to receive payment of
the principal of and interest on such Note on the Stated Maturity Date (and such
principal shall be due and payable on such Stated Maturity Date) expressed in
such Note and to institute suit for the enforcement of any such payment, and
such right will not be impaired without the consent of such Holder; provided,
however, that notwithstanding any other provision of this Indenture to the
contrary, the obligation to pay principal of or interest on the Notes or any
other amount payable to any Noteholder will be without recourse to the
Co-Issuers (except to the Trust Estate), the Indenture Trustee, the Servicer or
any Affiliate, officer, employee or director of any of them, and the obligation
of the Co-Issuers to pay principal of or interest on the Notes or any other
amount payable to any Noteholder will be subject to Article VIII.

 

36

--------------------------------------------------------------------------------


 

SECTION 5.09              Restoration of Rights and Remedies.

 

If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned, or has been determined adversely to the Indenture
Trustee or such Noteholder, then and in every such case the Co-Issuers, the
Indenture Trustee or such Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee and
the Noteholders shall continue as though no such Proceeding had been instituted.

 

SECTION 5.10              Rights and Remedies Cumulative.

 

Except as provided in Section 5.05, no right, remedy, power or privilege herein
conferred upon or reserved to the Indenture Trustee or the Noteholders is
intended to be exclusive of any other right, remedy, power or privilege, and
every right, remedy, power or privilege shall, to the extent permitted by law,
be cumulative.  The assertion or exercise of any right or remedy shall not
preclude any other further assertion or the exercise of any other appropriate
right or remedy.

 

SECTION 5.11              Delay or Omission Not Waiver.

 

No failure to exercise and no delay in exercising, on the part of the Indenture
Trustee or of any Noteholder or other Person, any right or remedy occurring
hereunder upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein. 
Every right and remedy given by this Article V may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

 

SECTION 5.12              Control by Noteholders.

 

The Holders of a majority of the aggregate unpaid principal amount of all
Outstanding Notes, if an Event of Default has occurred and is continuing, shall
have the right to direct the time, method and place of conducting any Proceeding
for any right or remedy available to the Indenture Trustee with respect to the
Notes or exercising any trust or power conferred on the Indenture Trustee with
respect to the Notes; provided, however, that, subject to Section 6.01 and
Section 6.03(d):

 

(a)                                 the Indenture Trustee shall have the right
to decline any such direction if the Indenture Trustee, after being advised by
counsel, determines that the action so directed is in conflict with any
applicable Requirements of Law or with this Indenture; and

 

(b)                                 the Indenture Trustee shall have the right
to decline any such direction with respect to such Proceeding if the Indenture
Trustee in good faith shall determine that the Proceedings so directed would be
illegal or involve the Indenture Trustee in liability for which it has not been
indemnified in accordance with Article VI or be unjustly prejudicial to the
Noteholders not parties to such direction.

 

37

--------------------------------------------------------------------------------


 

SECTION 5.13              Waiver of Past Defaults.

 

The Required Noteholders may, on behalf of all Noteholders, waive in writing any
past default with respect to the Notes and its consequences (including an Event
of Default), except that:

 

(a)                                 a default in the payment of the principal or
interest in respect of any Note cannot be waived without the consent of each
Noteholder of each Outstanding Note affected thereby;

 

(b)                                 a default as a result of an Insolvency Event
with respect to any of the Co-Issuers or the Sellers cannot be waived without
the consent of each Noteholder;

 

(c)                                  a default in respect of a covenant or
provision hereof that under Section 9.02 hereof cannot be modified or amended
without the consent of the Noteholder of each Outstanding Note or each
Noteholder of each Outstanding Note affected thereby cannot be waived without
the consent of each such Noteholder.

 

Upon any such written waiver, such default, and any Event of Default arising
therefrom, shall cease to exist and shall be deemed to have been cured for every
purpose of this Indenture; provided, that no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.

 

SECTION 5.14              Undertaking for Costs.

 

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
provided, that the provisions of this Section shall not apply to (a) any suit
instituted by the Indenture Trustee, (b) any suit instituted by any Noteholder,
or group of Noteholders (in compliance with Section 5.07), in each case holding
in the aggregate more than 10% of the aggregate unpaid principal amount of all
Outstanding Notes, or (c) any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the date on which any of such amounts was due pursuant to the terms of
such Note (or, in the case of redemption, on or after the applicable Redemption
Date).

 

SECTION 5.15              Waiver of Stay or Extension Laws.

 

Each of the Co-Issuers covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may adversely affect the covenants
or the performance of this Indenture; and each Co-Issuer (to the extent that it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution

 

38

--------------------------------------------------------------------------------


 

of any power herein granted to the Indenture Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

 

SECTION 5.16              Action on Notes.

 

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
the Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to the Indenture. 
Neither the lien of the Indenture nor any rights or remedies of the Indenture
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Indenture Trustee against the Co-Issuers or by the levy of any execution
under such judgment upon any portion of the Trust Estate or upon any of the
assets of the Co-Issuers.  Any money or property collected by the Indenture
Trustee shall be applied as specified in Section 5.03.

 

SECTION 5.17              Sale of Loans.

 

(a)                                 If all or a portion of the Loans and the
Purchased Assets related thereto are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee, or its agents, shall, unless another
method of sale is directed in writing by the Required Noteholders, use its
commercially reasonable efforts to sell, dispose or otherwise liquidate all or a
portion of the Loans and such related Purchased Assets by the solicitation of
competitive bids.  The Indenture Trustee may from time to time postpone any sale
by public announcement made at the time and place of such sale.  The Indenture
Trustee hereby expressly waives its right to any amount fixed by law as
compensation for any sale.

 

(b)                                 The Indenture Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Co-Issuers in connection with
any sale of Loans and the Purchased Assets related thereto pursuant to
Section 5.05(a)(ii).  No purchaser or transferee at any such sale shall be bound
to ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any monies.

 

(c)                                  If all or a portion of the Loans and the
Purchased Assets related thereto are to be sold under the terms of
Section 5.05(a)(ii), the Indenture Trustee shall solicit bids for such Loans
from Permitted Assignees (identified in writing by the Servicer).  The Indenture
Trustee shall sell such Loans and such related Purchased Assets to the bidder
with the highest cash purchase offer.  The proceeds of any such sale shall be
applied in accordance with Section 5.05(b).  In connection with any such sale of
Loans and the Purchased Assets related thereto, the Indenture Trustee may
contract with agents to assist in such sales, the cost of which and the other
costs of such sale shall be paid from the proceeds of any such sale.

 

(d)                                 At any sale of all or a portion of the Loans
and the Purchased Assets related thereto under Section 5.05(a)(ii), the
Indenture Trustee or the Noteholders may bid for and purchase the property
offered for sale and, upon compliance with the terms of sale, may hold, retain
and dispose of such property without further accountability therefor.

 

(e)                                  Upon completion of any sale under
Section 5.05(a)(ii), the Co-Issuers will deliver or cause to be delivered all of
the property sold to the purchaser or purchasers at such sale on the date of
sale, or within a reasonable time thereafter if it shall be impractical to make

 

39

--------------------------------------------------------------------------------


 

immediate delivery, but in any event full title and right of possession to such
property shall pass to such purchaser or purchasers forthwith upon the
completion of such sale.  If so requested by the Indenture Trustee or by any
purchaser, the Co-Issuers shall confirm any such sale or transfer by executing
and delivering to such purchaser all proper instruments of conveyance and
transfer and release as may be designated in any such request.

 

SECTION 5.18              Performance and Enforcement of Certain Obligations. If
an Event of Default has occurred and is continuing, the Indenture Trustee shall,
at the written direction of the Required Noteholders, direct the Co-Issuers to
exercise all rights, remedies, powers, privileges and claims the Co-Issuers may
have against the Sellers, the Seller Loan Trustees, the Performance Support
Provider and the Servicer under or in connection with the Loan Purchase
Agreements, the Servicing Agreement and the Performance Support Agreement, as
applicable, including the right or power to take any action to compel or secure
performance or observance by the Servicer, the Performance Support Provider, the
Sellers or the Seller Loan Trustees of their respective obligations thereunder.

 

ARTICLE VI
The Indenture Trustee, Paying Agent and Note Registrar

 

SECTION 6.01              Duties of the Indenture Trustee.

 

(a)                                 If an Event of Default or Servicer Default
has occurred and is continuing and a Responsible Officer shall have actual
knowledge or written notice of such Event of Default or Servicer Default, the
Indenture Trustee shall, prior to the receipt of directions, if any, from the
Required Noteholders, exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(b)                                 At all times (except during the continuation
of an Event of Default or Servicer Default):  (i) the Indenture Trustee
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture, and no implied duties or covenants by the Indenture
Trustee shall be read into this Indenture; and (ii) in the absence of bad faith
or negligence on its part, the Indenture Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Indenture Trustee and
conforming to the requirements of this Indenture; provided, however, that the
Indenture Trustee, upon receipt of any resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Indenture Trustee which are specifically required to be furnished pursuant to
any provision of this Indenture, shall examine them to determine whether they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).  If any such instrument is found not to conform in any material
respect to the requirements of this Indenture, the Indenture Trustee shall
notify the Noteholders in the event that the Indenture Trustee, after so
requesting, does not receive a satisfactorily corrected instrument.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Indenture Trustee from liability for its own negligent
action, its own negligent failure to act, or its own fraud, bad faith or willful
misconduct; provided, however, that:

 

40

--------------------------------------------------------------------------------


 

(i)                                     this paragraph (c) shall not be
construed to limit the effect of paragraphs (a) or (b) of this Section 6.01;

 

(ii)                                  the Indenture Trustee shall not be liable
for any error of judgment made in good faith by a Responsible Officer, unless it
shall be proven in a court of competent jurisdiction that the Indenture Trustee
was negligent in ascertaining the pertinent facts;

 

(iii)                               the Indenture Trustee shall not be liable
with respect to any action taken, suffered or omitted to be taken by it in good
faith in accordance with this Indenture and/or the direction of the Required
Noteholders as to the time, method and place of conducting any proceeding for
any remedy available to the Indenture Trustee or for exercising any trust or
power conferred upon the Indenture Trustee under this Indenture;

 

(iv)                              the Indenture Trustee shall not be deemed to
have notice or knowledge of any Event of Default or any other default unless a
Responsible Officer of the Indenture Trustee has actual knowledge or shall have
received written notice thereof.  In the absence of such actual knowledge or
receipt of such notice, the Indenture Trustee may conclusively assume that none
of such events have occurred and the Indenture Trustee shall not have any
obligation or duty to determine whether any Event of Default or any other
default has occurred; and

 

(v)                                 the Indenture Trustee shall not have any
duty (A) to see to any recording, filing or depositing of this Indenture or any
agreement referred to herein or any financing statement or amendments to a
financing statement evidencing a security interest, or to see to the maintenance
of any such recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see to any insurance or (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate other than from funds available in the
Collection Account.

 

(d)                                 No provision of this Indenture shall require
the Indenture Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if there is reasonable ground for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

(e)                                  Whether or not therein expressly so
provided, every provision of this Indenture that in any way relates to the
Indenture Trustee is subject to subsections (a), (b), (c) and (d) of this
Section 6.01.

 

(f)                                   Except as expressly provided in this
Indenture, the Indenture Trustee shall have no power to vary the Trust Estate,
including, without limitation, by (i) accepting any substitute payment
obligation for a Loan initially transferred to the Co-Issuers under the Loan
Purchase Agreements, (ii) adding any other investment, obligation or security to
the Co-Issuers

 

41

--------------------------------------------------------------------------------


 

or the Trust Estate or (iii) withdrawing from the Trust Estate any Loans (except
as otherwise provided herein or in the Loan Purchase Agreement).

 

(g)                                  The Indenture Trustee shall not have any
responsibility or liability for investment losses on Eligible Investments (other
than as an obligor on any Eligible Investments on which the institution acting
as Indenture Trustee is an obligor).  The Indenture Trustee or its Affiliates
are permitted to receive additional compensation that could be deemed to be in
the Indenture Trustee’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or subcustodian
with respect to certain of the Eligible Investments, (ii) using Affiliates to
effect transactions in certain Eligible Investments and (iii) effecting
transactions in certain Eligible Investments.  Such compensation is not payable
or reimbursable under Section 6.07 of this Indenture.

 

(h)                                 Every provision of this Indenture relating
to the conduct of, affecting the liability of, or affording protection to the
Indenture Trustee shall be subject to the provisions of this Section.

 

SECTION 6.02              Notice of Event of Default.

 

Upon the occurrence of any Event of Default of which a Responsible Officer of
the Indenture Trustee has actual knowledge or has received notice thereof at the
Corporate Trust Office of the Indenture Trustee, the Indenture Trustee shall
transmit by mail to all Noteholders as their names and addresses appear on the
Note Register, notice of such Event of Default within ten (10) Business Days
after such Responsible Officer receives such notice or obtains actual knowledge.

 

SECTION 6.03              Certain Matters Affecting the Indenture Trustee.

 

Except as otherwise provided in Section 6.01 hereof:

 

(a)                                 the Indenture Trustee may conclusively rely
and shall fully be protected in acting or refraining from acting in accordance
with any resolution, certificate, statement, instrument, Officer’s Certificate,
opinion, report, notice, request, direction, consent, order, bond, note, or
other paper or document reasonably believed by it to be genuine and to have been
signed or presented to it pursuant to this Indenture by the proper party or
parties and shall be under no obligation to inquire as to the adequacy, accuracy
or sufficiency of any such information or be under any obligation to make any
calculation or verifications in respect of any such information and shall not be
liable for any loss that may be occasioned thereby;

 

(b)                                 before the Indenture Trustee acts or
refrains from acting, it may require and shall be entitled to receive an
Officer’s Certificate of the Co-Issuers and/or an Opinion of Counsel.  The
Indenture Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on such Officer’s Certificate or Opinion of Counsel;

 

(c)                                  as a condition to the taking, suffering or
omitting of any action by it hereunder, the Indenture Trustee may consult with
counsel and the advice or opinion of such counsel with respect to legal matters
relating to the Indenture or the Notes shall be full and

 

42

--------------------------------------------------------------------------------


 

complete authorization and protection from any liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;

 

(d)                                 the Indenture Trustee shall not be under any
obligation to exercise any of the rights or powers vested in it by this
Indenture, or to honor the request or direction of any of the Noteholders
pursuant to this Indenture to institute, conduct or defend any litigation
hereunder in relation hereto, unless such Noteholders shall have offered to the
Indenture Trustee reasonable security or indemnity against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
direction; provided, however, that nothing contained herein shall relieve the
Indenture Trustee of the obligations, upon the occurrence of an Event of Default
(which has not been cured or waived) to exercise such of the rights and powers
vested in it by this Indenture and to use the same degree of care or skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of his or her own affairs;

 

(e)                                  the Indenture Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, note or other paper or document, believed by it to be
genuine, but the Indenture Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Indenture Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Co-Issuers and the Servicer, personally or by agent or attorney;

 

(f)                                   the Indenture Trustee shall not be liable
for any actions taken, suffered or omitted by it in good faith and believed by
it to be authorized or within the discretion or rights or powers conferred upon
the Indenture Trustee by this Indenture;

 

(g)                                  the Indenture Trustee shall not be required
to make any initial or periodic examination of any documents or records related
to any of the Trust Estate for the purpose of establishing the presence or
absence of defects, the compliance by the Co-Issuers with its representations
and warranties or for any other purpose;

 

(h)                                 whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Indenture Trustee shall be
subject to the provisions of this Section;

 

(i)                                     the Indenture Trustee shall not have any
liability with respect to the acts or omissions of the Servicer (except and to
the extent the Indenture Trustee is the Servicer), including acts or omissions
in connection with the servicing, management or administration of Loans;
calculations made by the Servicer whether or not reported to the Co-Issuers or
Indenture Trustee; and deposits into or withdrawals from any accounts or funds
established pursuant to the terms of this Indenture;

 

(j)                                    the Indenture Trustee shall not be
responsible or liable in any manner whatsoever, for calculation, determination
and/or verification of the allocations of Collections, determinations of monthly
interest or the applications of Available Funds pursuant to this Indenture;

 

43

--------------------------------------------------------------------------------


 

(k)                                 the right of the Indenture Trustee to
perform any discretionary act enumerated in this Indenture shall not be
construed as a duty, and the Indenture Trustee shall not be answerable for other
than its negligence or willful misconduct in the performance of such act;

 

(l)                                     the Indenture Trustee shall not be
required to give any bond or surety in respect of the execution of the Note
Accounts created hereby or in the powers granted hereunder;

 

(m)                             the Indenture Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, attorneys, custodians or nominees, and the Indenture Trustee
shall not be responsible for any misconduct or negligence on the part of any
agent, attorney, custodians or nominees appointed with due care by it hereunder;
provided, that the Indenture Trustee shall remain obligated and be liable to the
Co-Issuers and the Noteholders for the execution of its trusts and powers and
performance of its duties hereunder without diminution of such obligations and
liability by virtue of the appointment of any such agent, attorney, custodian or
nominee, and to the same extent and under the same terms and conditions as if
the Indenture Trustee alone were individually executing or performing such
obligations; provided, however, that no successor Indenture Trustee shall be
liable for the execution or performance of any such obligations of the Indenture
Trustee by any of the original parties (including any successors or assigns) to
the Transaction Documents;

 

(n)                                 the Indenture Trustee shall not be liable
for any action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers so long as the Indenture Trustee’s
conduct does not constitute willful misconduct, negligence or bad faith;

 

(o)                                 in no event shall the Indenture Trustee be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, without limitation, loss of profit) irrespective
of whether the Indenture Trustee has been advised of the likelihood of such loss
or damage and regardless of the form of action; and

 

(p)                                 the Indenture Trustee may request that the
Co-Issuers, or the Administrator on behalf of the Co-Issuers, deliver an
Officer’s Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Indenture, which Officer’s Certificate may be signed by any person authorized to
sign an Officer’s Certificate, including any person specified as so authorized
in any such certificate previously delivered and not superseded.

 

SECTION 6.04              Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes shall not be taken as the
statements of the Indenture Trustee, and the Indenture Trustee does not assume
any responsibility for their correctness.  The Indenture Trustee does not make
any representation as to the validity or sufficiency of the Indenture, the Notes
or any related document or as to the perfection or priority of any security
interest therein.  The Indenture Trustee shall not be accountable for the use or
application by the Co-Issuers of the proceeds from the Notes.

 

44

--------------------------------------------------------------------------------


 

SECTION 6.05              Indenture Trustee, Paying Agent and Note Registrar
May Hold Notes.

 

The Indenture Trustee, the Note Registrar, the Paying Agent or any other agent
of the Co-Issuers, in its individual or any other capacity, may become the owner
or pledgee of Notes and subject to Section 6.11, may otherwise deal with the
Co-Issuers or its affiliates with the same rights it would have if it were not
Indenture Trustee, Note Registrar, the Paying Agent or such other agent.

 

SECTION 6.06              Money Held in Trust.

 

Money held by the Indenture Trustee in trust hereunder need not be segregated
from other funds held by the Indenture Trustee in trust hereunder except to the
extent required herein or required by law.  The Indenture Trustee shall not be
under any liability for interest on any money received by it hereunder except
(i) as otherwise agreed upon in writing by the Indenture Trustee and the
Co-Issuers and (ii) as an obligor with respect to Eligible Investments on which
the institution acting as Indenture Trustee is an obligor.

 

SECTION 6.07              Compensation, Reimbursement and Indemnification.

 

(a)                                 The Indenture Trustee shall be entitled to
recover, on each Payment Date and, in accordance with the priority set forth in
Section 8.06 hereof, compensation a fee equal to one-twelfth (1/12th) of $27,500
(which compensation shall not be limited by any law on compensation of a trustee
of an express trust).  In addition to compensation for its services, the
Co-Issuers shall reimburse the Indenture Trustee, in each case in accordance
with the priority set forth in Section 8.06 hereof, for all reasonable
out-of-pocket expenses incurred or made by it (including without limitation
expenses incurred in connection with notices or other communications to the
Noteholders), disbursements and advances incurred or made by the Indenture
Trustee in accordance with any of the provisions of this Indenture (including
but in no way limited to any expenses incurred pursuant to Section 5.04,
Section 5.05, Section 5.06 and Section 5.07), or any of the Transaction
Documents.  Such expenses shall include the reasonable fees and out-of-pocket
expenses, disbursements and advances of any agents, any co-trustee, counsel,
accountants and experts, except any such expense, disbursement or advance as may
arise from its negligence or bad faith.  In no event shall the Indenture Trustee
or any agent of the Indenture Trustee advance any funds for the payment of
principal, interest or premium on any Notes.  The Co-Issuers shall, in
accordance with the priority set forth in Section 8.06, jointly and severally
indemnify the Indenture Trustee and its officers, directors, agents and
employees against any and all loss, suit, claim, judgment, liability or expense
(including the reasonable fees and expenses of counsel) incurred by it in
connection with the administration of this trust and the performance of its
duties hereunder and under the Transaction Documents.  The Indenture Trustee
shall notify the Co-Issuers and the Servicer promptly of any claim for which it
may seek indemnity.  Failure by the Indenture Trustee to so notify the
Co-Issuers and the Servicer shall not relieve the Co-Issuers of its obligations
hereunder unless such loss, liability or expense could have been avoided with
such prompt notification and then only to the extent of such loss, expense or
liability which could have been so avoided.  The Co-Issuers shall defend any
claim against the Indenture Trustee; provided, however, the Indenture Trustee
may have separate

 

45

--------------------------------------------------------------------------------


 

counsel and, if it does, the Co-Issuers shall reimburse the Indenture Trustee
for payment of the fees and expenses of such counsel, in accordance with the
priority set forth in Section 8.06.  Neither the Co-Issuers nor the Servicer
shall be required to reimburse any expense or indemnify against any loss,
liability or expense incurred by the Indenture Trustee through the Indenture
Trustee’s own willful misconduct, negligence, fraud or bad faith.

 

(b)                                 The provisions of this Section shall survive
the resignation and removal of the Indenture Trustee and the discharge of this
Indenture.  When the Indenture Trustee incurs expenses after the occurrence of
an Event of Default specified in Section 5.02(d) with respect to the Co-Issuers,
the expenses are intended to constitute expenses of administration under
Title 11 of the United States Code or any other applicable federal or state
bankruptcy, insolvency or similar law.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Indenture Trustee’s right to enforce any of the Co-Issuers’
payment obligations pursuant to this Section 6.07 shall be subject to the
provisions of Section 11.16(a).

 

SECTION 6.08              Replacement of Indenture Trustee.

 

(a)                                 No resignation or removal of the Indenture
Trustee and no appointment of a successor Indenture Trustee shall become
effective until the acceptance of appointment by the successor Indenture Trustee
pursuant to this Section 6.08.  The Indenture Trustee may resign at any time by
giving sixty (60) days prior written notice to the Co-Issuers.  The Required
Noteholders may remove the Indenture Trustee and any or all of its agents by so
notifying the Indenture Trustee and may appoint a successor Indenture Trustee. 
The Co-Issuers shall remove the Indenture Trustee by giving sixty (60) days
prior written notice to the Indenture Trustee if:

 

(i)                                     the Indenture Trustee fails to comply
with Section 6.11;

 

(ii)                                  the Indenture Trustee shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Indenture Trustee or all or substantially all
of its property, or a decree or order of a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Indenture Trustee; or the Indenture Trustee shall admit in writing its inability
to pay its debts generally as they become due, file a petition to take advantage
of any applicable insolvency or reorganization statute, make an assignment for
the benefit of its creditors or voluntarily suspend payment of its obligations;
or

 

(iii)                               the Indenture Trustee otherwise becomes
incapable of acting.

 

If the Indenture Trustee resigns or is removed or if a vacancy exists in the
office of the Indenture Trustee for any reason (the Indenture Trustee in such
event being referred to herein as the retiring Indenture Trustee), the
Co-Issuers shall promptly appoint a successor Indenture Trustee, which successor
shall be reasonably satisfactory to the Servicer.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Any resignation or removal of the Indenture
Trustee and appointment of successor indenture trustee pursuant to any of the
provisions of this Section shall not become effective until acceptance of
appointment by the successor indenture trustee as provided in this
Section 6.08(b).

 

(i)                                     Any successor indenture trustee
appointed as provided herein shall execute, acknowledge and deliver to the
Co-Issuers, to the Loan Trustees, to the Servicer and to its predecessor
indenture trustee, as applicable, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor indenture
trustee shall become effective and such successor indenture trustee without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as Indenture Trustee herein.  The predecessor indenture
trustee shall deliver to the successor indenture trustee all documents or copies
thereof and statements and all money and other property held by it hereunder;
and the Co-Issuers and the predecessor indenture trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for fully and certainly vesting and confirming in the successor indenture
trustee all such rights, powers, duties and obligations.

 

(ii)                                  No successor indenture trustee shall
accept appointment as provided in this Section unless at the time of such
acceptance such successor indenture trustee shall be eligible under the
provisions of Section 6.11.

 

(iii)                               Upon acceptance of appointment by a
successor indenture trustee as provided in this Section, such successor
indenture trustee shall provide notice of such succession hereunder to all
Noteholders.

 

(c)                                  If a successor Indenture Trustee does not
take office within thirty (30) days after the retiring Indenture Trustee resigns
or is removed, the retiring Indenture Trustee, the Co-Issuers or the Holders of
a majority of the aggregate unpaid principal amount of the Notes may petition
any court of competent jurisdiction for the appointment of a successor Indenture
Trustee.

 

(d)                                 If the Indenture Trustee ceases to be
eligible in accordance with Section 6.11, any Noteholder may petition any court
of competent jurisdiction for the removal of the Indenture Trustee and the
appointment of a successor Indenture Trustee.

 

(e)                                  No Indenture Trustee under this Indenture
shall be liable for any action or omission of any successor indenture trustee.

 

SECTION 6.09              Successor Indenture Trustee by Merger.

 

If the Indenture Trustee consolidates with, merges or converts into, or
transfers or sells all or substantially all its corporate trust business or
assets to, another corporation or banking association, the resulting, surviving
or transferee corporation or banking association without any further act shall
be the successor Indenture Trustee; provided, that such corporation or banking
association shall be otherwise qualified and eligible under Section 6.11.

 

47

--------------------------------------------------------------------------------


 

SECTION 6.10              Appointment of Co-Indenture Trustee or Separate
Indenture Trustee.

 

(a)                                 Notwithstanding any other provisions of this
Indenture, at any time, for the purpose of meeting any legal requirement of any
jurisdiction in which any part of the Trust Estate may at the time be located,
the Indenture Trustee shall have the power and may execute and deliver all
instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Trust Estate, and to vest in such Person or Persons, in such capacity and for
the benefit of the Noteholders, such title to the Trust Estate, or any part
hereof, and, subject to the other provisions of this Section, such powers,
duties, obligations, rights and trusts as the Indenture Trustee may consider
necessary or desirable.  No co-trustee or separate trustee hereunder shall be
required to meet the terms of eligibility as a successor trustee under
Section 6.11 and no notice to Noteholders of the appointment of any co-trustee
or separate trustee shall be required under Section 6.08 hereof.

 

(b)                                 Every separate trustee and co-trustee shall,
to the extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

(i)                                     all rights, powers, duties and
obligations conferred or imposed upon the Indenture Trustee shall be conferred
or imposed upon and exercised or performed by the Indenture Trustee and such
separate trustee or co-trustee jointly (it being understood that such separate
trustee or co-trustee is not authorized to act separately without the Indenture
Trustee joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Indenture Trustee;

 

(ii)                                  no separate trustee or co-trustee
hereunder shall be personally liable by reason of any act or omission of any
other separate trustee or co-trustee hereunder; and

 

(iii)                               the Indenture Trustee may at any time accept
the resignation of or remove any separate trustee or co-trustee.

 

(c)                                  Any notice, request or other writing given
to the Indenture Trustee shall be deemed to have been given to each of the then
separate trustees and co-trustees, as effectively as if given to each of them. 
Every instrument appointing any separate trustee or co-trustee shall refer to
this Indenture and the conditions of this Article VI.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with
the estates or property specified in its instrument of appointment, either
jointly with the Indenture Trustee or separately, as may be provided therein,
subject to all the provisions of this Indenture, specifically including every
provision of this Indenture relating to the conduct of, affecting the liability
of, or affording protection to, the Indenture Trustee.  Every such instrument
shall be filed with the Indenture Trustee.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Any separate trustee or co-trustee may at
any time constitute the Indenture Trustee its agent or attorney-in-fact with
full power and authority, to the extent not prohibited by law, to do any lawful
act under or in respect of this Indenture on its behalf and in its name.  If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Indenture Trustee, to the extent permitted by
law, without the appointment of a new or successor trustee.

 

SECTION 6.11              Eligibility; Disqualification.

 

The Indenture Trustee shall at all times have a combined capital and surplus of
at least $50,000,000 as set forth in its most recent published annual report of
condition and its long-term unsecured debt shall be rated at least Baa3 by
Moody’s and at least BBB- by Standard & Poor’s.  The Indenture Trustee (1) shall
meet the requirements of Section 26(a)(1) of the Investment Company Act,
(2) shall not be an Affiliate of any of the Co-Issuers or the Servicer and
(3) shall not offer or provide credit or credit enhancement to the Co-Issuers. 
In case at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Indenture Trustee shall
resign immediately in the manner and with the effect specified in Section 6.08.

 

SECTION 6.12              Representations and Warranties of the Indenture
Trustee.

 

The Indenture Trustee represents and warrants that:

 

(i)                                     the Indenture Trustee is duly organized
and validly existing under the laws of the jurisdiction of its organization;

 

(ii)                                  the Indenture Trustee has full power and
authority to deliver and perform this Indenture and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Indenture and each other Transaction Document to which it is a party;

 

(iii)                               each of this Indenture and each other
Transaction Document to which it is a party has been duly executed and delivered
by the Indenture Trustee and constitutes its legal, valid and binding obligation
in accordance with its terms; and

 

(iv)                              the Indenture Trustee meets the eligibility
requirements set forth in Section 6.11.

 

SECTION 6.13              Execution of Transaction Document.

 

The Co-Issuers and the Noteholders hereby direct the Indenture Trustee to
execute the Back-up Servicing Agreement, the Performance Support Agreement and
each other Transaction Document to which the Indenture Trustee is contemplated
to be a party.

 

SECTION 6.14              Performance Support Agreement.

 

The Indenture Trustee shall, at the written direction of the Holders of the
Notes representing not less than a majority of the aggregate unpaid principal
amount of all Notes Outstanding, make a demand for any payments due to the
Indenture Trustee, for its benefit and for the benefit of the Noteholders, under
the Performance Support Agreement.

 

49

--------------------------------------------------------------------------------


 

SECTION 6.15              Rule 15Ga-1 Compliance.

 

(a)                                 To the extent a Responsible Officer of the
Indenture Trustee receives a demand for the repurchase of a Loan based on a
breach of a representation or warranty made by the Seller of such Loan (each, a
“Demand”), the Indenture Trustee agrees (i) if such Demand is in writing,
promptly to forward such Demand to the Co-Issuers and such Seller, and (ii) if
such Demand is oral, to instruct the requesting party to submit such Demand in
writing to the Indenture Trustee and the Sellers.

 

(b)                                 In connection with the repurchase of a Loan
pursuant to a Demand, any dispute with respect to a Demand, or the withdrawal or
final rejection of a Demand by the Seller of such Loan, the Indenture Trustee
agrees, to the extent a Responsible Officer of the Indenture Trustee has actual
knowledge thereof, promptly to notify the Co-Issuers in writing.

 

(c)                                  The Indenture Trustee will (i) notify the
Co-Issuers, as soon as practicable and in any event within five (5) Business
Days of the receipt thereof and in the manner set forth in Exhibit D hereof, of
all Demands and provide to the Co-Issuers any other information reasonably
requested to facilitate compliance by it with Rule 15Ga-1 under the Exchange
Act, and (ii) if requested in writing by the Co-Issuers, provide a written
certification no later than fifteen (15) days following any calendar quarter or
calendar year that the Indenture Trustee has not received any Demands for such
period, or if Demands have been received during such period, that the Indenture
Trustee has provided all the information reasonably requested under clause
(i) above with respect to such demands.  For purposes of this Agreement,
references to any calendar quarter shall mean the related preceding calendar
quarter ending in March, June, September, or December, as applicable.  The
Indenture Trustee has no duty or obligation to undertake any investigation or
inquiry related to any repurchases of Loans, or otherwise assume any additional
duties or responsibilities, other than those express duties or responsibilities
the Indenture Trustee hereunder or under the Transaction Documents, and no such
additional obligations or duties are otherwise implied by the terms of this
Indenture.  The Co-Issuers have full responsibility for compliance with all
related reporting requirements associated with the transaction completed by the
Transaction Documents and for all interpretive issues regarding this
information.

 

SECTION 6.16              Duties of the Paying Agent and Note Registrar.

 

(a)                                 With respect to the Paying Agent and Note
Registrar at all times:  (i) each of the Paying Agent and the Note Registrar
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture, and no implied duties or covenants by the Paying Agent
or the Note Registrar shall be read into this Indenture; and (ii) in the absence
of bad faith or negligence on its part, each of the Paying Agent and the Note
Registrar may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Paying Agent or the Note Registrar, as

 

50

--------------------------------------------------------------------------------


 

applicable, and conforming to the requirements of this Indenture; provided,
however, that each of the Paying Agent and the Note Registrar, upon receipt of
any resolutions, certificates, statements, opinions, reports, documents, orders
or other instruments furnished to it which are specifically required to be
furnished pursuant to any provision of this Indenture, shall examine them to
determine whether they conform to the requirements of this Indenture (but need
not confirm or investigate the accuracy of mathematical calculations or other
facts stated therein).  If any such instrument is found not to conform in any
material respect to the requirements of this Indenture, each of the Paying Agent
and the Note Registrar shall notify the Indenture Trustee and the Noteholders in
the event that the Paying Agent or the Note Registrar, as applicable, after so
requesting, does not receive a satisfactorily corrected instrument.

 

(b)                                 No provision of this Indenture shall be
construed to relieve the Paying Agent or the Note Registrar from liability for
its own negligent action, its own negligent failure to act, or its own fraud,
bad faith or willful misconduct; provided, however, that:

 

(i)                                     this paragraph (b) shall not be
construed to limit the effect of paragraph (a) of this Section 6.16;

 

(ii)                                  neither the Paying Agent nor the Note
Registrar shall be liable for any error of judgment made in good faith by a
Responsible Officer, unless it shall be proven in a court of competent
jurisdiction that the Indenture Trustee was negligent in ascertaining the
pertinent facts;

 

(iii)                               neither the Paying Agent nor the Note
Registrar shall be liable with respect to any action taken, suffered or omitted
to be taken by it in good faith in accordance with this Indenture and/or the
direction of the Required Noteholders as to the time, method and place of
conducting any proceeding for any remedy available to the Paying Agent or the
Note Registrar, as applicable, or for exercising any trust or power conferred
upon it under this Indenture;

 

(iv)                              neither the Paying Agent nor the Note
Registrar shall be deemed to have notice or knowledge of any Event of Default or
any other default unless a Responsible Officer of the Paying Agent or the Note
Registrar, as applicable, has actual knowledge or shall have received written
notice thereof.  In the absence of such actual knowledge or receipt of such
notice, each of the Paying Agent and the Note Registrar may conclusively assume
that none of such events have occurred and neither the Paying Agent nor the Note
Registrar shall have any obligation or duty to determine whether any Event of
Default or any other default has occurred; and

 

(v)                                 neither the Paying Agent nor the Note
Registrar shall have any duty (A) to see to any recording, filing or depositing
of this Indenture or any agreement referred to herein or any financing statement
or amendments to a financing statement evidencing a security interest, or to see
to the maintenance of any such recording or filing or depositing or to any
rerecording, refiling or redepositing of any thereof, (B) to see to any
insurance or (C) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any

 

51

--------------------------------------------------------------------------------


 

lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Estate other than from funds available in the
Collection Account.

 

(c)                                  No provision of this Indenture shall
require the Paying Agent or the Note Registrar to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if there is
reasonable ground for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(d)                                 Whether or not therein expressly so
provided, every provision of this Indenture that in any way relates to the
Paying Agent or the Note Registrar is subject to subsections (a), (b) and (c) of
this Section 6.16.

 

(e)                                  Except as expressly provided in this
Indenture, neither the Paying Agent nor the Note Registrar shall have any power
to vary the Trust Estate, including, without limitation, by (i) accepting any
substitute payment obligation for a Loan initially transferred to the Co-Issuers
under the Loan Purchase Agreements, (ii) adding any other investment, obligation
or security to the Co-Issuers or the Trust Estate or (iii) withdrawing from the
Trust Estate any Loans (except as otherwise provided herein or in the Loan
Purchase Agreements).

 

(f)                                   Neither the Paying Agent nor the Note
Registrar shall have any responsibility or liability for investment losses on
Eligible Investments (other than as an obligor on any Eligible Investments on
which the institution acting as the Paying Agent or the Note Registrar, as
applicable, is an obligor).  Each of the Paying Agent and the Note Registrar and
its Affiliates is permitted to receive additional compensation that could be
deemed to be in the Paying Agent’s or the Note Registrar’s economic
self-interest, as applicable, for (i) serving as investment adviser,
administrator, shareholder, servicing agent, custodian or subcustodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain Eligible Investments.  Such compensation is not payable or reimbursable
under Section 6.22 of this Indenture.

 

(g)                                  Every provision of this Indenture relating
to the conduct of, affecting the liability of, or affording protection to the
Paying Agent or the Note Registrar, as applicable, shall be subject to the
provisions of this Section.

 

SECTION 6.17              Certain Matters Affecting the Paying Agent and the
Note Registrar.

 

Except as otherwise provided in Section 6.16 hereof:

 

(a)                                 each of the Paying Agent and the Note
Registrar may conclusively rely and shall fully be protected in acting or
refraining from acting in accordance with any resolution, certificate,
statement, instrument, Officer’s Certificate, opinion, report, notice, request,
direction, consent, order, bond, note, or other paper or document reasonably
believed by it to be genuine and to have been signed or presented to it pursuant
to this Indenture by the proper party or parties and shall be under no
obligation to inquire as to the adequacy, accuracy or sufficiency of any

 

52

--------------------------------------------------------------------------------


 

such information or be under any obligation to make any calculation or
verifications in respect of any such information and shall not be liable for any
loss that may be occasioned thereby;

 

(b)                                 before the Paying Agent or the Note
Registrar acts or refrains from acting, it may require and shall be entitled to
receive an Officer’s Certificate of the Co-Issuers and/or an Opinion of
Counsel.  Neither the Paying Agent nor the Note Registrar shall be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel;

 

(c)                                  as a condition to the taking, suffering or
omitting of any action by it hereunder, each of the Paying Agent and the Note
Registrar may consult with counsel and the advice or opinion of such counsel
with respect to legal matters relating to the Indenture or the Notes shall be
full and complete authorization and protection from any liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon;

 

(d)                                 neither the Paying Agent nor the Note
Registrar shall be under any obligation to exercise any of the rights or powers
vested in it by this Indenture, or to honor the request or direction of any of
the Noteholders pursuant to this Indenture to institute, conduct or defend any
litigation hereunder in relation hereto, unless such Noteholders shall have
offered to the Paying Agent or the Note Registrar, as applicable, reasonable
security or indemnity against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

 

(e)                                  neither the Paying Agent nor the Note
Registrar shall be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, note or other paper or
document, believed by it to be genuine, but the Paying Agent or the Note
Registrar, as applicable, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Paying
Agent or the Note Registrar shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Co-Issuers and the Servicer, personally or by agent or attorney;

 

(f)                                   neither the Paying Agent nor the Note
Registrar shall be liable for any actions taken, suffered or omitted by it in
good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon the Paying Agent or the Note Registrar, as
applicable, by this Indenture;

 

(g)                                  neither the Paying Agent nor the Note
Registrar shall be required to make any initial or periodic examination of any
documents or records related to any of the Trust Estate for the purpose of
establishing the presence or absence of defects, the compliance by the
Co-Issuers with its representations and warranties or for any other purpose;

 

(h)                                 whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Paying Agent or the Note
Registrar shall be subject to the provisions of this Section;

 

(i)                                     neither the Paying Agent nor the Note
Registrar shall have any liability with respect to the acts or omissions of the
Servicer, including acts or omissions in connection

 

53

--------------------------------------------------------------------------------


 

with the servicing, management or administration of Loans; calculations made by
the Servicer whether or not reported to the Co-Issuers, the Paying Agent or the
Note Registrar; and deposits into or withdrawals from any accounts or funds
established pursuant to the terms of this Indenture;

 

(j)                                    neither the Paying Agent nor the Note
Registrar shall be responsible or liable in any manner whatsoever, for
calculation, determination and/or verification of the allocations of
Collections, determinations of monthly interest or the applications of Available
Funds pursuant to this Indenture;

 

(k)                                 the right of the Paying Agent or the Note
Registrar to perform any discretionary act enumerated in this Indenture shall
not be construed as a duty, and neither the Paying Agent nor the Note Registrar
shall be answerable for other than its negligence or willful misconduct in the
performance of such act;

 

(l)                                     neither the Paying Agent nor the Note
Registrar shall be required to give any bond or surety in respect of the
execution of the Note Accounts created hereby or in the powers granted
hereunder;

 

(m)                             each of the Paying Agent and the Note Registrar
may execute any of the powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, custodians or nominees, and neither
the Paying Agent nor the Note Registrar shall not be responsible for any
misconduct or negligence on the part of any agent, attorney, custodians or
nominees appointed with due care by it hereunder; provided, that each of the
Paying Agent and the Note Registrar shall remain obligated and be liable to the
Co-Issuers and the Noteholders for the execution of their respective powers and
performance of their respective duties hereunder without diminution of such
obligations and liability by virtue of the appointment of any such agent,
attorney, custodian or nominee, and to the same extent and under the same terms
and conditions as if the Paying Agent or the Note Registrar, as applicable,
alone were individually executing or performing such obligations; provided,
however, that no successor Paying Agent or successor Note Registrar shall be
liable for the execution or performance of any such obligations of the Paying
Agent or the Note Registrar, as applicable, by any of the original parties
(including any successors or assigns) to the Transaction Documents;

 

(n)                                 neither the Paying Agent nor the Note
Registrar shall be liable for any action it takes or omits to take in good faith
which it believes to be authorized or within its rights or powers so long as the
Paying Agent’s or the Note Registrar’s conduct, as applicable, does not
constitute willful misconduct, negligence or bad faith;

 

(o)                                 in no event shall the Paying Agent or the
Note Registrar be responsible or liable for special, indirect, or consequential
loss or damage of any kind whatsoever (including, without limitation, loss of
profit) irrespective of whether Paying Agent or the Note Registrar, as
applicable, has been advised of the likelihood of such loss or damage and
regardless of the form of action; and

 

(p)                                 the Paying Agent or the Note Registrar may
request that the Co-Issuers, or the Administrator on behalf of the Co-Issuers,
deliver an Officer’s Certificate setting forth the

 

54

--------------------------------------------------------------------------------


 

names of individuals and/or titles of officers authorized at such time to take
specified actions pursuant to this Indenture, which Officer’s Certificate may be
signed by any person authorized to sign an Officer’s Certificate, including any
person specified as so authorized in any such certificate previously delivered
and not superseded.

 

SECTION 6.18              Not Responsible for Recitals or Issuance of Notes.

 

The recitals contained herein and in the Notes, except with respect to the Note
Registrar and its certificate of authentication, shall not be taken as the
statements of the Paying Agent or the Note Registrar, and neither the Paying
Agent nor the Note Registrar assumes any responsibility for their correctness. 
Neither the Paying Agent nor the Note Registrar makes any representation as to
the validity or sufficiency of the Indenture, the Notes or any related document
or as to the perfection or priority of any security interest therein.  Neither
the Paying Agent nor the Note Registrar shall be accountable for the use or
application by the Co-Issuers of the proceeds from the Notes.

 

SECTION 6.19              Money Held in Trust.

 

Money held by the Paying Agent or the Note Registrar in trust hereunder need not
be segregated from other funds held by the Paying Agent or the Note Registrar,
as applicable, in trust hereunder except to the extent required herein or
required by law.  Neither the Paying Agent nor the Note Registrar shall have any
liability for interest on any money received by it hereunder except (i) as
otherwise agreed upon in writing by the Paying Agent or the Note Registrar, as
applicable, and the Co-Issuers and (ii) as an obligor with respect to Eligible
Investments on which the institution acting the Paying Agent or the Note
Registrar is an obligor.

 

SECTION 6.20              Compensation, Reimbursement and Indemnification.

 

(a)                                 The Paying Agent and the Note Registrar
shall be entitled to recover, on each Payment Date and, in accordance with the
priority set forth in Section 8.06 hereof, compensation of a fee equal to
one-twelfth (1/12th) of $12,000 (which compensation shall not be limited by any
law on compensation of a trustee of an express trust). In addition to
compensation for its services, the Co-Issuers shall reimburse each of the Paying
Agent and the Note Registrar, in each case in accordance with the priority set
forth in Section 8.06 hereof, for all reasonable out-of-pocket expenses incurred
or made by it (including without limitation expenses incurred in connection with
notices or other communications to the Noteholders), disbursements and advances
incurred or made by the Paying Agent and the Note Registrar in accordance with
any of the provisions of this Indenture or any of the Transaction Documents. 
Such expenses shall include the reasonable fees and out-of-pocket expenses,
disbursements and advances of any agents, any co-trustee, counsel, accountants
and experts, except any such expense, disbursement or advance as may arise from
its negligence or bad faith.  In no event shall the Paying Agent or the Note
Registrar or any agent thereof advance any funds for the payment of principal,
interest or premium on any Notes.  The Co-Issuers shall, in accordance with the
priority set forth in Section 8.06, jointly and severally indemnify the Paying
Agent and the Note Registrar and its officers, directors, agents and employees
against any and all loss, suit, claim, judgment, liability or expense (including
the reasonable fees and expenses of counsel) incurred by it in connection

 

55

--------------------------------------------------------------------------------


 

with the administration of this trust and the performance of its duties
hereunder and under the Transaction Documents.  Each of the Paying Agent and the
Note Registrar shall notify the Co-Issuers and the Servicer promptly of any
claim for which it may seek indemnity.  Failure by the Paying Agent or the Note
Registrar to so notify the Co-Issuers and the Servicer shall not relieve the
Co-Issuers of its obligations hereunder unless such loss, liability or expense
could have been avoided with such prompt notification and then only to the
extent of such loss, expense or liability which could have been so avoided.  The
Co-Issuers shall defend any claim against each of the Paying Agent and the Note
Registrar; provided, however, the Paying Agent or the Note Registrar, as
applicable, may have separate counsel and, if it does, the Co-Issuers shall
reimburse it for payment of the fees and expenses of such counsel, in accordance
with the priority set forth in Section 8.06.  Neither the Co-Issuers nor the
Servicer shall be required to reimburse any expense or indemnify against any
loss, liability or expense incurred by the Paying Agent or the Note Registrar
through its own willful misconduct, negligence, fraud or bad faith.

 

(b)                                 The provisions of this Section shall survive
the resignation and removal of the Paying Agent or the Note Registrar, as
applicable, and the discharge of this Indenture.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Paying Agent’s and the Note Registrar’s respective rights to
enforce any of the Co-Issuers’ payment obligations pursuant to this Section 6.21
shall be subject to the provisions of Section 11.16(a).

 

SECTION 6.21              Successor Paying Agent or Note Registrar by Merger.

 

If the Paying Agent or the Note Registrar consolidates with, merges or converts
into, or transfers or sells all or substantially all its corporate trust
business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation or banking association without
any further act shall be the successor Paying Agent or Note Registrar, as
applicable; provided, that such corporation or banking association shall be
otherwise qualified and eligible under Section 6.22.

 

In case at the time such successor by merger, conversion, consolidation or
transfer to the Note Registrar shall succeed such position any of the Notes
shall have been authenticated but not delivered, any such successor to the Note
Registrar may adopt the certificate of authentication of any predecessor
indenture trustee and deliver such Notes so authenticated; and in case at that
time any of the Notes shall not have been authenticated, any successor to the
Note Registrar may authenticate such Notes in the name of the successor to the
Note Registrar; and in all such cases such certificates shall have the full
force which it is anywhere provided in the Notes or in this Indenture that the
certificate of the Note Registrar shall have.

 

SECTION 6.22              Eligibility; Disqualification.

 

The Paying Agent and the Note Registrar shall at all times each have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition and its long-term unsecured debt shall be
rated at least Baa3 by Moody’s and at least BBB- by Standard & Poor’s.  Each of
the Paying Agent and the Note Registrar (1) shall meet the requirements of
Section 26(a)(1) of the Investment Company Act, (2) shall not be an

 

56

--------------------------------------------------------------------------------


 

Affiliate of any of the Co-Issuers or the Servicer and (3) shall not offer or
provide credit or credit enhancement to the Co-Issuers.  In case at any time the
Paying Agent or the Note Registrar shall cease to be eligible in accordance with
the provisions of this Section, the Paying Agent or the Note Registrar, as
applicable, shall resign immediately in the manner and with the effect specified
in Section 2.05 or 2.12, as applicable.

 

SECTION 6.23              Representations and Warranties of the Paying Agent or
the Note Registrar.

 

Each of the Paying Agent and the Note Registrar represents and warrants that:

 

(i)                                     it is duly organized and validly
existing under the laws of the jurisdiction of its organization;

 

(ii)                                  it has full power and authority to deliver
and perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and each other
Transaction Document to which it is a party;

 

(iii)                               each of this Indenture and each other
Transaction Document to which it is a party has been duly executed and delivered
by it and constitutes its legal, valid and binding obligation in accordance with
its terms; and

 

(iv)                              it meets the eligibility requirements set
forth in Section 6.22.

 

ARTICLE VII
Noteholders’ List and Reports

 

SECTION 7.01              Co-Issuers to Furnish Indenture Trustee Names and
Addresses of Noteholders.

 

The Co-Issuers, or the Administrator on behalf of the Co-Issuers, will furnish
or cause to be furnished to the Indenture Trustee and the Paying Agent (a) not
more than five (5) Business Days after each Record Date, a list, in such form as
the Indenture Trustee, the Paying Agent and the Note Registrar, as applicable,
may reasonably require, of the names, addresses and taxpayer identification
numbers of the Holders of Notes as they appear on the Note Register as of the
most recent Record Date, and (b) at such other times as the Indenture Trustee,
the Paying Agent and the Note Registrar may request in writing, within thirty
(30) days after receipt by the Co-Issuers of any such request, a list of similar
form and content as of a date not more than ten (10) Business Days prior to the
time such list is furnished.

 

SECTION 7.02              Preservation of Information; Communications to
Noteholders.

 

(a)                                 The Note Registrar shall preserve, in as
current a form as is reasonably practicable, the names and addresses of the
Noteholders contained in the most recent list

 

57

--------------------------------------------------------------------------------


 

furnished to the Note Registrar as provided in Section 7.01 and the names,
addresses and taxpayer identification numbers of the Noteholders.  The Note
Registrar may destroy any list furnished to it as provided in Section 7.01
hereof upon receipt of a new list so furnished.

 

(b)                                 Noteholders may communicate with other
Noteholders with respect to their rights under this Indenture or under the
Notes.

 

ARTICLE VIII
Allocation and Application of Collections

 

SECTION 8.01              Collection of Money.

 

The Paying Agent shall apply all such money and property received by it in trust
for the related Noteholders and shall apply it as provided in this Indenture. 
Except as otherwise expressly provided in this Indenture, if any default occurs
in the making of any payment or performance under any Transaction Document, the
Indenture Trustee may, and upon the written request of the Required Noteholders
shall, take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
Proceedings.  Any such action shall be without prejudice to any right to claim
an Event of Default under this Indenture and to proceed thereafter as provided
in Article V hereof.

 

SECTION 8.02              Establishment of the Note Accounts.

 

(a)                                 Note Accounts.

 

(i)                                     The Servicer, for the benefit of the
Noteholders, shall establish and maintain with the Paying Agent and in the name
of the Paying Agent, on behalf of the Indenture Trustee and the Co-Issuers, an
Eligible Account bearing a designation clearly indicating that such account is
the “Collection Account” hereunder and that the funds and other property
credited thereto are held for the benefit of the Noteholders (the “Collection
Account”).

 

(ii)                                  The Servicer, for the benefit of the
Noteholders, shall establish and maintain with the Paying Agent and in the name
of the Paying Agent, on behalf of the Co-Issuers, an Eligible Account bearing a
designation clearly indicating that such account is the “Principal Distribution
Account” hereunder and that the funds and other property credited thereto are
held for the benefit of the Noteholders (the “Principal Distribution Account”). 
The Co-Issuers may deposit or cause the deposit into the Principal Distribution
Account from time to time of funds available to the Co-Issuers that are not
required to be deposited into another Note Account or otherwise allocated or to
be held in trust on behalf of any Person in accordance with this Indenture or
any other Transaction Document.

 

(iii)                               The Servicer, for the benefit of the
Noteholders, shall cause to be established and maintained with the Paying Agent
and in the name of the Paying Agent, on behalf of the Co-Issuers, an Eligible
Deposit Account that shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders (the “Reserve
Account”).  On the Closing Date, the

 

58

--------------------------------------------------------------------------------


 

Co-Issuers shall cause to be deposited in the Reserve Account the Required
Reserve Account Amount.  No later than 5:00 p.m., New York City time on the
Business Day preceding each Payment Date, the Indenture Trustee, based solely
upon written instructions furnished to the Indenture Trustee by the Servicer
(which instruction may be included in the Monthly Servicer Report), shall
withdraw from the Reserve Account and deposit to the Collection Account, the
Reserve Account Draw Amount for such Payment Date, which amount shall constitute
Available Funds for application in accordance with Section 8.06 hereof.

 

(iv)                              The Servicer, for the benefit of the
Noteholders, shall cause to be established and maintained with the Paying Agent
and in the name of the Paying Agent, on behalf of the Indenture Trustee and the
Co-Issuers, an Eligible Account that shall bear a designation clearly indicating
that the funds deposited therein are held for the benefit of the Noteholders
(the “Advance Reserve Account”).  On the Closing Date, the Co-Issuers shall
cause to be deposited in the Advance Reserve Account the Required Advance
Reserve Account Amount.  On each Payment Date funds in an amount up to the
Required Advance Reserve Amount will be remitted to the Paying Agent for deposit
to the Advance Reserve Account to the extent available in accordance with the
Section 8.06.  The Advance Reserve Account will be used to pay to the Servicer
such amounts as are required pursuant to the terms of any outstanding Loans to
be funded to the Loan Obligors to the extent that the aggregate amount of
intra-month draws by the Loan Obligors exceeds amounts on deposit in the
Collection Account as provided in Section 2.01(c) of the Servicing Agreement and
Section 8.05(g) hereof.  On the final Payment Date, any amounts remaining on
deposit in the Advance Reserve Account shall be released to the Allocation Agent
for remittance to the Co-Issuers and separately agreed among the Allocation
Agent and the Co-Issuers.

 

(b)                                 Each of the parties hereto hereby agrees
that (i) each Note Account will be a “securities account” as such term is
defined in Section 8-501(a) of the UCC, (ii) the Paying Agent shall be a
“securities intermediary” (as defined in 8-102(a)(14) of the UCC) with respect
to each such Note Account; (iii) New York shall be the “securities
intermediary’s jurisdiction” (as defined in 8-110 of the UCC) for any purpose
associated with the Note Accounts;  (iv)  all Eligible Investments and other
assets in the Note Accounts shall be treated as “financial assets” (as defined
in 8-102(a)(9) of the UCC); and (v) all securities or other property underlying
any financial assets credited to such accounts shall be registered in the name
of the Paying Agent, indorsed to the Paying Agent and in no case will any
financial asset credited to any Note Account be registered in the name of any
Co-Issuer or the Servicer, payable to the order of any Co-Issuer or the Servicer
or specially indorsed to any Co-issuer or the Servicer except to the extent the
foregoing have been specially indorsed to the Paying Agent at which such
accounts are maintained or in blank.  The Note Accounts shall be under the sole
dominion and control of the Paying Agent for the benefit of the Indenture
Trustee for the benefit of the Noteholders, and the Paying Agent agrees that it
will comply with all “entitlement orders” (as defined in 8-102(a)(8) of the UCC)
with respect to the Note Accounts and any instructions directing disposition of
any funds on deposit therein that are originated by the Indenture Trustee
without further consent of any Co-Issuer.  Notwithstanding such control by the
Indenture Trustee, the Indenture Trustee agrees that the Servicer shall have the
right to issue entitlement orders and to

 

59

--------------------------------------------------------------------------------


 

give instructions to the Paying Agent as expressly contemplated herein unless
and until the Indenture Trustee revokes the Servicer’s authority to give such
instructions .  Except as expressly provided in this Indenture and the Servicing
Agreement, the Servicer agrees that it shall have no right of setoff or banker’s
lien against, and no right to otherwise deduct from, any funds and other
property held in the Note Accounts for any amount owed to it by the Indenture
Trustee, the Co-Issuers or any Noteholder.  Pursuant to the Servicing Agreement,
the Servicer shall instruct the Paying Agent to make withdrawals and payments
from the Collection Account for the purposes of carrying out the Servicer’s, the
Co-Issuers’ or the Paying Agent’s duties hereunder and under the Servicing
Agreement.

 

(c)                                  Funds (other than investment earnings and
amounts deposited pursuant to Section 10.02 of this Indenture) on deposit in the
Note Accounts shall, at the written direction of the Servicer, be invested by
the Paying Agent in Eligible Investments selected by the Servicer.  All such
Eligible Investments shall be held by the Paying Agent for the benefit of the
Noteholders pursuant to Section 6.06.  In the absence of written directions from
the Servicer, the Paying Agent may (but shall not be obligated) to invest such
funds in Eligible Investments described in clause (d) of the definition
thereof.  Funds representing Collections collected during any Collection Period
shall be invested in Eligible Investments that will mature no later than the
Business Day immediately prior to the Payment Date following the end of such
Collection Period.  No such Eligible Investment shall be disposed of prior to
its maturity; provided, however, that the Paying Agent may sell, liquidate or
dispose of any such Eligible Investment before its maturity, at the written
direction of the Servicer, if such sale, liquidation or disposal would not
result in a loss of all or part of the principal portion of such Eligible
Investment or if, prior to the maturity of such Eligible Investment, a default
occurs in the payment of principal, interest or any other amount with respect to
such Eligible Investment.  Unless directed by the Servicer, funds deposited in
the Note Accounts on the Business Day immediately prior to a related Payment
Date are not required to be invested overnight.  On each Payment Date, all
interest and other investment earnings (net of losses and investment expenses)
on funds on deposit in the Collection Account that are to be distributed on such
Payment Date shall be treated as “Collections” received during the related
Collection Period.  The Paying Agent shall not bear any responsibility or
liability for any losses resulting from investment or reinvestment of any funds
in accordance with this Section nor for the selection of Eligible Investments in
accordance with the provisions of this Indenture.  In addition, the Paying Agent
shall not have any liability in respect of the losses incurred as a result of
the liquidation of any Eligible Investment prior to its stated maturity or the
failure of the Servicer to provide timely written investment direction.

 

(d)                                 The Servicer shall notify the Paying Agent
of any payment to be credited to the Collection Account as soon as practicable
on the Business Day before payment into the Collection Account.  The Paying
Agent shall only be obligated to make payments from the Collection Account to
the extent such amounts are deposited therein.

 

(e)                                  If, at any time, a Note Account ceases to
be an Eligible Account, the Paying Agent (or the Servicer on its behalf) shall
within ten (10) Business Days establish a new Note Account meeting the
applicable conditions specified above, transfer any money, instruments,
investment property and other property to such new Note Account and from the
date such new account is established, it shall be the applicable Note Account.

 

60

--------------------------------------------------------------------------------


 

SECTION 8.03              Collections and Allocations.

 

The Servicer shall apply, or shall instruct the Paying Agent in writing (which
instruction may be included in the Monthly Servicer Report) to apply and the
Paying Agent shall apply, all funds on deposit in the Collection Account as
described in this Article VIII.  Except as otherwise provided below, the
Servicer shall deposit Collections that it is not entitled to retain for its own
account hereunder into the Collection Account as promptly as possible after the
date of processing of such Collections by the Servicer, but in no event later
than the second Business Day following such date of processing. Notwithstanding
anything else in this Indenture or the Servicing Agreement to the contrary, for
so long as:  (i) no Servicer Default has occurred and is continuing; and
(ii) the Servicer maintains a long-term rating of “A” or higher and a short-term
rating of “A-1” or higher from S&P, the Servicer need not make the deposits of
Collections into the Collection Account as provided in the preceding sentence,
but may make a single deposit in the Collection Account in immediately available
funds not later than 11:00 a.m., New York City time, on the Business Day
preceding each Payment Date in an amount equal to the Collections received
during the related Collection Period.  The Servicer may retain funds
constituting Collections in an amount equal to its accrued and unpaid Servicing
Fee and shall not be required to deposit such funds in the Collection Account. 
The Servicer may also retain funds constituting Collections in an amount equal
to Intra-Month Draw Advances and Premium Advances funded by the Servicer to the
extent the Servicer has not otherwise been reimbursed therefor as contemplated
in this Indenture or the Servicing Agreement, and the Servicer shall not be
required to deposit such withheld funds in the Collection Account.

 

SECTION 8.04              Rights of Noteholders.

 

As set forth in the Granting Clauses, the Trust Estate secures the obligation of
the Co-Issuers jointly and severally to pay the Holders of the Notes the
principal and interest thereon and the other amounts payable pursuant to this
Indenture.

 

SECTION 8.05              Release of Trust Estate.

 

(a)                                 Subject to Section 11.01, the Indenture
Trustee may, and when required by the provisions of this Indenture shall, upon
Issuer Order executed by each of the Co-Issuers, execute instruments prepared by
and at the expense of the Co-Issuers to release property from the lien of this
Indenture, or convey the Indenture Trustee’s interest in the same, in a manner
and under circumstances which are not inconsistent with the provisions of this
Indenture.  No party relying upon an instrument executed by the Indenture
Trustee as provided in this Article VIII shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any monies.

 

(b)                                 The Indenture Trustee upon Issuer Order
executed by each of the Co-Issuers shall authorize the Servicer to execute in
the name and on behalf of the Indenture Trustee instruments of satisfaction or
cancellation, or of partial or full release or discharge, and other comparable
instruments with respect to the Loans (and the Indenture Trustee shall execute
any such documents on request of the Servicer), subject to the obligations of
the Servicer under the Servicing Agreement and only to the extent necessary to
permit the Servicer to carry out its servicing obligations thereunder.

 

61

--------------------------------------------------------------------------------


 

(c)                                  Upon Issuer Order executed by each of the
Co-Issuers, the Indenture Trustee shall, at such time as there are no
Outstanding Notes, release and transfer, without recourse, any remaining portion
of the Trust Estate (other than any cash held for the payment of the Notes
pursuant to Section 4.02 and any other amounts to be applied to make payments on
the Notes) from the lien of this Indenture and release to the Co-Issuers or any
other Person entitled thereto any funds and other property then credited to the
Collection Account and any other account established pursuant to Section 8.02. 
The Indenture Trustee shall release property from the lien of this Indenture
pursuant to this Section only upon receipt of an Issuer Order executed by each
of the Co-Issuers accompanied by an Officer’s Certificate of the Co-Issuers and
an Opinion of Counsel to the effect that all conditions precedent to such
release have been satisfied.

 

(d)                                 Upon receipt in the Collection Account of
the Repurchase Price with respect to any Loan that is to be repurchased in
accordance with Section 6.01 or 6.02 of any of the Loan Purchase Agreements,
such repurchased Loan (together with all other Purchased Assets relating thereto
existing on such date or thereafter arising, and any and all proceeds of the
Loan or any such Purchased Assets) shall automatically be released from the lien
of this Indenture, without further action of any party hereto.

 

(e)                                  Upon receipt in the Collection Account of
the amount to be deposited by the Servicer with respect to any Loan that is to
be assigned and transferred to the Servicer in accordance with Section 2.03 of
the Servicing Agreement, such Loan (together with all other Purchased Assets
relating thereto existing on such date or thereafter arising, and any and all
proceeds of the Loan or any such Purchased Assets) shall automatically be
released from the lien of this Indenture, without further action of any party
hereto.

 

(f)                                   On the date when any Loan becomes a
Charged-Off Loan in accordance with the Credit and Collection Policy, there
shall automatically be released from the lien of this Indenture, without further
action of any party hereto, such Charged-Off Loan, all rights to payment and
amounts due or to become due with respect to all of the foregoing, and all
proceeds thereof; provided, that all recoveries and other amounts collected by
any Co-Issuer or the Servicer with respect to any Charged-Off Loan in accordance
with the Credit and Collection Policy, including any insurance proceeds
allocable to such Loan, shall be paid to the Co-Issuers, shall be deposited in
the Collection Account, shall be subject to the lien of this Indenture, and
shall be applied as provided herein.

 

(g)                                  On the date of any Intra-Month Draw
Advance, which must be a Business Day, based solely upon written instruction
furnished to the Paying Agent by the Servicer at least one Business Day prior to
such date, the Paying Agent shall distribute to the Servicer first, from amounts
on deposit in the Collection Account and second, from amounts on deposit in the
Advance Reserve Account, the aggregate amount to be distributed by the Servicer
on such date as Intra-Month Draw Advances as specified in the applicable written
instruction furnished to the Paying Agent by the Servicer, and such funds, upon
distribution by the Paying Agent to the Servicer pursuant to this
Section 8.05(g), shall automatically be released from the lien of this
Indenture, without further action of any party hereto.

 

62

--------------------------------------------------------------------------------


 

(h)                                 The Indenture Trustee shall release the
Loans and related Purchased Assets from the lien of this Indenture in connection
with an optional redemption pursuant to Section 8.07 hereof.

 

SECTION 8.06              Application of Available Funds, the Reserve Account
Draw Amount and the Advance Reserve Account Draw Amount.

 

(a)                                 The Paying Agent shall distribute on each
Payment Date, based solely upon written instruction furnished to the Paying
Agent by the Servicer (which instruction may be included in the Monthly Servicer
Report), the Available Funds with respect to such Payment Date, in the following
order of priority:

 

(i)                                     (1) first, pro rata (based on amounts
owing), (A) to the Indenture Trustee, the Paying Agent and the Note Registrar
for amounts due to the Indenture Trustee, the Paying Agent or the Note Registrar
pursuant to the applicable provisions of the Indenture, (B) to the Loan Trustees
all fees and all reasonable out-of-pocket expenses then due to the Loan Trustees
pursuant to the terms of the Loan Trust Agreements, (C) to the Back-up Servicer,
any expenses of the Back-up Servicer (other than Servicing Transition Costs)
reimbursable pursuant to the Back-up Servicing Agreement, if any, that have not
been paid by the Servicer and (D) to the Custodian, an amount equal to all fees
and all reasonable out-of-pocket expenses then due to the Custodian pursuant to
the terms of the Custodial Agreement; and (2) second, to the Indenture Trustee
and any other Person entitled thereto, pro rata (based on amounts owing), any
indemnified amounts due and owing from the Co-Issuers pursuant to any
Transaction Document; provided, that the aggregate amount paid under the
foregoing clauses (1) (A), (B), (C) and (2) above shall not exceed $200,000
during any calendar year; provided, further that if an Event of Default shall
have occurred and be continuing as of such Payment Date, the foregoing cap shall
not apply;

 

(ii)                                  to the Back-up Servicer, (x) an amount
equal to the Back-up Servicing Fee for such Payment Date, plus the amount of any
Back-up Servicing Fee previously due but not previously paid to the Back-up
Servicer; and (y) in the event that a Servicing Transition Period has commenced
under the Back-up Servicing Agreement, an amount equal to the Servicing
Transition Costs, if any, that have not been paid by the Servicer pursuant to
the Back-up Servicing Agreement; provided, that the aggregate amount paid
pursuant to this clause (y) on all Payment Dates shall not exceed $400,000;

 

(iii)                               pro rata (based on amounts owing) (A) to the
Servicer, an amount equal to the Servicing Fee for such Payment Date, plus the
amount of any Servicing Fee previously due but not previously paid to the
Servicer, and (B) to the Administrator, an amount equal to the Administration
Fee for such Payment Date, plus the amount of any Administration Fee previously
due but not previously paid to the Administrator;

 

63

--------------------------------------------------------------------------------


 

(iv)                              to the Advance Reserve Account, an amount
equal to the lesser of (x) the Advance Reserve Account Shortfall Amount and
(y) all funds remaining after giving effect to the distributions in clause
(i) through (iii) above;

 

(v)                                 to the Class A Noteholders, an amount equal
to the Class A Monthly Interest Amount for such Payment Date, plus the amount of
any Class A Monthly Interest Amount previously due but not previously paid to
the Class A Noteholders with interest thereon at the Class A Interest Rate;

 

(vi)                              to the Principal Distribution Account, an
amount equal to the lesser of (x) the First Priority Principal Payment for such
Payment Date and (y) all funds remaining after giving effect to the
distributions in clauses (i) through (v) above;

 

(vii)                           to the Class B Noteholders, an amount equal to
the Class B Senior Interest Amount for such Payment Date, plus the amount of any
Class B Senior Interest previously due but not previously paid to the Class B
Noteholders with interest thereon at the Class B Interest Rate from the date
such payment was due;

 

(viii)                        to the Principal Distribution Account, an amount
equal to the lesser of (x) the Second Priority Principal Payment for such
Payment Date and (y) all funds remaining after giving effect to the
distributions in clauses (i) through (vii) above;

 

(ix)                              to the Class B Noteholders, an amount equal to
the Class B Subordinated Interest Amount for such Payment Date, plus the amount
of any Class B Subordinated Interest Amount previously due but not previously
paid to the Class B Noteholders with interest thereon at the Class B Interest
Rate from the date such payment was due;

 

(x)                                 to the Class C Noteholders, an amount equal
to the Class C Monthly Interest Amount for such Payment Date, plus the amount of
any Class C Monthly Interest Amount previously due but not previously paid to
the Class C Noteholders with interest thereon at the Class C Interest Rate;

 

(xi)                              to the Principal Distribution Account, an
amount equal to the lesser of (x) the Third Priority Principal Payment for such
Payment Date and (y) all funds remaining after giving effect to the
distributions in clauses (i) through (x) above;

 

(xii)                           to the Class C Noteholders, an amount equal to
the Class C Subordinated Interest Amount for such Payment Date, plus the amount
of any Class C Subordinated Interest Amount previously due but not previously
paid to the Class C Noteholders with interest thereon at the Class C Interest
Rate from the date such payment was due;

 

(xiii)                        to the Class D Noteholders, an amount equal to the
Class D Senior Interest Amount for such Payment Date, plus the amount of any
Class D Senior

 

64

--------------------------------------------------------------------------------


 

Interest previously due but not previously paid to the Class D Noteholders with
interest thereon at the Class D Interest Rate from the date such payment was
due;

 

(xiv)                       to the Principal Distribution Account, an amount
equal to the lesser of (x) the Fourth Priority Principal Payment for such
Payment Date and (y) all funds remaining after giving effect to the
distributions in clauses (i) through (xiii) above;

 

(xv)                          to the Class D Noteholders, an amount equal to the
Class D Subordinated Interest Amount for such Payment Date, plus the amount of
any Class D Subordinated Interest Amount previously due but not previously paid
to the Class D Noteholders with interest thereon at the Class D Interest Rate
from the date such payment was due;

 

(xvi)                       to the Class E Noteholders, an amount equal to the
Class E Senior Interest Amount for such Payment Date, plus the amount of any
Class E Senior Interest previously due but not previously paid to the Class E
Noteholders with interest thereon at the Class E Interest Rate from the date
such payment was due;

 

(xvii)                    an amount equal to the lesser of (x) the Fifth
Priority Principal Payment for such Payment Date and (y) all funds remaining
after giving effect to the distributions in clauses (i) through (xvi) above, to
be deposited into the Principal Distribution Account;

 

(xviii)                 to the Class E Noteholders, an amount equal to the
Class E Subordinated Interest Amount for such Payment Date, plus the amount of
any Class E Subordinated Interest Amount previously due but not previously paid
to the Class E Noteholders with interest thereon at the Class E Interest Rate
from the date such payment was due;

 

(xix)                       to the Reserve Account, an amount equal to the
lesser of (x) the Required Reserve Account Amount and (y) all funds remaining
after giving effect to the distributions in clauses (i) through (xviii) above;

 

(xx)                          an amount equal to the lesser of (x) the Regular
Principal Distribution Amount and (y) all funds remaining after giving effect to
the distributions in clauses (i) through (xix) above, to be deposited into the
Principal Distribution Account;

 

(xxi)                       to the Indenture Trustee, the Custodian, the Note
Registrar, the Paying Agent, the Loan Trustees, the Servicer, the Administrator
and the Back-up Servicer, as applicable, an amount equal to the lesser of
(x) pro rata (based on amounts owing), fees and reasonable out-of-pocket
expenses and indemnity amounts to the extent not paid in full pursuant to clause
(i) above (and, in the case of the Back-up Servicer, which are reimbursable
pursuant to the Back-up Servicing Agreement, if any, not paid by the Servicer)
and (y) all funds remaining after giving effect to the distributions in clauses
(i) through (xx) above;

 

65

--------------------------------------------------------------------------------


 

(xxii)                    to the Co-Issuers for payment of Other Co-Issuer
Obligations then due and owing; and

 

(xxiii)                 any remainder to the Allocation Agent for payment to the
Co-Issuers as separately agreed among the Allocation Agent and the Co-Issuers.

 

(b)                                 On each Payment Date, any amounts allocated
to the Principal Distribution Account pursuant to Section 8.06(a) above shall be
applied as follows:

 

(i)                                     first, to the Class A Noteholders in
reduction of the Class A Note Balance, until the Class A Note Balance has been
reduced to zero;

 

(ii)                                  second, to the Class B Noteholders in
reduction of the Class B Note Balance, until the Class B Note Balance has been
reduced to zero;

 

(iii)                               third, to the Class C Noteholders in
reduction of the Class C Note Balance, until the Class C Note Balance has been
reduced to zero;

 

(iv)                              fourth, to the Class D Noteholders in
reduction of the Class D Note Balance, until the Class D Note Balance has been
reduced to zero; and

 

(v)                                 fifth, to the Class E Noteholders in
reduction of the Class E Note Balance, until the Class E Note Balance has been
reduced to zero.

 

SECTION 8.07              Optional Redemption of the Notes.

 

(a)                                 The Co-Issuers shall retire the Notes in the
event that the Servicer exercises its option, subject to the consent of the
members of the Sellers, to purchase all of the Loans from the Co-Issuers, the
proceeds of which will be used to retire the Notes, at any time on or after the
Payment Date on which the Aggregate Principal Balance of the Outstanding Notes
(prior to any principal payments to be made on such Payment Date) is less than
or equal to twenty percent (20%) of the Aggregate Principal Balance of the
Outstanding Notes on the Closing Date.

 

(b)                                 The aggregate redemption price for the
remaining Loans (together with all other Purchased Assets relating thereto) in
connection with exercise of the option described in clause (a) will be equal to
the sum of (i) the aggregate Loan Principal Balance of each remaining Loan, plus
accrued and unpaid interest thereon and (ii) any expenses, indemnification
amounts or other reimbursements owed to the Indenture Trustee, the Servicer, the
Custodian, the Loan Trustees, the Paying Agent, the Note Registrar or the
Back-up Servicer, and in any event must be at least equal to the amount
necessary to redeem the Notes in full on the final Payment Date in accordance
with Section 8.06.

 

(c)                                  The Co-Issuers may, at their option, redeem
the Notes in whole on any Payment Date on or after the Payment Date occurring in
October 2015.  With respect to any redemption of Notes occurring on or after the
Payment Date occurring in October 2015 but prior to the Payment Date in
October 2016, the redemption price for any Class of Notes shall be the sum of
(i) 100% of the outstanding principal balance of the Notes of the applicable
Class to be

 

66

--------------------------------------------------------------------------------


 

redeemed, plus (ii) in the case of Class A Notes, Class B Notes, Class C Notes
or Class D Notes, the applicable Specified Call Premium Amount for such Notes,
plus (iii) accrued and unpaid interest and fees in respect of such Notes.  With
respect to any redemption of Notes occurring on or after the Payment Date
occurring in October 2016, the redemption price for any Class of Notes shall be
the sum of (i) 100% of the outstanding principal balance of the Notes of the
applicable Class to be redeemed, plus (ii) accrued and unpaid interest and fees
in respect of such Notes.  The payment of any redemption price and the
determination of any Specified Call Premium Amount will be based on the Note
Balance of the Notes after payments are made in respect of the Loans and
application, if any, of amounts on deposit in the Reserve Account on such
redemption date.

 

(d)                                 In order to redeem Notes as set forth in
clause (a) or (c) above, the Co-Issuers (in such capacity, the “Redeeming
Party”), shall provide written notice of its exercise of such option to the
Indenture Trustee and Note Registrar at least fifteen (15) days (or such shorter
period as may be acceptable to the Note Registrar) prior to its exercise. 
Following receipt of such notice, the Note Registrar, shall provide written
notice to the applicable Noteholders of the proposed final payment on the Notes;
provided, however, that such notice may and shall be revoked upon direction of
the Co-Issuers at any time prior to the deposit of the Redemption Price with the
Paying Agent as described below in this Section 8.07(d).  Such notice to
Noteholders shall to the extent practicable be mailed no later than five
(5) Business Days prior to such final Payment Date and shall specify that
payment of the principal amount, any Specified Call Premium Amount and any
interest due with respect to such Note at the final Payment Date will be payable
only upon presentation and surrender of such Note and shall specify the place
where such Note may be presented and surrendered for such final payment.  No
interest shall accrue on the Notes on or after the Stated Maturity Date or any
such other final Payment Date. Prior to 10:00 a.m., New York City time on the
Payment Date on which such purchase or redemption is to be made, the Redeeming
Party shall deposit the Redemption Price, including any applicable Specified
Call Premium Amount, with the Paying Agent, who shall, on such Payment Date
after receipt of the funds, apply such funds to make payments of all amounts
owing to the transaction parties, pursuant to any Transaction Document and make
final payments of principal and interest on the Notes in accordance with
Section 8.06 hereof and this Indenture shall be discharged subject to the
provisions of Section 4.01 hereof.

 

SECTION 8.08              Distributions and Payments to Noteholders.

 

(a)                                 Payments shall be made to, and reports shall
be provided to, Noteholders as set forth herein and in the Servicing Agreement. 
The identity of the Noteholders with respect to distributions and reports shall
be determined as of the immediately preceding Record Date.

 

(b)                                 Subject to the provisions of Section 5.05
hereof, on each Payment Date, the Paying Agent, in accordance with the Monthly
Servicer Report and Section 8.06, shall pay to each Noteholder of record on the
related Record Date (other than as provided in Section 10.02 hereof) or to such
other Person as may be specified in Section 8.06, such amounts held by the
Paying Agent that are allocated and available on such Payment Date to pay
amounts payable to the Noteholders or such other Person pursuant to
Section 8.06.

 

67

--------------------------------------------------------------------------------


 

(c)                                  Except as provided in Section 10.02 hereof
with respect to a final distribution, distributions to Noteholders hereunder
shall be made by wire transfer of same day funds to the account that has been
designated by the applicable Noteholders not less than five (5) Business Days
prior to such Payment Date.

 

SECTION 8.09              Reports and Statements to Noteholders.

 

(a)                                 Not later than the second Business Day
preceding each Payment Date, the Servicer shall deliver to the Co-Issuers, the
Back-up Servicer, the Paying Agent and the Indenture Trustee, a Monthly Servicer
Report, substantially in the form of Exhibit C hereto, prepared by the Servicer.

 

(b)                                 A copy of each Monthly Servicer Report and
Officer’s Certificate delivered pursuant to Section 2.07 of the Servicing
Agreement may be obtained by any Noteholder or any beneficial owner thereof by a
request in writing to the Servicer.  The Paying Agent shall make each Monthly
Servicer Report and each such Officer’s Certificate available to the Noteholders
via its website at http://www.ctslink.com.

 

(c)                                  On or before March 31 of each calendar
year, beginning with calendar year 2015, the Paying Agent, shall, upon written
request, furnish or cause to be furnished to each Person who at any time during
the preceding calendar year was a Noteholder, a report prepared by the Servicer
containing the information which is required to be contained in the Monthly
Servicer Report delivered pursuant to paragraph (a) above aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Noteholder, together with other information as is required to be provided by an
Co-Issuers of indebtedness under the Internal Revenue Code.  Such obligation of
the Servicer shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Internal Revenue Code as from time to time
in effect.

 

ARTICLE IX
Supplemental Indentures

 

SECTION 9.01              Supplemental Indentures Without Consent of
Noteholders.

 

(a)                                 Without the consent of the Holders of any
Notes, the Co-Issuers, the Servicer, the Paying Agent, the Note Registrar and
the Indenture Trustee, when authorized by an Issuer Order executed by each of
the Co-Issuers, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Indenture Trustee
and the Paying Agent, for any of the following purposes:

 

(i)                                     to correct or amplify the description of
any property at any time subject to the lien of this Indenture, or better to
assure, convey and confirm unto the Indenture Trustee any property subject or
required to be subjected to the lien of this Indenture, or to subject to the
lien of this Indenture additional property;

 

68

--------------------------------------------------------------------------------


 

(ii)                                  to add to the covenants of the Co-Issuers,
for the benefit of the Holders of the Notes, or to surrender any right or power
herein conferred upon the Co-Issuers;

 

(iii)                               to convey, transfer, assign, mortgage or
pledge any property to the Indenture Trustee;

 

(iv)                              to cure any ambiguity, to correct or
supplement any provision herein or in any supplemental indenture that may be
inconsistent with any other provision herein or in any supplemental indenture or
to make any other provisions with respect to matters or questions arising under
this Indenture or in any supplemental indenture, including without limitation to
cure any ambiguity or make any correction as a result of any discrepancy or
inconsistency between any offering materials used by the Co-Issuers in
connection with the sale of the Notes and the provisions of this Indenture or of
any supplemental indenture; provided, that such action shall not adversely
affect the interests of the Holders of any Notes in any material respect; or

 

(v)                                 to evidence and provide for the acceptance
of the appointment hereunder by a successor indenture trustee and to add to or
change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one indenture
trustee, pursuant to the requirements of Article VI.

 

The Indenture Trustee, the Paying Agent and the Note Registrar are hereby
authorized to join in the execution of any such supplemental indenture and to
make any further appropriate agreements and stipulations that may be therein
contained.

 

(b)                                 The Co-Issuers, the Servicer, the Paying
Agent, the Note Registrar and the Indenture Trustee, when authorized by an
Issuer Order executed by each of the Co-Issuers, may, also without the consent
of any Noteholders of any Notes, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, or changing in
any manner or eliminating any of the provisions of, this Indenture or of
modifying in any manner the rights of the Holders of the Notes under this
Indenture; provided, however, that (i) the Co-Issuers, at their own expense,
shall have delivered to the Indenture Trustee an Opinion of Counsel and an
Officer’s Certificate, each dated the date of any such supplemental indenture
action and stating that such supplemental indenture will not have an Adverse
Effect and is permitted by this agreement, and (ii) the Co-Issuers shall have
delivered to the Indenture Trustee a Tax Opinion, dated the date of any such
action, addressing such action.

 

(c)                                  Additionally, the Co-Issuers, the Paying
Agent, the Note Registrar and the Indenture Trustee, when authorized by an
Issuer Order executed by each of the Co-Issuers, may, without the consent of any
Noteholders, enter into an indenture or indentures supplemental hereto to add,
modify or eliminate such provisions as may be necessary or advisable in order to
enable all or any portion of the Co-Issuers to avoid the imposition of state or
local income or franchise taxes imposed on the Co-Issuers’ property or its
income; provided, however, that (i) such amendment does not affect the rights,
duties or obligations of the Indenture Trustee, the

 

69

--------------------------------------------------------------------------------


 

Paying Agent or the Note Registrar hereunder without their consent, as
applicable, and (ii) the Co-Issuers deliver to the Indenture Trustee and the
Paying Agent a Tax Opinion, dated the date of any such action, addressing such
action.

 

SECTION 9.02              Supplemental Indentures With Consent of Noteholders.

 

The Co-Issuers, the Servicer, the Paying Agent, the Note Registrar and the
Indenture Trustee, when authorized by an Issuer Order executed by each of the
Co-Issuers, also may, with the consent of the Holders of not less than a
majority of the aggregate unpaid principal amount of the Outstanding Notes, by
Act of such Holders delivered to the Co-Issuers, the Paying Agent, the Note
Registrar and the Indenture Trustee, enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to, changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of the Noteholders under this Indenture; provided,
however, that the Co-Issuers shall have delivered to the Indenture Trustee and
the Paying Agent a Tax Opinion, dated the date of any such action, addressing
such action; and provided, further, that, notwithstanding anything to the
contrary contained herein, including, without limitation, Section 9.01, no
supplemental indenture shall, without the consent of the Holder of each
Outstanding Note affected thereby:

 

(a)                                 change the date of payment of any
installment of principal of or interest on any Note, or reduce the principal
amount thereof, the Interest Rate specified thereon or the redemption price with
respect thereto, change the provisions of this Indenture relating to the
application of collections on, or the proceeds of the sale of, all or any
portion of the Trust Estate to payment of principal of or interest on the Notes,
or change any place of payment where, or the coin or currency in which, any Note
or any interest thereon is payable or impair the right to institute suit for the
enforcement of the provisions of this Indenture requiring the application of
funds available therefor, as provided in Article V, to the payment of any such
amount due on the Notes on or after the respective due dates thereof (or, in the
case of redemption, the Redemption Date);

 

(b)                                 reduce the percentage of the aggregate
unpaid principal amount of all Outstanding Notes, the consent of the Holders of
which is required for any such supplemental indenture, or the consent of the
Holders of which is required for any waiver of compliance with the provisions of
this Indenture or defaults hereunder and their consequences as provided for in
this Indenture;

 

(c)                                  reduce the percentage of the aggregate
unpaid principal amount of any Outstanding Notes, the consent of the Holders of
which is required to direct the Indenture Trustee to sell or liquidate the Trust
Estate if the proceeds of such sale would be insufficient to pay the principal
amount and accrued but unpaid interest on the Outstanding Notes;

 

(d)                                 modify any of the provisions of this
Indenture in such manner as to affect the calculation of the amount of any
payment of interest or principal due on any Note on any Payment Date (including
the calculation of any of the individual components of such calculation) or to
affect the rights of the Holders of Notes to the benefit of any provisions for
the mandatory redemption of the Notes contained herein;

 

70

--------------------------------------------------------------------------------


 

(e)                                  modify or alter the provisions of this
Indenture prohibiting the voting of Notes held by the Co-Issuers or by any other
obligor on the Notes;

 

(f)                                   permit the creation of any Lien ranking
prior to or on a parity with the lien of this Indenture or, except as otherwise
permitted or contemplated herein, terminate the Lien of this Indenture on any
part of the Trust Estate or deprive the Holder of any Note of the security
provided by the Lien of this Indenture;

 

(g)                                  modify or alter any provisions (including
any relevant definitions) relating to the pro rata treatment of payments to any
Class of Notes; or

 

(h)                                 (w) reduce the Required
Overcollateralization Amount or change the manner in which the Adjusted Loan
Principal Balance is calculated or structured, (x) modify the definition of
“First Priority Principal Payment”, “Second Priority Principal Payment”, “Third
Priority Principal Payment”, “Fourth Priority Principal Payment”, “Fifth
Priority Principal Payment”, “Regular Principal Distribution Amount”, “Advance
Reserve Account Shortfall Amount” or “Event of Default” (or any defined term
used therein), (x) modify the provisions of this Section 9.02, (y) amend or
supplement Section 8.03 hereof with respect to the provisions of permitting
monthly deposits of Collections by the Servicer or Section 8.05 hereof with
respect to the provisions permitting the release of Loans from the lien of the
Indenture or (z) amend or supplement Section 8.06 hereof with respect to the
priority and distribution of Available Funds.

 

It shall not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

 

Promptly after the execution by the Co-Issuers, the Servicer, the Paying Agent,
the Note Registrar and the Indenture Trustee of any supplemental indenture
pursuant to this Section, the Indenture Trustee shall mail to the Holders of the
Notes to which such amendment or supplemental indenture relates written notice
setting forth in general terms the substance of such supplemental indenture. 
Any failure of the Indenture Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

SECTION 9.03              Execution of Supplemental Indentures.

 

In executing any supplemental indenture permitted by this Article IX or the
modification thereby of the trusts created by this Indenture, the Indenture
Trustee and the Paying Agent shall be entitled to receive, and subject to
Sections 6.01 and 6.02, shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture.

 

The Indenture Trustee, the Paying Agent and the Note Registrar may, but shall
not be obligated to, enter into any supplemental indenture that affects its (as
such or in its individual capacity) own rights, duties, liabilities, benefits,
protections, privileges or immunities under this Indenture or otherwise.

 

71

--------------------------------------------------------------------------------


 

Any supplemental indenture affecting the right, duties, immunities or
liabilities of the Loan Trustees shall require the Loan Trustees’ written
consent.

 

SECTION 9.04              Effect of Supplemental Indenture.

 

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified and amended in accordance therewith with respect to
the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Paying Agent, the Note Registrar, the Co-Issuers, the
Loan Trustees, the Servicer and the Holders of the Notes shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and the terms and conditions of any such
supplemental indenture shall be deemed to be a part of this Indenture for any
and all purposes.

 

SECTION 9.05              Reference in Notes to Supplemental Indentures.

 

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Co-Issuers or
the Indenture Trustee shall, bear a notation in form approved by the Indenture
Trustee as to any matter provided for in such supplemental indenture.  If the
Co-Issuers shall so determine, new Notes so modified as to conform, in the
opinion of the Indenture Trustee and the Co-Issuers, to any such supplemental
indenture may be prepared and executed by the Co-Issuers and authenticated and
delivered by the Note Registrar in exchange for the Outstanding Notes.

 

ARTICLE X
Termination

 

SECTION 10.01       Termination of Indenture.

 

The respective obligations and responsibilities of the Co-Issuers, the Loan
Trustees, the Servicer, the Paying Agent, the Note Registrar and the Indenture
Trustee created hereby (other than those which by their terms survive) shall
terminate upon payment in full of all Outstanding Notes and the satisfaction in
full of all other obligations of the Co-Issuers, the Loan Trustees, the
Servicer, the Paying Agent, the Note Registrar and the Indenture Trustee
pursuant to this Indenture.

 

SECTION 10.02       Final Distribution.

 

(a)                                 The Servicer shall give the Indenture
Trustee, the Paying Agent and the Note Registrar at least fifteen (15) days
prior written notice of the Payment Date on which the Noteholders may surrender
their Notes for payment of the final distribution on and cancellation of such
Notes.  Such notice shall be accompanied by an Officer’s Certificate of the
Servicer setting forth the information specified in Section 2.07 of the
Servicing Agreement covering the period during the then-current calendar year
through the date of such notice.  To the extent practicable, not later than five
(5) Business Days prior to such final Payment Date, the Indenture Trustee shall
provide notice to Noteholders specifying (i) the date upon which final payment
of the Notes will be made upon presentation and surrender of such Notes at the
office or offices therein designated, (ii) the amount of any such final payment
and (iii) that the Record Date

 

72

--------------------------------------------------------------------------------


 

otherwise applicable to such Payment Date is not applicable, payments being made
only upon presentation and surrender of such Notes at the office or offices
therein specified.  The Indenture Trustee shall give such notice to the Note
Registrar and the Paying Agent (if other than the Indenture Trustee) at the time
such notice is given to Noteholders.

 

(b)                                 Notwithstanding a final distribution to the
Noteholders (or the termination of the Co-Issuers), except as otherwise provided
in this paragraph, all funds then on deposit in the Collection Account, shall
continue to be held in trust for the benefit of such Noteholders and the
Indenture Trustee shall pay such funds to such Noteholders upon surrender of
their Notes.  In the event that all such Noteholders shall not surrender their
Notes for cancellation within six (6) months after the date specified in the
notice from the Indenture Trustee described in paragraph (a), the Indenture
Trustee shall give a second notice to the remaining such Noteholders to
surrender their Notes for cancellation and receive the final distribution with
respect thereto.  If within one (1) year after the second notice all such Notes
shall not have been surrendered for cancellation, the Indenture Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining such Noteholders concerning surrender of their Notes pursuant to
and as described in Section 3.03.  The Indenture Trustee shall pay to the
Co-Issuers any monies held by them for the payment of principal or interest that
remains unclaimed for two (2) years pursuant to and as described in
Section 3.03.  After payment to the Co-Issuers, Noteholders entitled to the
money must look to the Co-Issuers for payment as general creditors unless an
applicable abandoned property law designates another Person.

 

ARTICLE XI
Miscellaneous

 

SECTION 11.01       Compliance Certificates.

 

Upon any application or request by the Co-Issuers to the Indenture Trustee to
take any action under any provision of this Indenture, the Co-Issuers shall
furnish to the Indenture Trustee an Officer’s Certificate of the Co-Issuers
stating that all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with.

 

Every certificate with respect to compliance with a condition or covenant
provided for in this Indenture shall include:

 

(i)                                     a statement that each signatory of such
certificate has read or has caused to be read such covenant or condition and the
definitions herein relating thereto;

 

(ii)                                  a brief statement as to the nature and
scope of the examination or investigation upon which the statements contained in
such certificate are based;

 

(iii)                               a statement that, in the opinion of each
such signatory, such signatory has made such examination or investigation as is
necessary to enable such signatory to express an informed opinion as to whether
or not such covenant or condition has been complied with; and

 

73

--------------------------------------------------------------------------------


 

(iv)                              a statement as to whether, in the opinion of
each such signatory, such condition or covenant has been complied with.

 

SECTION 11.02       Form of Documents Delivered to Indenture Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Co-Issuers may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such Authorized Officer knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to the matters upon which such Authorized Officer’s
certificate or opinion is based are erroneous.  Any such certificate of an
Authorized Officer or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
officer or officers of the Servicer, the Co-Issuers or the Administrator,
stating that the information with respect to such factual matters is in the
possession of the Servicer, the Co-Issuers or the Administrator, unless such
Authorized Officer or counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.

 

Where any Person is required to make, give or execute two (2) or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

 

SECTION 11.03       Acts of Noteholders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent duly appointed in writing and satisfying any requisite
percentages as to minimum number or Dollar value of aggregate unpaid principal
amount represented by such Noteholders; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee, and, where it is hereby
expressly required, to the Co-Issuers.  Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments.  Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Indenture and conclusive in favor of
the Indenture Trustee and the Co-Issuers, if made in the manner provided in this
Section 11.03.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Indenture Trustee deems sufficient.

 

74

--------------------------------------------------------------------------------


 

(c)                                  The ownership of Notes shall be proved by
the Note Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Notes
shall bind the Holder (and any transferee thereof) of every Note issued upon the
registration thereof, in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Indenture Trustee or the
Co-Issuers in reliance thereon, whether or not notation of such action is made
upon such Note.

 

SECTION 11.04       Notices, Etc.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by the Indenture to be in
writing and shall be made upon, given or furnished to, or filed with:

 

(a)                                 the Indenture Trustee shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing to a
Responsible Officer, by facsimile transmission or by other means acceptable to
the Indenture Trustee to or with the Indenture Trustee at its Corporate Trust
Office; or

 

(b)                                 the Co-Issuers shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Co-Issuers addressed to it at SpringCastle Funding Asset-Backed Notes, c/o
Springleaf Finance, Inc., 601 NW Second Street, Evansville Indiana 47708,
Attention: General Counsel, Facsimile: (812) 468-5396, or at any other address
previously furnished in writing to the Indenture Trustee by the Co-Issuers.

 

The Co-Issuers shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee.

 

SECTION 11.05       Notices to Noteholders; Waiver.

 

Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided),
if in writing and mailed by first-class mail postage prepaid or national
overnight courier service to each Noteholder affected by such event, at its
address as it appears on the Note Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. 
In any case where notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of regular mail service, it shall
be impractical to mail notice of any event to Noteholders when such notice is
required to be given

 

75

--------------------------------------------------------------------------------


 

pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

 

SECTION 11.06       Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 11.07       Successors and Assigns.

 

All covenants and agreements in this Indenture by the Co-Issuers, the Loan
Trustees and the Servicer shall bind their respective successors and assigns,
whether so expressed or not.  All covenants and agreements of the Indenture
Trustee in this Indenture shall bind its successors and assigns. Notwithstanding
the foregoing, no party hereto may assign its rights or obligations under this
Indenture without the prior written consent of each other party hereto.

 

SECTION 11.08       Separability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

SECTION 11.09       Benefits of Indenture.

 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, the Noteholders, and their respective
successors hereunder, any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

SECTION 11.10       Legal Holidays.

 

In any case where the date on which any payment is due shall not be a Business
Day, then (notwithstanding any other provision of the Notes or this Indenture)
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the date on which
nominally due.

 

SECTION 11.11       Governing Law.

 

(a)                                 THIS INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

(b)                                 Regardless of any provision in any other
agreement, for purposes of the UCC, the State of New York shall be deemed to be
the “bank’s jurisdiction” (within the meaning of Section 9-304 of the UCC) and
the “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) for each of the Paying Agent and the Indenture
Trustee.

 

76

--------------------------------------------------------------------------------


 

SECTION 11.12       Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 11.13       Recording of Indenture.

 

If this Indenture is subject to recording in any appropriate public recording
offices, such recording is to be effected by the Co-Issuers and at its expense
accompanied by an Opinion of Counsel (which shall be counsel reasonably
acceptable to the Indenture Trustee) to the effect that such recording is
necessary either for the protection of the Noteholders or any other Person
secured hereunder or for the enforcement of any right or remedy granted to the
Indenture Trustee under this Indenture.

 

SECTION 11.14       Inspection.

 

The Co-Issuers agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during the Co-Issuers’ normal business
hours, to examine all the books of account, records, reports, and other papers
of the Co-Issuers, to make copies and extracts therefrom, to cause such books to
be audited by Independent certified public accountants, and to discuss the
Co-Issuers’ affairs, finances and accounts with the Co-Issuers’ officers,
employees, and Independent certified public accountants, all at such reasonable
times and as often as may be reasonably requested.  The Indenture Trustee shall,
and shall cause its representatives, to hold in confidence all such information
except to the extent disclosure may be required by law (and all reasonable
applications for confidential treatment are unavailing) and except to the extent
that the Indenture Trustee may reasonably determine that such disclosure is
consistent with its obligations hereunder or is required by the UCC.

 

SECTION 11.15       Co-Issuers Obligations.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Co-Issuers, the Loan Trustees, or the Indenture Trustee on
the Notes or under this Indenture or any certificate or other writing delivered
in connection herewith or therewith, against (i) the Indenture Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Co-Issuers
or (iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee in its individual capacity, any holder of a
beneficial interest in the Co-Issuers, the Loan Trustees or the Indenture
Trustee or of any successor or assign of the Indenture Trustee in its individual
capacity.

 

Each Loan Trustee is entering into this Indenture not in its individual capacity
but solely as Loan Trustee and, accordingly, each Loan Trustee shall incur no
personal liability in connection herewith or the transactions contemplated
hereby.

 

77

--------------------------------------------------------------------------------


 

SECTION 11.16       No Bankruptcy Petition; Disclaimer and Subordination.

 

(a)                                 Each of the Servicer, the Indenture Trustee
and each Noteholder (by acceptance of the applicable Notes) covenants and agrees
that it will not institute against any of the Sellers or the Co-Issuers, or
solicit or join in or cooperate with or encourage any other Person in
instituting against any of the Sellers or the Co-Issuers, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States of America or any state
of the United States of America.  The parties hereto agree that the obligations
under this Section 11.16 shall survive termination of this Indenture.

 

(b)                                 The provisions of this Section 11.16 shall
be for the third party benefit of those entitled to rely thereon and shall
survive the termination of this Indenture.

 

SECTION 11.17       Tax Matters; Administration of Transfer Restrictions.

 

(a)                                 Notwithstanding anything to the contrary
herein, each of the Servicer and Paying Agent (or any other applicable
withholding agent) shall be entitled to withhold any amount in respect of a Note
that it determines in its sole discretion is required to be withheld pursuant to
applicable law and such amount shall be deemed to have been paid for all
purposes of the Indenture.

 

(b)                                 Each Noteholder agrees that prior to the
date on which the first interest payment hereunder is due thereto, it will
provide to the Servicer and the Paying Agent (i) if such Noteholder is not a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code, two duly completed copies of the United States Internal Revenue
Service Form W-8ECI, Form W-8IMY, Form W-8BEN, or Form W-8BEN-E, as applicable,
or in each case successor applicable or required forms, (ii) in any other case,
a duly completed copy of United States Internal Revenue Service Form W-9 or
successor applicable or required forms, and (iii) upon request, such other forms
and information as may be reasonably required to confirm the availability of any
applicable exemption from any United States federal, state or local withholding
taxes (including pursuant to the Foreign Account Tax Compliance Act). Each
Noteholder agrees to provide to the Servicer and the Paying Agent like
additional subsequent duly completed forms (subject to like consent)
satisfactory to the Servicer and the Paying Agent on or before the date that any
such form expires or becomes obsolete, or upon the occurrence of any event
requiring an amendment, resubmission or change in the most recent form
previously delivered by it, and to provide such extensions or renewals as may be
reasonably requested by the Servicer or the Paying Agent.  Each Noteholder
certifies, represents and warrants that as of the date of this Indenture, or in
the case of a Noteholder which is an assignee as of the date of such assignment,
that it is entitled (x) to receive payments under this Indenture without
deduction or withholding of any United States federal income taxes and any
United States taxes imposed under the Foreign Account Tax Compliance Act and
(y) to an exemption from United States backup withholding tax.  Each Noteholder
represents and warrants that it shall pay any taxes imposed on such Noteholder
attributable to its interest in the Notes.

 

78

--------------------------------------------------------------------------------


 

(c)                                  The Paying Agent shall have no obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under the Indenture with respect to any transfer of any
interest in any Note (including any transfers between or among Holders) other
than to require delivery of such certificates as are expressly required by, and
to do so if and when expressly required by, this Indenture (including, without
limitation, the Internal Revenue Service Forms required by this
Section 11.17(b) and the transferee certifications, as set forth in Exhibits B-6
and B-7, respectively, required by Section 2.05 in connection with a transfer of
Class D or Class E Notes), and to examine the same to determine material
compliance as to form with the express requirements hereof.

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Co-Issuers, the Loan Trustees, the Servicer and the
Indenture Trustee have caused this Indenture to be duly executed by their
respective officers thereunto duly authorized, all as of the date first above
written.

 

 

 

SPRINGCASTLE AMERICA FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Rhonda Jenkins

 

 

Name: Rhonda Jenkins

 

 

Title: Assistant Treasurer

 

 

 

 

 

SPRINGCASTLE CREDIT FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Rhonda Jenkins

 

 

Name: Rhonda Jenkins

 

 

Title: Assistant Treasurer

 

 

 

 

 

SPRINGCASTLE FINANCE FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Rhonda Jenkins

 

 

Name: Rhonda Jenkins

 

 

Title: Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Loan Trustee on behalf of SpringCastle America Funding, LLC

 

 

 

 

 

By:

/s/ Dorri Costello

 

Name:

Dorri Costello

 

Title:

Assistant Vice President

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Loan Trustee on behalf of SpringCastle Credit Funding, LLC

 

 

 

 

 

By:

/s/ Dorri Costello

 

Name:

Dorri Costello

 

Title:

Assistant Vice President

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Loan Trustee on behalf of SpringCastle Finance Funding, LLC

 

 

 

 

 

By:

/s/ Dorri Costello

 

Name:

Dorri Costello

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SPRINGLEAF FINANCE, INC., as Servicer

 

 

 

 

 

 

 

By:

/s/ Rhonda Jenkins

 

 

Name: Rhonda Jenkins

 

 

Title: Assistant Treasurer

 

2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Paying Agent and Note
Registrar

 

 

 

 

 

By:

/s/ Marianna C. Stershic

 

 

Name: Marianna C. Stershic

 

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as
Indenture Trustee

 

 

 

 

 

By:

/s/ John L. Linssen

 

 

Name: John L. Linssen

 

 

Title: Vice President

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CLASS [A][B][C][D][E] NOTE

 

[For Rule 144A Notes, with (i) the italicized language in brackets to be
included only in the Class A, Class B and Class C Notes, (ii) the italicized and
underscored language in brackets to be included only in the Class A, Class B,
Class C and Class D Notes, (iii) underscored language in brackets to be included
only in the Class D Notes and (iv) the bolded language in brackets to be
included only in the Class E Notes, which shall only be issued as Definitive
Notes, unless, in any case, determined otherwise in accordance with applicable
law.]

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY UNITED STATES STATE SECURITIES OR
“BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION, AND, AS A
MATTER OF U.S. LAW, MAY NOT BE OFFERED OR SOLD IN VIOLATION OF THE SECURITIES
ACT OR SUCH OTHER LAWS.  THIS NOTE, AND ANY BENEFICIAL INTEREST HEREIN, MAY BE
TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF
[$100,000]1 [$5,000,000]2 [$10,000,000]3 AND $1,000 INCREMENTS IN EXCESS
THEREOF.  THE HOLDER HEREOF, BY PURCHASING OR ACCEPTING THIS NOTE, IS HEREBY
DEEMED TO HAVE AGREED FOR THE BENEFIT OF THE CO-ISSUERS AND THE INITIAL
PURCHASERS THAT IT WILL RESELL, PLEDGE OR OTHERWISE TRANSFER THIS NOTE, AS A
MATTER OF U.S. LAW, ONLY [(1)] SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE,
PURSUANT TO RULE 144A PROMULGATED UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AS
DEFINED IN RULE 144A (A “QUALIFIED INSTITUTIONAL BUYER”), THAT IS ACQUIRING THIS
NOTE FOR ITS OWN ACCOUNT OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS
MUST ALSO BE QUALIFIED INSTITUTIONAL BUYERS) TO WHOM NOTICE IS GIVEN THAT THE
RESALE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, [OR (2) TO A
PERSON WHO IS NOT A “U.S. PERSON” (AS DEFINED IN REGULATION S PROMULGATED UNDER
THE SECURITIES ACT (“REGULATION S”)) OUTSIDE THE UNITED STATES ACQUIRING THIS
NOTE IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S,] IN EACH CASE IN
ACCORDANCE WITH ANY UNITED STATES STATE SECURITIES OR “BLUE SKY” LAWS OR ANY
SECURITIES LAWS OF ANY OTHER JURISDICTION.

 

EACH NOTEHOLDER OR BENEFICIAL OWNER, BY ACCEPTANCE OF THIS NOTE, OR, IN THE CASE
OF A BENEFICIAL OWNER, A BENEFICIAL INTEREST IN THIS NOTE, WILL BE DEEMED TO
REPRESENT AND WARRANT THAT [EITHER (I)] IT IS NOT AND IS NOT ACTING ON BEHALF
OF, OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS

 

--------------------------------------------------------------------------------

1 For Class A, Class B and Class C Notes.

 

2 For Class D Notes.

 

3 For Class E Notes.

 

A-1

--------------------------------------------------------------------------------


 

SUBJECT TO TITLE I OF ERISA, (B) A “PLAN,” AS DEFINED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “INTERNAL REVENUE CODE”),
THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE, (C) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF SUCH EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING OF DEPARTMENT OF
LABOR REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) OR
(D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN THAT IS SUBJECT TO ANY
NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO
SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE (“SIMILAR
LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS OF ANY SUCH PLAN [OR
(II) ITS ACQUISITION, CONTINUED HOLDING, AND DISPOSITION OF THIS NOTE (OR ANY
INTEREST HEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF ANY SIMILAR LAW].

 

[EXCEPT AS SET FORTH IN SECTION 2.05 OF THE INDENTURE, NO TRANSFER OF A CLASS D
NOTE OR BENEFICIAL INTEREST THEREIN SHALL BE EFFECTIVE, AND ANY SUCH ATTEMPTED
TRANSFER SHALL BE VOID AB INITIO, UNLESS, PRIOR TO AND AS A CONDITION TO EACH
SUCH TRANSFER, THE PROSPECTIVE TRANSFEREE (INCLUDING THE INITIAL BENEFICIAL
OWNER AS INITIAL TRANSFEREE) AND ANY SUBSEQUENT TRANSFEREE REPRESENTS AND
WARRANTS, IN WRITING, SUBSTANTIALLY IN THE FORM OF THE TRANSFEREE CERTIFICATION
SET FORTH IN EXHIBIT B-6 TO THE INDENTURE, TO THE INDENTURE TRUSTEE AND THE NOTE
REGISTRAR, AND ANY OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THAT: (A) EITHER
(I) IT IS NOT AND WILL NOT BECOME FOR U.S. FEDERAL INCOME TAX PURPOSES A
PARTNERSHIP, SUBCHAPTER S CORPORATION OR GRANTOR TRUST (OR A DISREGARDED ENTITY
THE SINGLE OWNER OF WHICH IS ANY OF THE FOREGOING) (EACH SUCH ENTITY A
“FLOW-THROUGH ENTITY”) OR (II) IF IT IS OR BECOMES A FLOW-THROUGH ENTITY, THEN
(X) NONE OF THE DIRECT OR INDIRECT BENEFICIAL OWNERS OF ANY OF THE INTERESTS IN
SUCH FLOW-THROUGH ENTITY HAS OR EVER WILL HAVE MORE THAN 50% OF THE VALUE OF ITS
INTEREST IN SUCH FLOW-THROUGH ENTITY ATTRIBUTABLE TO THE BENEFICIAL INTEREST OF
SUCH FLOW-THROUGH ENTITY IN THE NOTES, OTHER INTEREST (DIRECT OR INDIRECT) IN
ANY OF THE CO-ISSUERS, OR ANY INTEREST CREATED UNDER THE INDENTURE AND (Y) IT IS
NOT AND WILL NOT BE A PRINCIPAL PURPOSE OF THE ARRANGEMENT INVOLVING THE
FLOW-THROUGH ENTITY’S BENEFICIAL INTEREST IN ANY CLASS D NOTE TO PERMIT ANY
PARTNERSHIP TO SATISFY THE 100 PARTNER LIMITATION OF
SECTION 1.7704-1(h)(1)(ii) OF THE TREASURY REGULATIONS NECESSARY FOR SUCH
PARTNERSHIP NOT TO BE CLASSIFIED AS A PUBLICLY TRADED PARTNERSHIP UNDER THE
INTERNAL REVENUE CODE, (B)  IT IS NOT ACQUIRING ANY CLASS D NOTE OR BENEFICIAL
INTEREST THEREIN, IT WILL NOT SELL, TRANSFER, ASSIGN, PARTICIPATE, PLEDGE OR
OTHERWISE DISPOSE OF ANY CLASS D NOTE(S) OR BENEFICIAL INTEREST THEREIN, AND IT
WILL NOT CAUSE ANY CLASS D NOTE(S) OR BENEFICIAL INTEREST THEREIN TO

 

A-2

--------------------------------------------------------------------------------


 

BE MARKETED, IN EACH CASE ON OR THROUGH AN “ESTABLISHED SECURITIES MARKET”
WITHIN THE MEANING OF SECTION 7704(b) OF THE INTERNAL REVENUE CODE, INCLUDING,
WITHOUT LIMITATION, AN INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES
FIRM BUY OR SELL QUOTATIONS, (C) ITS BENEFICIAL INTEREST IN THE CLASS D NOTES IS
NOT AND WILL NOT BE IN AN AMOUNT THAT IS LESS THAN THE MINIMUM DENOMINATION FOR
SUCH CLASS D NOTE SET FORTH IN THE INDENTURE, AND IT DOES NOT AND WILL NOT HOLD
ANY INTEREST ON BEHALF OF ANY PERSON WHOSE BENEFICIAL INTEREST IN A CLASS D NOTE
IS IN AN AMOUNT THAT IS LESS THAN THE MINIMUM DENOMINATION FOR THE CLASS D NOTES
SET FORTH IN THE INDENTURE, (D) IT WILL NOT SELL, ASSIGN, TRANSFER, PLEDGE OR
OTHERWISE DISPOSE OF ANY CLASS D NOTE OR ANY BENEFICIAL INTEREST THEREIN, OR
ENTER INTO ANY FINANCIAL INSTRUMENT OR CONTRACT THE VALUE OF WHICH IS DETERMINED
BY REFERENCE IN WHOLE OR IN PART TO ANY CLASS D NOTE OR BENEFICIAL INTEREST
THEREIN, IN EACH CASE IF THE EFFECT OF DOING SO WOULD BE THAT THE BENEFICIAL
INTEREST OF ANY PERSON IN THE CLASS D NOTE WOULD BE IN AN AMOUNT THAT IS LESS
THAN THE MINIMUM DENOMINATION FOR THE CLASS D NOTES SET FORTH IN THE INDENTURE,
(E) IT WILL NOT USE ANY CLASS D NOTE AS COLLATERAL FOR THE ISSUANCE OF ANY
SECURITIES THAT COULD CAUSE ANY CO-ISSUER TO BE TREATED AS AN ASSOCIATION OR
PUBLICLY TRADED PARTNERSHIP TAXABLE AS CORPORATION FOR U.S. FEDERAL INCOME TAX
AND (F) IT WILL NOT TRANSFER A CLASS D NOTE OR ANY BENEFICIAL INTEREST THEREIN
(DIRECTLY, THROUGH A PARTICIPATION, OR OTHERWISE) UNLESS, PRIOR TO THE TRANSFER,
THE TRANSFEREE SHALL HAVE EXECUTED AND DELIVERED TO THE INDENTURE TRUSTEE AND
THE NOTE REGISTRAR, AND ANY OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THAT A
TRANSFEREE CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT B-6 TO THE
INDENTURE. NOTWITHSTANDING THE FOREGOING, A TRANSFEREE (i) MAY ENGAGE IN ANY
REPURCHASE TRANSACTION (REPO) THE SUBJECT MATTER OF WHICH IS A CLASS D NOTE OR
ANY BENEFICIAL INTEREST THEREIN IF THE TERMS OF SUCH REPURCHASE TRANSACTION ARE
GENERALLY CONSISTENT WITH PREVAILING MARKET PRACTICE AND (ii) MAY PLEDGE A
CLASS D NOTE OR ANY BENEFICIAL INTEREST THEREIN IF DOING SO WILL NOT RESULT IN
ANY PERSON (OTHER THAN THE TRANSFEREE) BEING TREATED FOR U.S. FEDERAL INCOME TAX
PURPOSES AS THE OWNER OF ALL OR ANY PORTION OF A CLASS D NOTE OR BENEFICIAL
INTEREST THEREIN.]

 

[EXCEPT AS SET FORTH IN SECTION 2.05 OF THE INDENTURE, NO TRANSFER OF A CLASS E
NOTE OR BENEFICIAL INTEREST THEREIN SHALL BE EFFECTIVE, AND ANY SUCH ATTEMPTED
TRANSFER SHALL BE VOID AB INITIO, UNLESS, PRIOR TO AND AS A CONDITION TO EACH
SUCH TRANSFER, THE PROSPECTIVE TRANSFEREE (INCLUDING THE INITIAL BENEFICIAL
OWNER AS INITIAL TRANSFEREE) AND ANY SUBSEQUENT TRANSFEREE REPRESENTS AND
WARRANTS, IN WRITING, SUBSTANTIALLY IN THE FORM OF THE TRANSFEREE CERTIFICATION
SET FORTH IN EXHIBIT B-7 TO THE INDENTURE, TO THE INDENTURE TRUSTEE AND THE NOTE
REGISTRAR, AND

 

A-3

--------------------------------------------------------------------------------


 

ANY OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THAT: (A) EITHER (I) IT IS NOT
AND WILL NOT BECOME FOR U.S. FEDERAL INCOME TAX PURPOSES A PARTNERSHIP,
SUBCHAPTER S CORPORATION OR GRANTOR TRUST (OR A DISREGARDED ENTITY THE SINGLE
OWNER OF WHICH IS ANY OF THE FOREGOING) (EACH SUCH ENTITY A “FLOW-THROUGH
ENTITY”) OR (II) IF IT IS OR BECOMES A FLOW-THROUGH ENTITY, THEN (X) NONE OF THE
DIRECT OR INDIRECT BENEFICIAL OWNERS OF ANY OF THE INTERESTS IN SUCH
FLOW-THROUGH ENTITY HAS OR EVER WILL HAVE MORE THAN 50% OF THE VALUE OF ITS
INTEREST IN SUCH FLOW-THROUGH ENTITY ATTRIBUTABLE TO THE BENEFICIAL INTEREST OF
SUCH FLOW-THROUGH ENTITY IN THE NOTES, OTHER INTEREST (DIRECT OR INDIRECT) IN
ANY CO-ISSUER, OR ANY INTEREST CREATED UNDER THE INDENTURE AND (Y) IT IS NOT AND
WILL NOT BE A PRINCIPAL PURPOSE OF THE ARRANGEMENT INVOLVING THE FLOW-THROUGH
ENTITY’S BENEFICIAL INTEREST IN ANY CLASS E NOTE TO PERMIT ANY PARTNERSHIP TO
SATISFY THE 100 PARTNER LIMITATION OF SECTION 1.7704-1(h)(1)(ii) OF THE TREASURY
REGULATIONS NECESSARY FOR SUCH PARTNERSHIP NOT TO BE CLASSIFIED AS A PUBLICLY
TRADED PARTNERSHIP UNDER THE INTERNAL REVENUE CODE, (B)  IT IS NOT ACQUIRING ANY
CLASS E NOTE OR BENEFICIAL INTEREST THEREIN, IT WILL NOT SELL, TRANSFER, ASSIGN,
PARTICIPATE, PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS E NOTE(S) OR BENEFICIAL
INTEREST THEREIN, AND IT WILL NOT CAUSE ANY CLASS E NOTE(S) OR BENEFICIAL
INTEREST THEREIN TO BE MARKETED, IN EACH CASE ON OR THROUGH AN “ESTABLISHED
SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b) OF THE INTERNAL REVENUE
CODE, INCLUDING, WITHOUT LIMITATION, AN INTERDEALER QUOTATION SYSTEM THAT
REGULARLY DISSEMINATES FIRM BUY OR SELL QUOTATIONS, (C) ITS BENEFICIAL INTEREST
IN THE CLASS E NOTES IS NOT AND WILL NOT BE IN AN AMOUNT THAT IS LESS THAN THE
MINIMUM DENOMINATION FOR SUCH CLASS E NOTE SET FORTH IN THE INDENTURE, AND IT
DOES NOT AND WILL NOT HOLD ANY INTEREST ON BEHALF OF ANY PERSON WHOSE BENEFICIAL
INTEREST IN A CLASS E NOTE IS IN AN AMOUNT THAT IS LESS THAN THE MINIMUM
DENOMINATION FOR THE CLASS E NOTES SET FORTH IN THE INDENTURE, (D) IT WILL NOT
SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE DISPOSE OF ANY CLASS E NOTE OR ANY
BENEFICIAL INTEREST THEREIN, OR ENTER INTO ANY FINANCIAL INSTRUMENT OR CONTRACT
THE VALUE OF WHICH IS DETERMINED BY REFERENCE IN WHOLE OR IN PART TO ANY CLASS E
NOTE OR BENEFICIAL INTEREST THEREIN, IN EACH CASE IF THE EFFECT OF DOING SO
WOULD BE THAT THE BENEFICIAL INTEREST OF ANY PERSON IN THE CLASS E NOTE WOULD BE
IN AN AMOUNT THAT IS LESS THAN THE MINIMUM DENOMINATION FOR THE CLASS E NOTES
SET FORTH IN THE INDENTURE, (E) IT WILL NOT USE ANY CLASS E NOTE AS COLLATERAL
FOR THE ISSUANCE OF ANY SECURITIES THAT COULD CAUSE ANY CO-ISSUER TO BE TREATED
AS AN ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES, (F) IT WILL NOT TRANSFER A CLASS E NOTE OR ANY
BENEFICIAL INTEREST THEREIN

 

A-4

--------------------------------------------------------------------------------


 

(DIRECTLY, THROUGH A PARTICIPATION, OR OTHERWISE) UNLESS, PRIOR TO THE TRANSFER,
THE TRANSFEREE SHALL HAVE EXECUTED AND DELIVERED TO THE INDENTURE TRUSTEE AND
THE NOTE REGISTRAR, AND ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, A
TRANSFEREE CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT B-7 TO THE
INDENTURE, AND (G) IT IS A “UNITED STATES PERSON” AS DEFINED IN
SECTION 7701(a)(30) OF THE INTERNAL REVENUE CODE AND WILL NOT TRANSFER TO, OR
CAUSE SUCH CLASS E NOTE OR BENEFICIAL INTEREST THEREIN TO BE TRANSFERRED TO, ANY
PERSON OTHER THAN A “UNITED STATES PERSON,” AS DEFINED IN SECTION 7701(a)(30) OF
THE INTERNAL REVENUE CODE.  NOTWITHSTANDING THE FOREGOING, A TRANSFEREE
(i) MAY ENGAGE IN ANY REPURCHASE TRANSACTION (REPO) THE SUBJECT MATTER OF WHICH
IS A CLASS E NOTE OR ANY BENEFICIAL INTEREST THEREIN IF THE TERMS OF SUCH
REPURCHASE TRANSACTION ARE GENERALLY CONSISTENT WITH PREVAILING MARKET PRACTICE
AND (ii) MAY PLEDGE A CLASS E NOTE OR ANY BENEFICIAL INTEREST THEREIN IF DOING
SO WILL NOT RESULT IN ANY PERSON (OTHER THAN THE TRANSFEREE) BEING TREATED FOR
U.S. FEDERAL INCOME TAX PURPOSES AS THE OWNER OF ALL OR ANY PORTION OF A CLASS E
NOTE OR BENEFICIAL INTEREST THEREIN.]

 

THIS NOTE AND RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES UNDERTAKEN OR REPRESENTED BY
THE HOLDER, FOR RESALES AND OTHER TRANSFERS OF THIS NOTE, TO REFLECT ANY CHANGE
IN, OR TO MAKE USE OF OTHER, APPLICABLE LAWS OR REGULATIONS (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO RESALES OR OTHER TRANSFERS
OF RESTRICTED SECURITIES GENERALLY.  THE HOLDER OF THIS NOTE AND ANY BENEFICIAL
OWNER OF ANY INTEREST THEREIN SHALL BE DEEMED, BY ITS ACCEPTANCE OR PURCHASE
HEREOF OR THEREOF, TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT (EACH OF
WHICH SHALL BE CONCLUSIVE AND BINDING ON THE HOLDER HEREOF AND ALL FUTURE
HOLDERS OF THIS NOTE AND ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR,
WHETHER OR NOT ANY NOTATION THEREOF IS MADE HEREON) AND AGREES TO TRANSFER THIS
NOTE ONLY IN ACCORDANCE WITH SUCH RELATED DOCUMENTATION AS SO AMENDED OR
SUPPLEMENTED AND IN ACCORDANCE WITH APPLICABLE LAW IN EFFECT AT THE DATE OF SUCH
TRANSFER.

 

[UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON

 

A-5

--------------------------------------------------------------------------------


 

IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

 

THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE REDUCED FROM TIME TO TIME
BY DISTRIBUTIONS ON THIS NOTE ALLOCABLE TO PRINCIPAL. ACCORDINGLY, FOLLOWING THE
INITIAL ISSUANCE OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE
MAY BE DIFFERENT FROM THE INITIAL PRINCIPAL AMOUNT SHOWN BELOW.  ANYONE
ACQUIRING THIS NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL AMOUNT OF
THIS NOTE BY INQUIRY OF THE NOTE REGISTRAR.  ON THE DATE OF THE INITIAL ISSUANCE
OF THIS NOTE, THE NOTE REGISTRAR IS WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE UNITED STATES FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW
AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

[For Regulation S Global Notes, which include only Class A Notes, Class B Notes
and Class C Notes, in lieu of the foregoing legends, the following legends shall
be included.]

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), ANY UNITED STATES STATE SECURITIES OR
“BLUE SKY” LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION, AND, AS A
MATTER OF U.S. LAW, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE
COMMENCEMENT OF THE OFFERING OF THE NOTES AND THE CLOSING OF THE OFFERING OF THE
NOTES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED
STATES OR TO A “U.S. PERSON” (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT) EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IN ACCORDANCE WITH RULE 903 OR 904 UNDER
REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND PURSUANT TO AND IN
ACCORDANCE WITH ANY UNITED STATES STATE SECURITIES OR “BLUE SKY” LAWS OR ANY
SECURITIES LAWS OF ANY OTHER JURISDICTION.  THIS NOTE, AND ANY BENEFICIAL
INTEREST HEREIN, MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $100,000
AND $1,000 INCREMENTS IN EXCESS THEREOF.

 

EACH NOTEHOLDER OR BENEFICIAL OWNER, BY ACCEPTANCE OF THIS NOTE, OR, IN THE CASE
OF A BENEFICIAL OWNER, A BENEFICIAL INTEREST IN THIS NOTE, WILL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AND IS NOT ACTING ON BEHALF OF,
OR USING THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA, (B) A “PLAN,” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“INTERNAL

 

A-6

--------------------------------------------------------------------------------


 

REVENUE CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE,
(C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF SUCH
EMPLOYEE BENEFIT PLAN OR PLAN’S INVESTMENT IN THE ENTITY (WITHIN THE MEANING OF
DEPARTMENT OF LABOR REGULATION 29 C.F.R. 2510.3-101, AS MODIFIED BY
SECTION 3(42) OF ERISA) OR (D) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN
THAT IS SUBJECT TO ANY NON-U.S., FEDERAL, STATE OR LOCAL LAW THAT IS
SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL
REVENUE CODE (“SIMILAR LAW”) OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE ASSETS
OF ANY SUCH PLAN OR (II) THE PURCHASER IS ACQUIRING CLASS A NOTES OR CLASS B
NOTES AND ITS ACQUISITION, CONTINUED HOLDING AND DISPOSITION OF SUCH NOTES (OR
ANY INTEREST THEREIN) WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION OR VIOLATION OF ANY SIMILAR LAW.

 

THIS NOTE AND RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME TO MODIFY THE RESTRICTIONS ON AND PROCEDURES UNDERTAKEN OR REPRESENTED BY
THE HOLDER, FOR RESALES AND OTHER TRANSFERS OF THIS NOTE, TO REFLECT ANY CHANGE
IN, OR TO MAKE USE OF OTHER, APPLICABLE LAWS OR REGULATIONS (OR THE
INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO RESALES OR OTHER TRANSFERS
OF RESTRICTED SECURITIES GENERALLY.  THE HOLDER OF THIS NOTE AND ANY BENEFICIAL
OWNER OF ANY INTEREST THEREIN SHALL BE DEEMED, BY ITS ACCEPTANCE OR PURCHASE
HEREOF OR THEREOF, TO HAVE AGREED TO ANY SUCH AMENDMENT OR SUPPLEMENT (EACH OF
WHICH SHALL BE CONCLUSIVE AND BINDING ON THE HOLDER HEREOF AND ALL FUTURE
HOLDERS OF THIS NOTE AND ANY NOTES ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR,
WHETHER OR NOT ANY NOTATION THEREOF IS MADE HEREON) AND AGREES TO TRANSFER THIS
NOTE ONLY IN ACCORDANCE WITH SUCH RELATED DOCUMENTATION AS SO AMENDED OR
SUPPLEMENTED AND IN ACCORDANCE WITH APPLICABLE LAW IN EFFECT AT THE DATE OF SUCH
TRANSFER.

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE REDUCED FROM TIME TO TIME
BY DISTRIBUTIONS ON THIS NOTE ALLOCABLE TO PRINCIPAL.

 

A-7

--------------------------------------------------------------------------------


 

ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THIS NOTE, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE DIFFERENT FROM THE INITIAL PRINCIPAL AMOUNT
SHOWN BELOW.  ANYONE ACQUIRING THIS NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE BY INQUIRY OF THE NOTE REGISTRAR.  ON THE DATE OF
THE INITIAL ISSUANCE OF THIS NOTE, THE NOTE REGISTRAR IS WELLS FARGO BANK,
NATIONAL ASSOCIATION.

 

THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH OWNER OF A
BENEFICIAL INTEREST HEREIN, AGREES TO TREAT THE NOTES AS INDEBTEDNESS FOR
APPLICABLE UNITED STATES FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW
AND FOR PURPOSES OF ANY OTHER TAX IMPOSED ON, OR MEASURED BY, INCOME.

 

A-8

--------------------------------------------------------------------------------


 

Registered

[Initial Principal Amount:][up to] $                   

 

 

No. R-

CUSIP NO. [      ]

 

ISIN NO. [             ]

 

SPRINGCASTLE AMERICA FUNDING, LLC,

 

SPRINGCASTLE CREDIT FUNDING, LLC,

 

SPRINGCASTLE FINANCE FUNDING, LLC

 

SPRINGCASTLE FUNDING ASSET BACKED NOTES 2014-A, CLASS [A][B][C][D][E]

 

SpringCastle America Funding, LLC, a Delaware limited liability company,
SpringCastle Credit Funding, LLC, a Delaware limited liability company, and
SpringCastle Finance Funding, LLC, a Delaware limited liability company, as
Co-Issuers (herein referred to collectively as the “Co-Issuers”), hereby promise
jointly and severally to pay to [            ], or registered assigns, subject
to the following provisions, the principal sum set forth above [(reduced or
increased as set forth on Schedule I hereto)]4, or such lesser amount, as
determined in accordance with the Indenture (referred to herein), on the Stated
Maturity Date, except as otherwise provided below or in the Indenture.  The
Co-Issuers will pay interest on the unpaid principal amount of this Note at the
Class [A][B][C][D][E] Interest Rate on each Payment Date until the principal
amount of this Note is paid, subject to certain limitations in the Indenture. 
Interest on this Note will accrue for each Payment Date from and including the
most recent Payment Date on which interest has been paid to but excluding such
Payment Date or, for the initial Payment Date, from and including the Closing
Date to but excluding such Payment Date.  Interest will be computed as provided
in the Indenture.  Principal of this Note will be paid in the manner specified
on the reverse hereof.

 

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

 

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which will have the same effect as though fully set forth on the
face of this Note.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Note Registrar, by manual signature, this Note will not be
entitled to any benefit under the Indenture or be valid for any purpose.

 

--------------------------------------------------------------------------------

4 For Global Notes.

 

A-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Co-Issuers has caused this Note to be duly
executed.

 

 

 

SPRINGCASTLE AMERICA FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SPRINGCASTLE CREDIT FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SPRINGCASTLE FINANCE FUNDING, LLC, as Co-Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Dated: October [·], 2014

 

 

 

NOTE REGISTRAR’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Series described therein and referred to in the
within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Note Registrar

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-10

--------------------------------------------------------------------------------


 

SPRINGCASTLE AMERICA FUNDING, LLC,

 

SPRINGCASTLE CREDIT FUNDING, LLC,

 

SPRINGCASTLE FINANCE FUNDING, LLC

 

SPRINGCASTLE FUNDING ASSET BACKED NOTES 2014-A, CLASS [A][B][C][D][E]

 

This Note is one of a duly authorized issue of Notes of the Co-Issuers,
designated as the SpringCastle Funding Asset Backed Notes 2014-A,
Class [A][B][C][D][E] (the “Notes”), issued under the Indenture, dated as of
October [·], 2014 (the “Indenture”), among SpringCastle America Funding, LLC, a
Delaware limited liability company, SpringCastle Credit Funding, LLC, a Delaware
limited liability company, and SpringCastle Finance Funding, LLC, a Delaware
limited liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer (the “Servicer”),
Wilmington Trust, National Association, as Loan Trustee on behalf of each of the
Co-Issuers, Wells Fargo Bank, National Association, as paying agent (the “Paying
Agent”) and as note registrar (the “Note Registrar”) and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”), and representing
the right to receive certain payments from the Co-Issuers.  The Notes are
subject to all of the terms, provisions and conditions of the Indenture, as it
may be amended, supplemented or modified from time to time.  All terms used in
this Note that are defined in Part A of Schedule I to the Indenture (together
with Part B of such Schedule I, the “Definitions Schedule”) have the meanings
assigned to them therein or pursuant thereto, as applicable.  In the event of
any conflict or inconsistency between the Definitions Schedule and this Note,
the Definitions Schedule controls.

 

The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Co-Issuers allocated to the payment of this Note for
payment hereunder and that the Indenture Trustee is not liable to the
Noteholders for any amount payable under this Note or the Indenture or, except
as expressly provided in the Indenture, subject to any liability under the
Indenture.

 

This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.

 

The initial Class [A][B][C][D][E] Note Balance is $[                    ].  The
Class [A][B][C][D][E] Note Balance on any date of determination will be an
amount equal to (a) the initial Class [A][B][C][D][E] Note Balance minus (b) the
aggregate amount of principal payments made to the Holders of
Class [A][B][C][D][E] Notes and which have not been rescinded on or before such
date.  Payments of principal of the Notes will be made in accordance with the
provisions of, and subject to the limitations in, the Indenture.

 

On each Payment Date, the Paying Agent will distribute to each Noteholder of
record on the related Record Date (except for the final distribution in respect
of this Note) such Noteholder’s pro rata share of the amounts held by the Paying
Agent that are allocated and available on such Payment Date to pay interest and
principal on the Class [A][B][C][D][E] Notes

 

A-11

--------------------------------------------------------------------------------


 

pursuant to the Indenture.  Except as provided in the Indenture with respect to
a final distribution, distributions to the Noteholders shall be made (i) on the
due date thereof, to an account designated by the holder of this Note, in United
States dollars and in immediately available funds and (ii) without presentation
or surrender of any Note or the making of any notation thereon.  Final payment
of this Note will be made only upon presentation and surrender of this Note at
the office or agency specified in the notice of final distribution delivered by
the Paying Agent to the Noteholders in accordance with the Indenture.

 

Upon the exercise of the Servicer’s option to purchase the remaining Loans
(together with all other Purchased Assets relating thereto) of the Co-Issuers
pursuant to the Transaction Documents, the Co-Issuers will retire the Notes and
redeem the Notes from the proceeds of such purchase.

 

This Note does not represent an obligation of, or an interest in, any of the
Sellers or Springleaf Finance, Inc., the Indenture Trustee, the Note Registrar,
the Paying Agent or any Affiliate of any of them (other than the Co-Issuers) and
is not insured or guaranteed by any governmental agency or instrumentality or
any other Person.

 

Each Noteholder, by accepting a Note, and each beneficial owner of such Note
hereby covenants and agrees that it will not at any time institute against any
of the Co-Issuers or any of the Sellers, or join in instituting against any of
the Co-Issuers or any of the Sellers, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law.

 

The Co-Issuers, the Indenture Trustee, the Paying Agent, the Note Registrar and
any agent of the Co-Issuers, the Paying Agent, the Note Registrar or the
Indenture Trustee will treat the person in whose name this Note is registered as
the owner hereof for all purposes, and none of the Co-Issuers, the Indenture
Trustee, the Paying Agent, the Note Registrar or any agent of the Co-Issuers,
the Paying Agent, the Note Registrar or the Indenture Trustee will be affected
by notice to the contrary.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

A-12

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or other identifying number of assignee                        

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name and address of assignee) the within Note and all rights thereunder, and
hereby irrevocably constitutes and appoints
                                                                    , attorney,
to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

Dated:

 

5

 

 

 

Signature Guaranteed:

 

 

--------------------------------------------------------------------------------

5                                      The signature to this assignment must
correspond with the name of the registered owner as it appears on the face of
the within Note in every particular, without alteration, enlargement or any
change whatsoever.

 

A-13

--------------------------------------------------------------------------------


 

SCHEDULE I

 

The initial principal amount of this [Rule 144A][Temporary Regulation
S][Permanent Regulation S] Global Note is $[          ].  The aggregate
principal amount of this Global Note issued, cancelled or exchanged for a
Definitive Note or another Global Note is as follows:

 

Date

 

Principal Amount
Issued,
Cancelled or
Exchanged

 

Remaining Principal
Amount of this
Global Note

 

Notation
Made by or on
Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TRANSFER CERTIFICATE
FOR EXCHANGE OR TRANSFER FROM RULE 144A GLOBAL NOTE TO TEMPORARY REGULATION S
GLOBAL NOTE

 

Wells Fargo Bank, National Association,
as Note Registar

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services—SpringCastle Funding Asset-Backed Notes
2014-A

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, a Delaware limited
liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer, Wilmington Trust, National
Association, as Loan Trustee on behalf of each of the Co-Issuers, Wells Fargo
Bank, National Association, as paying agent (the “Paying Agent”) and as note
registrar (the “Note Registrar”) and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

This letter relates to $                         principal amount of
Class [A][B][C] Notes represented by a beneficial interest in the Rule 144A
Global Note (CUSIP No.     ) held with DTC by or on behalf of [transferor] as
beneficial owner (the “Transferor”).  The Transferor has requested an exchange
or transfer of its beneficial interest for an interest in the Temporary
Regulation S Global Note (CUSIP (CINS) No.       ) to be held with [Euroclear]
[Clearstream] (ISIN Code            (Common Code )) through DTC.

 

In connection with such request and in respect of such Note, the Transferor does
hereby certify that such exchange or transfer has been effected in accordance
with the transfer restrictions set forth in the Notes and pursuant to and in
accordance with Rule 903 or 904 of Regulation S under the Securities Act, and
accordingly the Transferor does hereby certify that:

 

(1)                                 the offer of the Notes was not made to a
person in the United States;

 

(2)                                 (A)                               at the
time the buy order was originated, the transferee was outside the United States
or the Transferor and any person acting on its behalf reasonably believed that
the transferee was outside the United States, or

 

B-1-1

--------------------------------------------------------------------------------


 

(B)                               the transaction was executed in, on or through
(x) a physical trading floor of an established foreign securities exchange that
is located outside the United States or (y) the facilities of a designated
offshore securities market and neither the Transferor nor any person acting on
its behalf knows that the transaction was prearranged with a buyer in the United
States;

 

(3)                                 no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or 904(b) of Regulation S,
as applicable;

 

(4)                                 the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act; and

 

(5)                                 upon completion of the transaction, the
beneficial interest being transferred as described above was held with DTC
through Euroclear or Clearstream or both (Common Code          (ISIN Code
        )).

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Co-Issuers.

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Date:                      , 20

 

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO PERMANENT REGULATION S GLOBAL NOTE

 

Wells Fargo Bank, National Association,
as Note Registar

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services—SpringCastle Funding Asset-Backed Notes
2014-A

 

Re:                             SpringCastle Funding Asset-Backed Notes2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, a Delaware limited
liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer, Wilmington Trust, National
Association, as Loan Trustee on behalf of each of the Co-Issuers, Wells Fargo
Bank, National Association, as paying agent (the “Paying Agent”) and as note
registrar (the “Note Registrar”) and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

This letter relates to $                     principal amount of Class [A][B][C]
Notes represented by, a beneficial interest in the Rule 144A Global Note (CUSIP
No. held with DTC by or on behalf of [transferor] as beneficial owner (the
“Transferor”).  The Transferor has requested an exchange or transfer of its
beneficial interest for an interest in the Permanent Regulation S Global Note
(CUSIP (CINS) No.         ).

 

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such exchange or transfer has been effected in
accordance with the transfer restrictions set forth in the Notes and that, with
respect to transfers made in reliance on Rule 903 or 904 of Regulation S under
the Securities Act:

 

(1)                                 the offer of the Notes was not made to a
person in the United States;

 

(2)                                 (A)                               at the
time the buy order was originated, the transferee was outside the United States
or the Transferor and any person acting on its behalf reasonably believed that
transferee was outside the United States, or

 

(B)                               the transaction was executed in, on or through
(x) a physical trading floor of an established foreign securities exchange that
is located outside the United States or (y) the

 

B-2-1

--------------------------------------------------------------------------------


 

facilities of a designated offshore securities market and neither the Transferor
nor any person acting on its behalf knows that the transaction was prearranged
with a buyer in the United States;

 

(3)                                 no directed selling efforts have been made
in contravention of the requirements of Rule 903(b) or 904(b) of Regulation S,
as applicable; and

 

(4)                                 the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Co-Issuers.

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20

 

 

B-2-2

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER OR EXCHANGE FROM
[TEMPORARY][PERMANENT] REGULATION S
GLOBAL NOTE TO RULE 144A GLOBAL NOTE

 

Wells Fargo Bank, National Association,
as Note Registar

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services—SpringCastle Funding Asset-Backed Notes
2014-A

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, a Delaware limited
liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer, Wilmington Trust, National
Association, as Loan Trustee on behalf of each of the Co-Issuers, Wells Fargo
Bank, National Association, as paying agent (the “Paying Agent”) and as note
registrar (the “Note Registrar”) and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

This letter relates to                                principal amount of
Class [A][B][C] Notes which are held in the form of the [Temporary][Permanent]
Global Regulation S Global Note (CUSIP (CINS) No. with
Euroclear/Clearstream6 (ISIN Code           ) (Common Code         ) through DTC
by or on behalf of [transferor] as beneficial owner (the “Transferor”).  The
Transferor has requested an exchange or transfer of its beneficial interest in
the Notes for an interest in the Rule 144A Global Note (CUSIP No.           ).

 

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), to a transferee that the Transferor reasonably believes is
purchasing the Notes for its own account or an account with respect to which the
transferee exercises sole investment discretion and the transferee and any such
account is a “qualified institutional buyer” within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction.

 

--------------------------------------------------------------------------------

6 Select appropriate depositary.

 

B-3-1

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Co-Issuers.

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Date:                      , 20

 

 

B-3-2

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

FORM OF CLEARING SYSTEM CERTIFICATE

 

Wells Fargo Bank, National Association,
as Note Registar

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services—SpringCastle Funding Asset-Backed Notes
2014-A

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, a Delaware limited
liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer, Wilmington Trust, National
Association, as Loan Trustee on behalf of each of the Co-Issuers, Wells Fargo
Bank, National Association, as paying agent (the “Paying Agent”) and as note
registrar (the “Note Registrar”) and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

This is to certify that, based solely on certificates we have received in
writing, by tested telex or by electronic transmissions from noteholders (our
“Noteholders”) appearing in our records as persons being entitled to a portion
of the original principal amount of the Class [A][B][C] Notes (the “Notes”)
substantially to the effect set forth in Exhibit B-5 to the Indenture, U.S.
$                         principal balance of Notes held by us or on our behalf
are beneficially owned by non-U.S. persons.  As used in this paragraph the term
“U.S. person” has the meaning given to it by Regulation S under the Act.

 

We further certify (i) that we are not making available herewith for exchange
any portion of the Temporary Regulation S Global Note excepted in such
certificates and (ii) that as of the date hereof we have not received any
notification from any of our Noteholders to the effect that the statements made
by such Noteholder with respect to any portion of the part submitted herewith
for exchange are no longer true and cannot be relied upon as at the date
hereof.  We understand that this certification is required in connection with
certain securities laws of the United States.

 

B-4-1

--------------------------------------------------------------------------------


 

In connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certificate is or would be relevant, we
irrevocably authorize you to produce this certification to any interested party
in such proceedings.

 

Dated:                         , 20   7

 

 

 

 

Yours faithfully,

 

 

 

[MORGAN GUARANTY TRUST

 

COMPANY OF NEW YORK, Brussels office, as operator of the Euroclear System]

 

 

 

[OR]

 

 

 

[CLEARSTREAM LUXEMBOURG]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

7 To be dated no earlier than the first day following the completion of the
Distribution Compliance Period.

 

B-4-2

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, a Delaware limited
liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company, and SpringCastle Finance Funding, LLC, a Delaware limited
liability company, as Co-Issuers (herein referred to collectively as the
“Co-Issuers”), Springleaf Finance, Inc., as Servicer, Wilmington Trust, National
Association, as Loan Trustee on behalf of each of the Co-Issuers, Wells Fargo
Bank, National Association, as paying agent (the “Paying Agent”) and as note
registrar (the “Note Registrar”) and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

The Securities are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended (the “Act”), and
therefore this is to certify that, except as set forth below, the SpringCastle
Funding Asset-Backed Notes (the “Securities”) described herein are beneficially
owned by non-U.S. persons.  As used in this paragraph the terms “U.S. person”
has the meaning given to it by Regulation S under the Act.

 

We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Securities held by
you for our account in accordance with your operating procedures if any
applicable statement herein is not correct on such date, and in the absence of
any such notification it may be assumed that this certification, applies as of
such date.

 

This certification excepts and does not relate to U.S.
$                           of such interest in the above Securities in respect
of which we are not able to certify and as to which we understand exchange and
delivery of definitive Securities (or, if relevant, exercise of any rights or
collection of any interest) cannot be made until we do so certify.

 

We understand that this certification is required in connection with certain
securities laws of the United States.  In connection therewith, if
administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorize
you to produce this certification to any interested party in such proceedings.

 

Date:                  , 20   8

 

--------------------------------------------------------------------------------

8 Not earlier than 15 days prior to the certification event to which the
certification relates.

 

B-5-1

--------------------------------------------------------------------------------


 

 

By:

 

 

 

as, or as agent for, the beneficial owner(s)

 

 

of the Securities to which this certificate relates

 

B-5-2

--------------------------------------------------------------------------------


 

EXHIBIT B-6

 

FORM OF TRANSFEREE CERTIFICATION FOR TRANSFER OF CLASS D NOTES REQUIRED UNDER
SECTION 2.05 OF THE INDENTURE

 

U.S. Bank National Association
[Address]

 

Wells Fargo Bank, National Association

[Address]

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of October [·], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, SpringCastle Credit
Funding, LLC and SpringCastle Finance Funding, LLC, as Co-Issuers, Wilmington
Trust, National Association, as Loan Trustee for each of the Co-Issuers,
Springleaf Finance, Inc., as Servicer, Wells Fargo Bank, National Association,
as Paying Agent and Note Registrar and U.S. Bank National Association, as
Indenture Trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

The undersigned (the “Transferee”) intends to purchase a beneficial interest in
a Class D Note representing $           principal balance of a Class D Note from
[transferor].   In connection with the transfer of such beneficial interest in a
Class D Note (the “Transfer”), the Transferee does hereby certify that:

 

(i)  Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in any Co-Issuer, or any interest created under the Indenture and
(II) it is not and will not be a principal purpose of the arrangement involving
the flow-through entity’s beneficial interest in any Class D Note to permit any
partnership to satisfy the 100-partner limitation of
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Internal Revenue Code.

 

(ii)  It is not acquiring any Class D Note or beneficial interest therein, it
will not sell, transfer, assign, participate, or otherwise dispose of any
Class D Note or beneficial interest therein, and it will not cause any Class D
Note or beneficial interest therein to be marketed, in each case on or through
an “established securities market” within the

 

B-6-1

--------------------------------------------------------------------------------


 

meaning of Section 7704(b) of the Internal Revenue Code, including, without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations.

 

(iii)  Its beneficial interest in the Class D Notes is not and will not be in an
amount that is less than the minimum denomination for the Class D Notes set
forth in the Indenture, and it does not and will not hold any interest in a
Class D Note on behalf of any Person whose beneficial interest in a Class D Note
is in an amount that is less than the minimum denomination for the Class D Notes
set forth in the Indenture.

 

(iv)  It will not sell, transfer, assign, participate, or otherwise dispose of
any Class D Note or any beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Class D Note or any beneficial interest therein, in each case if
the effect of doing so would be that the beneficial interest of any Person in a
Class D Note would be in an amount that is less than the minimum denomination
for the Class D Notes set forth in the Indenture.

 

(v)  It will not use any Class D Note as collateral for the issuance of any
securities that could cause any Co-Issuer to be treated as an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

(vi)  It will not transfer any Class D Note or any beneficial interest therein
(directly, through a participation thereof, or otherwise) unless, prior to the
transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit B-6 of
the Indenture.

 

(vii)   This Transferee Certification has been duly executed and delivered to
the Indenture Trustee and Note Registrar and constitutes the legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity, and indemnification sought in respect of securities laws
violations may be limited by public policy.

 

(viii)   It acknowledges that the Co-Issuers, the Indenture Trustee and the Note
Registrar will rely on the truth and accuracy of the foregoing representations
and warranties, and agrees that if it becomes aware that any of the foregoing
made by it or deemed to have been made by it are no longer accurate, it shall
promptly notify the Co-Issuers.

 

Pursuant to Section 2.05 of the Indenture, no representation or warranty set
forth in this Transferee Certificate shall prohibit the Transferee from
(i) engaging in any repurchase transaction (repo) the subject matter of which is
a Class D Note or beneficial interest therein, provided the terms of such
repurchase transaction are generally consistent with prevailing market practice,
or (ii) pledging a Class D Note or beneficial interest therein, provided doing
so will not

 

B-6-2

--------------------------------------------------------------------------------


 

result in any Person (other than the Transferee) being treated for U.S. federal
income tax purposes as the owner of all or any portion of a Class D Note or
beneficial interest therein.

 

B-6-3

--------------------------------------------------------------------------------


 

THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO OR BY THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE CO-ISSUERS,
THE INDENTURE TRUSTEE OR ANY OTHER PERSON.

 

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-6-4

--------------------------------------------------------------------------------


 

EXHIBIT B-7

 

FORM OF TRANSFEREE CERTIFICATION FOR TRANSFER OF CLASS E NOTES REQUIRED UNDER
SECTION 2.05 OF THE INDENTURE

 

U.S. Bank National Association
[Address]

 

Wells Fargo Bank, National Association

[Address]

 

Re:                             SpringCastle Funding Asset-Backed Notes 2014-A

 

Reference is hereby made to the Indenture, dated as of [            ], 2014 (the
“Indenture”), among SpringCastle America Funding, LLC, SpringCastle Credit
Funding, LLC and SpringCastle Finance Funding, LLC, as Co-Issuers, Wilmington
Trust, National Association, as Loan Trustee for each of the Co-Issuers,
Springleaf Finance, Inc., as Servicer, Wells Fargo Bank, National Association,
as Paying Agent and Note Registrar and U.S. Bank National Association, as
Indenture Trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

The undersigned (the “Transferee”) intends to purchase $       principal balance
of Class E Note from [transferor].  In connection with the transfer of such
beneficial interest in a Class E Note (the “Transfer”), the Transferee does
hereby certify that:

 

(i)  Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (or a
disregarded entity the single owner of which is any of the foregoing) (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in any Co-Issuer, or any interest created under the Indenture and
(II) it is not and will not be a principal purpose of the arrangement involving
the flow-through entity’s beneficial interest in any Class E Note to permit any
partnership to satisfy the 100-partner limitation of
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Internal Revenue Code.

 

(ii)  It is not acquiring any Class E Note or beneficial interest therein, it
will not sell, transfer, assign, participate, or otherwise dispose of any
Class E Note or beneficial interest therein, and it will not cause any Class E
Note or beneficial interest therein to be marketed, in each case on or through
an “established securities market” within the meaning of Section 7704(b) of the
Internal Revenue Code, including, without limitation, an interdealer quotation
system that regularly disseminates firm buy or sell quotations.

 

B-7-1

--------------------------------------------------------------------------------


 

(iii)  Its beneficial interest in the Class E Notes is not and will not be in an
amount that is less than the minimum denomination for the Class E Notes set
forth in the Indenture, and it does not and will not hold any interest in a
Class E Note on behalf of any Person whose beneficial interest in a Class E Note
is in an amount that is less than the minimum denomination for the Class E Notes
set forth in the Indenture.

 

(iv)  It will not sell, transfer, assign, participate, or otherwise dispose of
any Class E Note or any beneficial interest therein, or enter into any financial
instrument or contract the value of which is determined by reference in whole or
in part to any Class E Note or any beneficial interest therein, in each case if
the effect of doing so would be that the beneficial interest of any Person in a
Class E Note would be in an amount that is less than the minimum denomination
for the Class E Notes set forth in the Indenture.

 

(v)  It will not use any Class E Note as collateral for the issuance of any
securities that could cause any Co-Issuer to be treated as an association or
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

(vi) It will not transfer any Class E Note or any beneficial interest therein
(directly, through a participation thereof, or otherwise) unless, prior to the
transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit B-7 of
the Indenture.

 

(vii) It is a “United States person,” as defined in Section 7701(a)(30) of the
Internal Revenue Code and will not transfer to, or cause such Class E Note to be
transferred to, any person other than a “United States person,” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

(viii) This Transferee Certification has been duly executed and delivered to the
Indenture Trustee and Note Registrar and constitutes the legal, valid and
binding obligation of the Transferee, enforceable against the Transferee in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity, and indemnification sought in respect of securities laws
violations may be limited by public policy.

 

(ix) It acknowledges that the Co-Issuers, the Indenture Trustee and the Note
Registrar will rely on the truth and accuracy of the foregoing representations
and warranties, and agrees that if it becomes aware that any of the foregoing
made by it or deemed to have been made by it are no longer accurate, it shall
promptly notify the Co-Issuers.

 

Pursuant to Section 2.05 of the Indenture, no representation or warranty set
forth in this Transferee Certificate shall prohibit the Transferee from
(i) engaging in any repurchase transaction (repo) the subject matter of which is
a Class E Note or beneficial interest therein, provided the terms of such
repurchase transaction are generally consistent with prevailing market

 

B-7-2

--------------------------------------------------------------------------------


 

practice, or (ii) pledging a Class E Note or beneficial interest therein,
provided doing so will not result in any Person (other than the Transferee)
being treated for U.S. federal income tax purposes as the owner of all or any
portion of a Class E Note or beneficial interest therein.

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO

 

FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO OR BY THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE CO-ISSUERS, THE INDENTURE TRUSTEE OR ANY OTHER PERSON.

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-7-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF MONTHLY SERVICER REPORT

 

See attached.

 

C-1

--------------------------------------------------------------------------------


 

SpringCastle Funding Asset-Backed Notes 2014-A

Monthly Servicer Report

 

Collection Period

 

 

 

Beginning Date

 

9/1/2014

 

Ending Date

 

10/31/2014

 

Payment Date

 

11/25/2014

 

Transaction Month

 

1

 

30/360 Days

 

30

 

 

I.  ORIGINAL DEAL PARAMETERS

 

Initial Cut-Off Date:

 

August 31, 2014

 

Closing Date:

 

October 3, 2014

 

 

 

 

Dollars

 

No of Loans

 

WAC

 

 

 

Initial Loan Principal Balance:

 

$

2,737,242,150.82

 

295,633

 

18.085

%

 

 

 

 

 

Note Balance

 

% of Loan Prin Bal

 

Interest Rate

 

Stated Maturity Date

 

Class A Notes

 

$

1,601,280,000.00

 

58.50

%

2.700

%

May 25, 2023

 

Class B Notes

 

$

427,000,000.00

 

15.60

%

4.610

%

October 25, 2027

 

Class C Notes

 

$

331,200,000.00

 

12.10

%

5.590

%

October 25, 2033

 

Class D Notes

 

$

199,810,000.00

 

7.30

%

6.820

%

April 25, 2034

 

Class E Notes

 

$

61,580,000.00

 

2.25

%

6.820

%

April 25, 2035

 

Aggregate Note Principal Balance

 

$

2,620,870,000.00

 

95.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overcollateralization Amount

 

$

116,372,150.82

 

4.25

%

 

 

 

 

Initial Loan Principal Balance:

 

$

2,737,242,150.82

 

100.00

%

 

 

 

 

 

II.  NOTE AND LOAN PRINCIPAL BALANCE INFORMATION

 

 

 

Beginning of Period

 

Ending of Period

 

 

 

 

 

Note Balance

 

Note Factor

 

Note Balance

 

Pool Factor

 

Principal Collected

 

Class A Notes

 

$

1,601,280,000.00

 

1.0000000

 

$

—

 

—

 

$

—

 

Class B Notes

 

$

427,000,000.00

 

1.0000000

 

$

—

 

—

 

$

—

 

Class C Notes

 

$

331,200,000.00

 

1.0000000

 

$

—

 

—

 

$

—

 

Class D Notes

 

$

199,810,000.00

 

1.0000000

 

$

—

 

—

 

$

—

 

Class E Notes

 

$

61,580,000.00

 

1.0000000

 

$

—

 

—

 

$

—

 

Aggregate Note Principal Balance

 

$

2,028,280,000.00

 

0.7738957

 

$

—

 

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pool Information

 

Beginning of Period

 

Ending of Period

 

 

 

 

 

 

 

Weighted Avg. Coupon (WAC)

 

18.09

%

0.00

%

 

 

 

 

 

 

Loan Principal Balance:

 

$

2,737,242,150.82

 

$

—

 

 

 

 

 

 

 

Number of Loans

 

295,633

 

0

 

 

 

 

 

 

 

Performing Balance

 

 

 

—

 

 

 

 

 

 

 

Advance Rate Cap

 

 

 

—

 

 

 

 

 

 

 

 

III.  LOAN PRINCIPAL BALANCE

 

Beginning Loan Principal Balance

 

$

2,737,242,150.82

 

Principal Collections (Scheduled Principal and Prepayments)

 

$

(100,000,000.00

)

Charged-Off Loans

 

$

—

 

Advances

 

$

—

 

Other Customer Charges Net Increase / (Decrease)

 

$

—

 

Ending Loan Principal Balance Prior to Payment Waterfall

 

$

—

 

 

 

 

 

Reassigned Loans

 

 

 

 

 

 

 

Ending Loan Principal Balance

 

$

—

 

 

IV.  COLLECTIONS

 

Principal:

 

 

 

Principal Collections

 

$

—

 

Advances

 

$

—

 

Recoveries/Liquidation Proceeds

 

$

—

 

Total Principal Collections

 

$

—

 

 

 

 

 

Interest:

 

 

 

Interest Collections

 

$

—

 

Total Interest Collections

 

$

—

 

 

 

 

 

Collection Account Interest

 

$

—

 

Principal Distribution Account Interest

 

$

—

 

Advance Reserve Account Interest

 

$

—

 

 

 

 

 

Advance Reserve Draw Amount

 

$

—

 

Reserve Account

 

$

13,686,210.75

 

 

 

 

 

Principal Distribution Account Draw Amount

 

$

—

 

 

 

 

 

Total Collections

 

$

13,686,210.75

 

 

 

 

 

Total Gross Collections

 

$

13,686,210.75

 

Collections Retained by Servicer

 

$

—

 

Total Net Collections

 

$

13,686,210.75

 

 

--------------------------------------------------------------------------------


 

V.  DISTRIBUTIONS

 

 

 

 

 

 

Calculated Amount

 

Amount Paid

 

Shortfall

 

Carryover Shortfall

 

Remaining Available Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Indenture Trustee/Note Registrar/Back-up Servicer Expense/ Loan Trustee/
Custodial Fee

 

 

 

$

3,291.67

 

$

3,291.67

 

$

—

 

$

—

 

$

13,682,919.08

 

2

Back-up Servicing Fee and Servicing Transition Costs

 

0.025

%

$

57,025.88

 

$

57,025.88

 

$

—

 

$

—

 

$

13,625,893.21

 

3

Servicing Fee/ Administration Fee

 

2.25

%

$

5,133,995.70

 

$

5,133,995.70

 

$

—

 

$

—

 

$

8,491,897.51

 

4

Fund the Advance Reserve Account

 

 

 

$

5,000,000.00

 

$

5,000,000.00

 

$

—

 

$

—

 

$

3,491,897.51

 

5

Class A Monthly Interest Amount

 

 

 

$

3,602,880.00

 

$

3,602,880.00

 

$

—

 

$

—

 

$

(110,982.49

)

6

First Priority Principal Payment

 

 

 

 

 

$

—

 

 

 

 

 

 

 

7

Class B Monthly Senior Interest Amount

 

 

 

$

1,640,391.67

 

$

1,640,391.67

 

$

—

 

$

—

 

$

(1,751,374.16

)

8

Second Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Class B Subordinate Interest Amount

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

(1,751,374.16

)

10

Class C Monthly Interest Amount

 

 

 

$

1,542,840.00

 

$

1,542,840.00

 

$

—

 

$

—

 

$

(3,294,214.16

)

11

Third Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Class C Subordinate Interest Amount

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

(3,294,214.16

)

13

Class D Monthly Senior Interest Amount

 

 

 

$

1,135,586.83

 

$

1,135,586.83

 

 

 

 

 

 

 

14

Fourth Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

15

Class D Subordinate Interest Amount

 

 

 

$

—

 

$

—

 

 

 

 

 

 

 

16

Class E Monthly Interest Amount

 

 

 

$

349,979.67

 

$

349,979.67

 

 

 

 

 

 

 

17

Fifth Priority Principal Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

18

Class E Subordinate Interest Amount

 

 

 

$

—

 

$

—

 

 

 

 

 

 

 

19

Fund the Reserve Account

 

 

 

$

13,686,210.75

 

$

13,686,210.75

 

 

 

 

 

 

 

20

Regular Principal Payment Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Fees & Out of pocket expenses not paid pursuant to 1 above

 

 

 

 

 

 

 

 

 

 

 

 

 

22

Co-Issuers Obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

23

To Allocation (SLFS) Agent-payment to Co-Issuers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

$

32,152,202.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI. ADVANCE RESERVE ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Period Advance Reserve Account Amount

 

$

5,000,000.00

 

Advance Reserve Draw Amount

 

$

—

 

Advance Reserve Shortfall Amount

 

$

—

 

Advance Reserve Deposit Amount

 

$

—

 

Ending Period Advance Reserve Account Amount

 

$

—

 

Change in Advance Reserve Account Balance

 

$

—

 

Required Advance Reserve Account Amount

 

$

5,000,000.00

 

 

 

 

 

 

 

 

 

VII. RESERVE ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Period Reserve Account Amount

 

$

13,686,210.75

 

Reserve Draw Amount

 

$

—

 

Reserve Deposit Amount

 

$

—

 

Ending Period Reserve Account Amount

 

$

—

 

Change in Reserve Account Balance

 

$

(13,686,210.75

)

Required Reserve Account Amount equal to the greater of .5% aggregate Loan
Principal Balance and .15% of the aggregate Loan Principal Balance as of the
cut-Off Date

 

$

13,686,210.75

 

 

 

 

 

 

 

 

 

VIII.  PRINCIPAL DISTRIBUTION ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Period Principal Distribution Account Amount

 

$

—

 

Principal Distribution Draw Amount

 

$

—

 

Ending Principal Distribution Account Amount Prior to Payment Waterfall

 

$

—

 

 

 

 

 

Distribution to Noteholders

 

#REF!

 

Class A Noteholders

 

#REF!

 

Class B Noteholders

 

#REF!

 

Class C Noteholders

 

$

—

 

Class D Noteholders

 

$

—

 

Class E Noteholders

 

$

—

 

Ending Period Principal Distribution Account Amount

 

#REF!

 

Change in Principal Distribution Account Amount

 

#REF!

 

 

 

 

 

 

 

 

 

IX.  OVERCOLLATERALIZATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Required Overcollateralization Amount

 

$

68,431,053.77

 

Total Overcollateralization Amount

 

$

—

 

 

--------------------------------------------------------------------------------


 

X.  DELINQUENCY AND NET LOSS ACTIVITY

 

 

 

Number of Loans

 

Number of Loans %

 

Loan Prin Balance

 

Loan Prin Balance %

 

Current

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

1 - 29 Days

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

30 - 59 Days

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

60 - 89 Days

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

90 + Days

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

 

 

0

 

#DIV/0!

 

$

—

 

#DIV/0!

 

 

 

 

 

 

 

 

 

 

 

Total Delinquent Loans

 

0

 

#DIV/0!

 

0.00

 

#DIV/0!

 

 

 

 

 

 

 

 

 

 

 

Charged-Offs Loans

 

 

 

 

 

 

 

 

 

Current Period Charged-Off Loans

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

Beginning Period Loan Principal Balance

 

 

 

 

 

 

 

$

2,737,242,150.82

 

 

 

 

 

 

 

 

 

 

 

Cumulative Net Loss Percentage

 

 

 

 

 

 

 

0.00

%

 

XII.  PORTFOLIO COMPOSITION

 

 

 

Beginning of Period

 

Ending of Period

 

 

 

Balance

 

WAC

 

Balance

 

WAC

 

PUL Revolving

 

 

 

 

 

 

 

 

 

PUL Closed-End

 

 

 

 

 

 

 

 

 

PHL Revolving

 

 

 

 

 

 

 

 

 

PHL Closed-End

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULE 15Ga-1 INFORMATION

 

Reporting Period:        

 

o            Check here if nothing to report.

 

 

 

 

 

 

 

 

 

 

 

 

 

Servicer

 

Outstanding

 

 

 

Indicate Repurchase Activity During the Reporting Period by Checkmark or by Date
Reference (as applicable)

 

Asset
Class

 

Shelf

 

Series
Name

 

CIK

 

Originator

 

Loan
No.

 

Loan
No.

 

Principal
Balance

 

Repurchase
Type

 

Subject to
Demand

 

Repurchased
or Replaced

 

Repurchase
Pending

 

Demand
in Dispute

 

Demand
Withdrawn

 

Demand
Rejected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terms and Definitions:

 

NOTE: Any date included on this report is subject to the descriptions below. 
Dates referenced on this report for this Transaction where the Servicer is not
the Repurchase Enforcer (as defined below), availability of such information may
be dependent upon information received from other parties.

 

References to “Repurchaser” shall mean the party obligated under the Transaction
Documents to repurchase a Loan.  References to “Repurchase Enforcer” shall mean
the party authorized under the Transaction Documents to enforce the obligations
of any Repurchaser.

 

Outstanding Principal Balance:  For purposes of this report, the Outstanding
Principal Balance of a Loan in this Transaction equals the remaining outstanding
principal balance of the Loan reflected on the distribution or payment reports
at the end of the related reporting period, or if the Loan has been liquidated
prior to the end of the related reporting period, the final outstanding
principal balance of the Loan reflected on the distribution or payment reports
prior to liquidation.

 

D-1

--------------------------------------------------------------------------------


 

Subject to Demand:  The date when a demand for repurchase is identified and
coded by the Servicer or Indenture Trustee as a repurchase related request.

 

Repurchased or Replaced:  The date when a Loan is repurchased or replaced.  To
the extent such date is unavailable, the date upon which the Servicer or
Indenture Trustee obtained actual knowledge a Loan has been repurchased or
replaced.

 

Repurchase Pending:  A Loan is identified as “Repurchase Pending” when a demand
notice is sent by the Indenture Trustee, as Repurchase Enforcer, to the
Repurchaser.  A Loan remains in this category until (i) a Loan has been
Repurchased, (ii) a request is determined to be a “Demand in Dispute,” (iii) a
request is determined to be a “Demand Withdrawn,” or (iv) a request is
determined to be a “Demand Rejected.”

 

With respect to the Servicer only, a Loan is identified as “Repurchase Pending”
on the date (y) the Servicer sends notice of any request for repurchase to the
related Repurchase Enforcer, or (z) the Servicer receives notice of a repurchase
request but determines it is not required to take further action regarding such
request pursuant to its obligations under the applicable Transaction Documents. 
The Loan will remain in this category until the Servicer receives actual
knowledge from the related Repurchase Enforcer, Repurchaser, or other party,
that the repurchase request should be changed to “Demand in Dispute”, “Demand
Withdrawn”, “Demand Rejected”, or “Repurchased.”

 

Demand in Dispute: Occurs (i) when a response is received from the Repurchaser
which refutes a repurchase request, or (ii) upon the expiration of any
applicable cure period.

 

Demand Withdrawn:  The date when a previously submitted repurchase request is
withdrawn by the original requesting party.  To the extent such date is not
available, the date when the Servicer or the Indenture Trustee receives actual
knowledge of any such withdrawal.

 

Demand Rejected: The date when the Indenture Trustee, as Repurchase Enforcer,
has determined that it will no longer pursue enforcement of a previously
submitted repurchase request.  To the extent such date is not otherwise
available, the date when the Servicer receives actual knowledge from the
Indenture Trustee, as Repurchase Enforcer that it has determined not to pursue a
repurchase request.

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DEFINITIONS SCHEDULE

 

Schedule I - 1

--------------------------------------------------------------------------------


 

PART A - DEFINITIONS SCHEDULE

 

“Act” or “Act of Noteholder” shall have the meaning specified in
Section 11.03(a) of the Indenture.

 

“Adjusted Loan Principal Balance” shall mean the aggregate Loan Principal
Balance of all Loans, excluding Charged-Off Loans.

 

“Administration Agreement” shall mean the Administration Agreement dated as of
October 3, 2014, among the Co-Issuers and the Administrator.

 

“Administration Fee” shall mean a fee payable to the Administrator on each
Payment Date for acting as Administrator on behalf of the Co-Issuers pursuant to
the Administration Agreement equal to one-twelfth (1/12th) of $20,000.

 

“Administrator” shall mean the Person acting in such capacity from time to time
pursuant to and in accordance with the Administration Agreement, which shall
initially be Springleaf.

 

“Advance Rate Cap” for any Payment Date is the amount equal to 50% of the
Performing Collateral Balance as of the end of the related Collection Period.

 

“Advance Reserve Account” shall have the meaning set forth in
Section 8.02(a)(iv) of the Indenture.

 

“Advance Reserve Account Shortfall Amount” shall mean, for any Payment Date, the
excess of (x) the Required Advance Reserve Amount over (y) the amount on deposit
in the Advance Reserve Account as of the Monthly Determination Date with respect
to such Payment Date.

 

“Adverse Effect” shall mean, with respect to any action, that such action will
(a) result in the occurrence of an Event of Default or (b) materially and
adversely affect the amount or timing of distributions to be made to the
Noteholders for any Class pursuant to the Servicing Agreement or the Indenture.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person shall mean the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Aggregate Note Principal Balance” shall mean, as of any date of determination,
the sum of the aggregate Class A Note Balance, the aggregate Class B Note
Balance, the aggregate Class C Note Balance, the aggregate Class D Note Balance
and the aggregate Class E Note Balance, in each case as of such date of
determination.

 

“Allocation Agent” shall mean Springleaf.

 

--------------------------------------------------------------------------------


 

“Applicable Purchase Percentage” shall mean at any time (i) with respect to any
Loan that was not a Non-Performing Loan as of the Cut-Off Date, 100% and
(ii) with respect to any Loan that was a Non-Performing Loan as of the Cut-Off
Date, 70%.  For avoidance of doubt, the Applicable Purchase Percentages set
forth in clauses (i) and (ii) of this definition are determined for each Loan as
of the Closing Date and such Applicable Purchase Percentages will not change for
any Loan in the event that any Loan becomes a Non-Performing Loan after the
Closing Date.

 

“Asset Redemption Price” shall have the meaning specified in Section 8.07(b) of
the Indenture.

 

“Asset Repurchase Activity” shall mean any written request, demand, or claim, or
any response or rebuttal to such request, demand, or claim, or other activity
relating to the repurchase of a Loan.

 

“Authorized Officer” shall mean:

 

(a)                                 with respect to any Co-Issuer, any officer
of the Co-Issuer, or of any member or manager thereof, who is authorized to act
for the Co-Issuer and who is identified on the list of Authorized Officers,
containing the specimen signature of each such Person, delivered by the
Co-Issuer, or by the Administrator on its behalf, to the Indenture Trustee and
the Paying Agent on the Closing Date (as such list may be modified or
supplemented from time to time thereafter) and any officer of the Administrator
who is authorized to act for the Administrator in matters relating to the
Co-Issuers and who is identified on the list of Authorized Officers (containing
the specimen signatures of such officers) delivered by the Administrator to the
Indenture Trustee and the Paying Agent on the Closing Date (as such list may be
modified or supplemented from time to time thereafter);

 

(b)                                 with respect to the Servicer, any Servicing
Officer;

 

(c)                                  with respect to a Seller, any Vice
President or more senior officer; and

 

(d)                                 with respect to the Indenture Trustee or the
Paying Agent, any Responsible Officer.

 

“Available Funds” shall mean for any Payment Date, the Collections received in
the Collection Account during the Collection Period relating to such Payment
Date.

 

“Back-up Servicer” shall mean, initially, Wells Fargo Bank, N.A., and at any
other time, the Person then acting as “Back-up Servicer” pursuant to and in
accordance with the Back-up Servicing Agreement.

 

“Back-up Servicing Agreement” shall mean the Back-up Servicing Agreement dated
as of October 3, 2014, as amended, among the Co-Issuers, the Loan Trustees, the
Servicer, the Indenture Trustee and the Back-up Servicer, pursuant to which the
Back-up Servicer has agreed to perform the back-up servicing duties specified
therein for the benefit of the Co-Issuers, the Loan Trustees and the
Noteholders.

 

--------------------------------------------------------------------------------


 

“Back-up Servicing Fee” shall mean, with respect to any Payment Date, an amount
equal to the greater of (x) $15,000 and (y) the product of 0.025% per annum and
the aggregate Loan Principal Balance of all Loans as of the first day of the
related Collection Period (or, with respect to the first Payment Date, the
Cut-Off Date).

 

“Beneficial Owner” shall mean with respect to any Book-Entry Note, the Person
who is the beneficial owner of such Note as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or indirectly through
a Clearing Agency Participant, in accordance with the rules of the Clearing
Agency).

 

“Book-Entry Notes” shall mean security entitlements to the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency, as
described in Section 2.04 of the Indenture.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which banking institutions in New York, New York, Minneapolis,
Minnesota or any other city in which the principal executive offices of the
Servicer or the Co-Issuers, as the case may be, are located, are authorized or
obligated by law, executive order or governmental decree to be closed or on
which the fixed income markets in New York, New York are closed.

 

“Call Premium Rate” shall mean, with respect to the Class B Notes, 0.75%, with
respect to the Class C Notes, 1.00% and with respect to the Class D Notes,
2.00%.

 

“Charged-Off Loan” shall mean any Loan (i) that was more than 180 days (or such
longer period as permitted for certain Loans subject to charge-off exceptions in
accordance with the Credit and Collection Policy) past due (as reflected on the
records of the Servicer (or any applicable subservicer)), or (ii) the entire
Loan Principal Balance of which has been charged-off in accordance with the
Credit and Collection Policy; provided, that determinations of charged-off
status with respect to any Loan shall be made as of the last day of the
Collection Period in which the event or circumstance giving rise to the
charged-off classification occurs.

 

“Class” shall mean the Class A, Class B, Class C, Class D or Class E Notes, as
the context may require.

 

“Class A Interest Rate” shall mean 2.70% per annum.

 

“Class A Monthly Interest Amount” shall mean, for any Payment Date, the amount
of interest accrued during the related Interest Period at the Class A Interest
Rate on the Class A Note Balance as of the close of business on the immediately
preceding Payment Date (calculated on the basis of a 360-day year consisting of
twelve 30-day months).

 

“Class A Note” shall mean any one of the 2.70% Class A Notes executed by the
Co-Issuers and authenticated by the Note Registrar, substantially in the
applicable form attached as Exhibit A to the Indenture.

 

--------------------------------------------------------------------------------


 

“Class A Note Balance” shall initially mean $1,601,280,000.00, and thereafter,
shall equal the initial Class A Note Balance reduced by all previous payments to
the Class A Noteholders in respect of the principal of the Class A Notes that
have not been rescinded.

 

“Class B Interest Rate” shall mean 4.61% per annum.

 

“Class B Monthly Interest Amount” shall mean, for any Payment Date, the amount
of interest accrued during the related Interest Period at the Class B Interest
Rate on the Class B Note Balance as of the close of business on the immediately
preceding Payment Date (calculated on the basis of a 360-day year consisting of
twelve 30-day months).

 

“Class B Note” shall mean any one of the 4.61% Class B Notes executed by the
Co-Issuers and authenticated by the Note Registrar, substantially in the
applicable form attached as Exhibit A to the Indenture.

 

“Class B Note Balance” shall initially mean $427,000,000.00, and thereafter,
shall equal the initial Class B Note Balance reduced by all previous payments to
the Class B Noteholders in respect of the principal of the Class B Notes that
have not been rescinded.

 

“Class B Senior Interest Amount” for any Payment Date, shall mean the lesser of
(x) the Class B Monthly Interest Amount for such Payment Date and (y) an amount
equal to the product of (a) one-twelfth (1/12th) of the Class B Interest Rate
and (b) the excess, if any of (i) the Adjusted Loan Principal Balance as of the
end of the Collection Period immediately preceding the related Collection
Period, over (ii) the Class A Note Balance as of the close of business on the
immediately preceding Payment Date.

 

“Class B Subordinated Interest Amount” for any Payment Date, shall mean the
excess of (x) the Class B Monthly Interest Amount for such Payment Date over
(y) the Class B Senior Interest Amount for such Payment Date.

 

“Class C Interest Rate” shall mean 5.59% per annum.

 

“Class C Monthly Interest Amount” shall mean, for any Payment Date, the amount
of interest accrued during the related Interest Period at the Class C Interest
Rate on the Class C Note Balance as of the close of business on the immediately
preceding Payment Date (calculated on the basis of a 360-day year consisting of
twelve 30-day months).

 

“Class C Note” shall mean any one of the 5.59% Class C Notes executed by the
Co-Issuers and authenticated by the Note Registrar, substantially in the
applicable form attached as Exhibit A to the Indenture.

 

“Class C Note Balance” shall initially mean $331,200,000.00, and thereafter,
shall equal the initial Class C Note Balance reduced by all previous payments to
the Class C Noteholders in respect of the principal of the Class C Notes that
have not been rescinded.

 

“Class C Senior Interest Amount” for any Payment Date, shall mean the lesser of
(x) the Class C Monthly Interest Amount for such Payment Date and (y) an amount
equal to the product of (a) one-twelfth (1/12th) of the Class C Interest Rate
and (b) the excess, if any of (i) the

 

--------------------------------------------------------------------------------


 

Adjusted Loan Principal Balance as of the end of the Collection Period
immediately preceding the related Collection Period, over (ii) the sum of the
Class A Note Balance and the Class B Note Balance as of the close of business on
the immediately preceding Payment Date.

 

“Class C Subordinated Interest Amount” for any Payment Date, shall mean be the
excess of (x) the Class C Monthly Interest Amount for such Payment Date over
(y) the Class C Senior Interest Amount for such Payment Date.

 

“Class D Interest Rate” shall mean 6.82% per annum.

 

“Class D Monthly Interest Amount” shall mean, for any Payment Date, the amount
of interest accrued during the related Interest Period at the Class D Interest
Rate on the Class D Note Balance as of the close of business on the immediately
preceding Payment Date (calculated on the basis of a 360-day year consisting of
twelve 30-day months).

 

“Class D Note” shall mean any one of the 6.82% Class D Notes executed by the
Co-Issuers and authenticated by the Note Registrar, substantially in the
applicable form attached as Exhibit A to the Indenture.

 

“Class D Note Balance” shall initially mean $199,810,000.00, and thereafter,
shall equal the initial Class D Note Balance reduced by all previous payments to
the Class D Noteholders in respect of the principal of the Class D Notes that
have not been rescinded.

 

“Class D Senior Interest Amount” for any Payment Date, shall mean the lesser of
(x) the Class D Monthly Interest Amount for such Payment Date and (y) an amount
equal to the product of (a) one-twelfth (1/12th) of the Class D Interest Rate
and (b) the excess, if any of (i) the Adjusted Loan Principal Balance as of the
end of the Collection Period immediately preceding the related Collection
Period, over (ii) the sum of the Class A Note Balance, the Class B Note Balance
and the Class C Note Balance as of the close of business on the immediately
preceding Payment Date.

 

“Class D Subordinated Interest Amount” for any Payment Date, shall mean the
excess of (x) the Class D Monthly Interest Amount for such Payment Date over
(y) the Class D Senior Interest Amount for such Payment Date.

 

“Class E Interest Rate” shall mean 6.82% per annum.

 

“Class E Monthly Interest Amount” shall mean, for any Payment Date, the amount
of interest accrued during the related Interest Period at the Class E Interest
Rate on the Class E Note Balance as of the close of business on the immediately
preceding Payment Date (calculated on the basis of a 360-day year consisting of
twelve 30-day months).

 

“Class E Note” shall mean any one of the 6.82% Class E Notes executed by the
Co-Issuers and authenticated by the Note Registrar, substantially in the
applicable form attached as Exhibit A to the Indenture.

 

--------------------------------------------------------------------------------


 

“Class E Note Balance” shall initially mean $61,580,000.00, and thereafter,
shall equal the initial Class E Note Balance reduced by all previous payments to
the Class E Noteholders in respect of the principal of the Class E Notes that
have not been rescinded.

 

“Class E Senior Interest Amount” for any Payment Date, shall mean the lesser of
(x) the Class E Monthly Interest Amount for such Payment Date and (y) an amount
equal to the product of (a) one-twelfth (1/12th) of the Class E Interest Rate
and (b) the excess, if any of (i) the Adjusted Loan Principal Balance as of the
end of the Collection Period immediately preceding the related Collection
Period, over (ii) the sum of the Class A Note Balance, the Class B Note Balance,
the Class C Note Balance and the Class D Note Balance as of the close of
business on the immediately preceding Payment Date.

 

“Class E Subordinated Interest Amount” for any Payment Date, shall mean the
excess of (x) the Class E Monthly Interest Amount for such Payment Date over
(y) the Class E Senior Interest Amount for such Payment Date.

 

“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and serving as a clearing agency for
a Series or Class of Book-Entry Notes.

 

“Clearing Agency Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Clearstream” or “Clearstream, Luxembourg” shall mean Clearstream Banking,
société anonyme, a professional depository incorporated under the laws of
Luxembourg, and its successors.

 

“Closed End Loan” shall mean any Loan (other than a Non-Performing Loan) with
respect to which the related Loan Obligor is not permitted to make additional
draws on such Loan.

 

“Closing Date” shall mean October 3, 2014.

 

“Co-Issuer” shall mean each of SpringCastle America Funding, LLC, a Delaware
limited liability company, SpringCastle Credit Funding, LLC, a Delaware limited
liability company and SpringCastle Finance Funding, LLC, a Delaware limited
liability company.

 

“Co-Issuer LLC Agreements” shall mean the Limited Liability Company Agreements
of each of the Co-Issuers, as amended by Amendment No. 1 thereto, dated as of
October 3, 2014.

 

“Collateral Documents” shall mean the Mortgages, security agreements,
assignments, collateral assignments and any other documents and instruments from
time to time executed and delivered pursuant to the Loan Documents for PHLs to
grant, perfect and continue a security interest in the Loan Collateral, and any
documents or instruments amending or supplementing the same.

 

--------------------------------------------------------------------------------


 

“Collection Account” shall have the meaning specified in Section 8.02(a)(i) of
the Indenture.

 

“Collection Period” shall mean, with respect to each Payment Date, the preceding
calendar month.  The initial Collection Period will commence on the day after
the Cut-Off Date and end on October 31, 2014.

 

“Collections” shall mean all amounts collected on or in respect of the Loans on
and after the Closing Date, including scheduled loan payments (whether received
in whole or in part, whether related to a current, future or prior due date,
whether paid voluntarily by a Loan Obligor or received in connection with the
realization of the amounts due and to become due under any defaulted Loan or
upon the sale of any property acquired in respect thereof), all partial
prepayments, all full prepayments, recoveries, or any other form of payment. 
The term “Collections” shall not include Servicer Collection Charges, Credit
Insurance Fees or premium payments with respect to Credit Insurance.

 

“Convenience Check” shall have the meaning specified in Section 2.11(c) of the
Servicing Agreement.

 

“Corporate Trust Office” shall have the meaning (a) when used in respect of the
Paying Agent and the Note Registrar, Wells Fargo Center, Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services—SpringCastle Funding Asset-Backed Notes, and (b) when used in respect
of the Indenture Trustee, U.S. Bank National Association, 60 Livingston Ave.,
EP-MN-WS3D, St. Paul, Minnesota 55107, Attn:  Structured Finance/SpringCastle
2014-A; Telephone: (651) 466-5049; Facsimile Number: (651) 466-7363.

 

“Credit and Collection Policy” shall mean the Servicer’s customary and usual
servicing and collection procedures in effect from time to time for servicing
consumer loans comparable to the Loans in the jurisdiction where either the
applicable Loan Obligor resides or, in the case of a mortgage loan, the
mortgaged property is located, subject to the Required Servicing Protocols.  If
the Back-up Servicer is appointed as Successor Servicer, “Credit and Collection
Policy” shall mean the customary and usual servicing, administration and
collection practices and procedures used by servicing companies of comparable
experience to the Successor Servicer for servicing consumer loans comparable to
the Loans which the Successor Servicer services for its own account, subject to
the Required Servicing Protocols.

 

“Credit Insurance” shall mean, with respect to any Loan, any credit life, credit
disability, credit property and/or credit involuntary unemployment insurance
policy in effect that provides benefits to the holder of the related Loan
Agreement and/or the related Loan Obligor, including all riders and endorsements
thereto.

 

“Credit Insurance ASA” shall mean any credit insurance administrative services
agreement or other agreement entered into by any Co-Issuer or any of its
Affiliates with a provider of Credit Insurance pursuant to which such Co-Issuer
or Affiliate agrees to administer such Credit Insurance and which has been
approved by the Servicer.

 

--------------------------------------------------------------------------------


 

“Credit Insurance Fees” shall mean the fees due to a Co-Issuer or any Affiliate
of a Co-Issuer under any Credit Insurance ASA in consideration for such
Co-Issuer’s or Affiliate’s performance of its administrative obligations
thereunder.

 

“Cumulative Net Loss” shall mean with respect to any Collection Period, shall
mean a fraction, expressed as a percentage, (x) the numerator of which is
(i) the aggregate Loan Principal Balance of all Loans that became Charged-Off
Loans since the Cut-Off Date, minus (ii) all Recoveries received since the
Cut-Off Date, and (y) the denominator of which is the aggregate Loan Principal
Balance of all Loans as of the Cut-Off Date.

 

“Custodial Agreement” shall mean the Custodial Agreement dated as of October 3,
2014, as amended, among the Co-Issuers, the Loan Trustees, the Servicer and the
Custodian, pursuant to which the Custodian has agreed to perform custodial
duties specified therein for the benefit of the Co-Issuers and the Noteholders.

 

“Custodian” shall mean U.S. Bank National Association, in its capacity as
custodian under the Custodial Agreement, its successors in interest and any
successor custodian under the Custodial Agreement.

 

“Cut-Off Date” shall mean August 31, 2014.

 

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code and
(ii) all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
adjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

 

“Definitive Notes” shall mean, for any Class, the Notes issued in fully
registered, certificated form issued to the owners of such Class or their
nominee.

 

“Delaware Secretary of State” shall mean the Office of the Secretary of State of
the State of Delaware.

 

“Delinquent Loan” shall mean a Loan which is more than 29 days past due as
reflected in the records of the Servicer (or any subservicer with respect to the
Servicer), as applicable, in accordance with the Credit and Collection Policy.

 

“Demand” shall have the meaning specified in Section 6.15(a) of the Indenture.

 

“Directing Holder” shall mean (i) so long as the Indenture shall not have
terminated, the Required Noteholders, and (ii) in all other instances, the
Co-Issuers acting jointly.

 

“Distribution Compliance Period” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Dollars”, “$” or “U.S. $” shall mean (a) United States dollars or
(b) denominated in United States dollars.

 

--------------------------------------------------------------------------------


 

“Eligible Account” shall mean either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any one of the states thereof, including the District of Columbia (or
any domestic branch of a foreign bank), and acting as a trustee for funds
deposited in such account, so long as any of the unsecured, unguaranteed senior
debt securities of such depository institution shall have a credit rating from
each of Moody’s and Standard & Poor’s in one of its generic credit rating
categories that signifies “BBB” / “Baa2” or higher.

 

“Eligible Institution” shall mean a depository institution organized under the
laws of the United States of America or any one of the states thereof, including
the District of Columbia (or any domestic branch of a foreign bank), which at
all times has (a)(i) a long-term unsecured debt rating of “Baa1” or better by
Moody’s and (ii) a certificate of deposit rating of “P-2” by Moody’s and (b),
either (x) a long-term unsecured debt rating of “BBB+” by Standard & Poor’s or
(y) a certificate of deposit rating of “A-2” by Standard & Poor’s.  If so
qualified, the Indenture Trustee, the Paying Agent or the Administrator may be
considered an Eligible Institution for the purposes of this definition.

 

“Eligible Investments” shall mean book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which have
maturities of no later than the Business Day immediately prior to the next
succeeding Payment Date (unless payable on demand, in which case such securities
or instruments may mature on such next succeeding Payment Date) and which
evidence:

 

(a)                                 direct obligations of, and obligations fully
guaranteed as to timely payment by, the United States of America;

 

(b)                                 demand deposits, time deposits or
certificates of deposit (having original maturities of no more than 365 days) of
depository institutions or trust companies incorporated under the laws of the
United States of America or any state thereof (or domestic branches of foreign
banks) and subject to supervision and examination by federal or state banking or
depository institution authorities; provided that at the time of the Co-Issuers’
investment or contractual commitment to invest therein, the short-term debt
rating of such depository institution or trust company will be rated “A-2” or
higher by any Rating Agency;

 

(c)                                  commercial paper (having remaining
maturities of no more than 30 days) having, at the time of the Co-Issuers’
investment or contractual commitment to invest therein, a rating not lower than
“A-2” from any Rating Agency;

 

(d)                                 investments in money market funds rated
“AA-mg” or higher by any Rating Agency or otherwise approved in writing by any
Rating Agency;

 

(e)                                  demand deposits, time deposits and
certificates of deposit which are fully insured by the Federal Deposit Insurance
Corporation;

 

(f)                                   notes or bankers’ acceptances (having
original maturities of no more than 365 days) issued by any depository
institution or trust company referred to in (b) above; or

 

--------------------------------------------------------------------------------


 

(g)                                  time deposits, other than as referred to in
clause (e) above, with a Person (i) the commercial paper of which is rated “A-2”
or higher by any Rating Agency or (ii) that has a long-term unsecured debt
rating of “BBB+” or higher by any Rating Agency.

 

Eligible Investments may be purchased by or through the Paying Agent or any of
its Affiliates.

 

“Eligible Servicer” shall mean the Indenture Trustee, Springleaf, the Back-up
Servicer or an entity which, at the time of its appointment as Servicer,
(i) (a) is either (x) the surviving Person of a merger or consolidation with, or
the transferee of all or substantially all of the assets of, Springleaf in a
transaction otherwise complying with Section 4.02 of the Servicing Agreement or
(y) an Affiliate of Springleaf, (b) is servicing a portfolio of consumer loans,
(c) is legally qualified (either directly or through a subservicer) and has the
capacity to service and administer the Loans in accordance with the Servicing
Agreement, (d) is reasonably qualified to use the software that is then being
used to service the Loans or obtains the right to use or has its own software
which is adequate to perform its duties under the Servicing Agreement, (e) has
demonstrated the ability to service professionally and competently a portfolio
of loans which are similar to the Loans in accordance with high standards of
skill and care similar to the Servicing Standard and (f) is reasonably qualified
to use the software that is then being used to service the Loans or obtains the
right to use or has its own software which is adequate to perform its duties
under the Servicing Agreement.

 

“Encumbrance” shall mean any security interest, mortgage, claim, charge (fixed
or floating), deed of trust, pledge, hypothecation, assignment, deposit
arrangement, equity interest, encumbrance, lien (statutory or other),
preference, participation interest, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement, or any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that each of
(1) the lien created in favor of the Co-Issuers under the Loan Purchase
Agreements and (2) the lien created in favor of the Indenture Trustee under the
Indenture shall not be deemed to constitute an Encumbrance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Euroclear” shall mean the Euroclear System.

 

“Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of
Euroclear, and its successor and assigns in such capacity.

 

“Event of Default” shall have the meaning specified in Section 5.02 of the
Indenture.

 

“Evidence of Debt” shall mean, with respect to any Loan, each Loan Note, Loan
Agreement or other agreement, instrument or record evidencing an obligation of
the Loan Obligor to repay such Loan.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Fees” shall mean any and all income, revenue, fees, expenses, charges or other
monies that a servicer is entitled to receive, collect or retain in accordance
with the terms of the Loan Documents or Applicable Law, including annual fees,
late charge fees, bad check or insufficient funds fees, assumption fees, ACH
fees and other similar fees and charges collected from or assessed against Loan
Obligors to the extent payable to a servicer in accordance with the terms of the
Loan Documents or applicable Law, but excluding any premiums, fees or other
income related to Credit Insurance (other than any collection fees payable to a
Portfolio Seller pursuant to any applicable Credit Insurance ASA).

 

“Fifth Priority Principal Payment” shall mean, for any Payment Date, (x) at any
time prior to the occurrence of an Event of Default, an amount equal to the
excess (if any) of (A) the sum of the Class A Note Balance, the Class B Note
Balance, the Class C Note Balance and the Class D Note Balance as of the end of
the related Collection Period minus the amount on deposit in the Principal
Distribution Account (after giving effect to any allocations to the Principal
Distribution Account pursuant to clauses (vi), (viii), (xi) and (xiv) of
Section 8.06(a))  over (B) the Adjusted Loan Principal Balance as of the end of
the related Collection Period and (y) at any time from and after the occurrence
of an Event of Default or on or after the Stated Maturity Date in respect of the
Class D Notes, the sum of the Class A Note Balance, the Class B Note Balance,
the Class C Note Balance and the Class D Note Balance minus the amount on
deposit in the Principal Distribution Account (after giving effect to any
allocations to the Principal Distribution Account pursuant to clauses (vi),
(viii), (xi) and (xiv) of Section 8.06(a)).

 

“First Priority Principal Payment” shall mean, for any Payment Date, (x) at any
time prior to the occurrence of an Event of Default, an amount equal to the
excess (if any) of (A) the Class A Note Balance as of the end of the related
Collection Period over (B) the Adjusted Loan Principal Balance as of the end of
the related Collection Period and (y) at any time from and after the occurrence
of an Event of Default or on or after the Stated Maturity Date in respect of the
Class A Notes, the Class A Note Balance.

 

“Force Majeure Event” shall mean an event that occurs as a result of an act of
God, an act of the public enemy, acts of declared or undeclared war (including
acts of terrorism), public disorder, rebellion, sabotage, epidemics, landslides,
lightning, fire, hurricane, earthquakes, floods or similar causes.

 

“Forward Flow Agreements” shall mean: (a) that certain Account Purchase and Sale
Agreement, dated December 20, 2012, by and among certain of the Sellers and
Fortis Capital IV, LLC, as amended; (b) that certain Account Purchase and Sale
Agreement, dated December 21, 2012, by and among certain of the Sellers and
Atlantic Credit & Finance Special Finance Unit III, LLC, as amended; (c) that
certain Purchase and Sale Agreement, dated as of December 17, 2012, by and among
certain of the Sellers and Absolute Resolutions Corp., as amended; and (d) the
Purchase and Servicing Agreement for Forward Flow Accounts, dated February 12,
2009, as amended, by and among HSBC Consumer Lending (USA) Inc., Portfolio
Recovery Associates, LLC and PRA Receivables Management, LLC, as amended.

 

“Fourth Priority Principal Payment” shall mean, for any Payment Date, (x) at any
time prior to the occurrence of an Event of Default, an amount equal to the
excess (if any) of (A) the Aggregate Note Balance as of the end of the related
Collection Period minus the amount on

 

--------------------------------------------------------------------------------


 

deposit in the Principal Distribution Account (after giving effect to any
allocations to the Principal Distribution Account pursuant to clauses (vi),
(viii) and (xi) of Section 8.06(a))  over (B) the Adjusted Loan Principal
Balance as of the end of the related Collection Period and (y) at any time from
and after the occurrence of an Event of Default or on or after the Stated
Maturity Date in respect of the Class D Notes, the sum of the Class A Note
Balance, the Class B Note Balance, the Class C Note Balance and the Class D Note
Balance minus the amount on deposit in the Principal Distribution Account (after
giving effect to any allocations to the Principal Distribution Account pursuant
to clauses (vi), (viii) and (xi) of Section 8.06(a)).

 

“Global Note” shall have the meaning specified in Section 2.05(c) of the
Indenture.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau,
agency, intermediary, carrier or instrumentality or political subdivision
thereof, or any entity or officer exercising executive, legislative, judicial,
quasi-judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case, whether of the United States or a state,
territory or possession thereof or the District of Columbia.

 

“Grant” shall mean to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, grant a security interest
in, create a right of set-off against, deposit, set over and confirm.  A Grant
of any item of the Trust Estate shall include all rights, powers and options
(but none of the obligations) of the granting party thereunder, including
without limitation the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect of such
item of the Trust Estate, and all other monies payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring any suit in equity, action at law
or other judicial or administrative proceeding in the name of the granting party
or otherwise, and generally to do and receive anything that the granting party
may be entitled to do or receive thereunder or with respect thereto.

 

“HSBC” shall mean HSBC Bank and/or HSBC Finance Corporation, as the context may
require.

 

“HSBC Finance” shall mean HSBC Finance Corporation, a Delaware corporation.

 

“HSBC Bank” shall mean HSBC Bank USA, National Association.

 

“HSBC Party” shall mean any Portfolio Seller and HSBC in its capacities as a
party to the Portfolio Loan Purchase Agreement.

 

“Indenture” shall mean the Indenture, dated as of October 3, 2014, among the
Co-Issuers, the Loan Trustees, the Indenture Trustee, the Paying Agent, the Note
Registrar and the Servicer, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Indenture Trustee” shall mean U.S. Bank National Association, in its capacity
as indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.

 

--------------------------------------------------------------------------------


 

“Independent” shall mean, when used with respect to any specified Person, that
the Person (a) is in fact independent of any Co-Issuer, any other obligor upon
the Notes, any Seller, and any Affiliate of any of the foregoing Persons,
(b) does not have any direct financial interest or any material indirect
financial interest in any Co-Issuer, any such other obligor, any Seller or any
Affiliate of any of the foregoing Persons and (c) is not connected with any
Co-Issuer, any such other obligor, any Seller or any Affiliate of any of the
foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.

 

“Independent Manager” shall have the meaning specified in the respective
Co-Issuer LLC Agreements.

 

“Initial Note Principal Balance” shall mean $2,620,870,000.00.

 

“Initial Purchasers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC, Barclays Capital Inc. and
Natixis Securities Americas LLC.

 

“Insolvency Event” with respect to any Person, shall occur if (i) such Person
shall file a petition or commence a Proceeding (A) to take advantage of any
Debtor Relief Law or (B) for the appointment of a trustee, conservator,
receiver, liquidator, or similar official for or relating to such Person or all
or substantially all of its property, or for the winding up or liquidation of
its affairs, (ii) such Person shall consent or fail to object to any such
petition filed or Proceeding commenced against or with respect to it or all or
substantially all of its property, or any such petition or Proceeding shall not
have been dismissed or stayed within sixty (60) days of its filing or
commencement, or a court, agency, or other supervisory authority with
jurisdiction shall have decreed or ordered relief with respect to any such
petition or Proceeding, (iii) such Person shall admit in writing its inability
to pay its debts generally as they become due, (iv) such Person shall make an
assignment for the benefit of its creditors, (v) such Person shall voluntarily
suspend payment of its obligations, or (vi) such Person shall take any action in
furtherance of any of the foregoing.

 

“Interest Period” shall mean, with respect to any Payment Date, the period from
and including the Payment Date immediately preceding such Payment Date to but
excluding such Payment Date (or, in the case of the first Payment Date, the
period from and including the Closing Date to but excluding such Payment Date).

 

“Interest Rate” shall mean, with respect to the Class A Notes, the Class A
Interest Rate, with respect to the Class B Notes, the Class B Interest Rate,
with respect to the Class C Notes, the Class C Interest Rate, with respect to
the Class D Notes, the Class D Interest Rate and with respect to the Class E
Notes, the Class E Interest Rate.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

“Intra-Month Draw Advance” shall have the meaning specified in
Section 2.01(c) of the Servicing Agreement.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

--------------------------------------------------------------------------------


 

“Issuer Order” shall mean a written order or request signed in the name of the
Co-Issuers by an Authorized Officer and delivered to the Indenture Trustee.

 

“Lien” shall mean, with respect to any property, any mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, equity interest,
encumbrance, lien (statutory or other), preference, participation interest,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever relating to that property, including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction to evidence any of
the foregoing.

 

“Loan” shall mean each of the PULs and PHLs identified on the Loan Schedules.

 

“Loan Agreement” shall mean, with respect to any Loan, all promissory notes,
installment sales contracts, loan agreements, or other agreements between the
assignee of the applicable originator and the related Loan Obligor containing
the terms and conditions applicable to such Loan and any applicable truth in
lending disclosure statements related thereto, in each case, as amended and in
effect from time to time, representative copies of which have been made
available to the applicable Co-Issuer and will be delivered to the applicable
Co-Issuer upon request.

 

“Loan Collateral” shall mean, with respect to any PHL, the residential real
property and all other collateral securing repayment of such PHL.

 

“Loan Documents” shall mean, with respect to any Loan, any application, payment
check, Evidence of Debt (including originals thereof, if any), Mortgage
(including originals thereof, if any), Collateral Documents (if any), riders
(including, if applicable, arbitration riders and home equity credit line
revolving loan agreement riders), disclosures (including, if applicable,
truth-in-lending disclosures, insurance disclosures, section 32 disclosures,
high cost loan disclosures and state law disclosures), notices (including, if
applicable, notices of right to cancel), HUD1A settlement statements (if any),
good faith estimates (if any), revolving loan vouchers (if any) or other
agreements and documents exclusively relating to such Loan, and any amendments
or supplements thereto or modifications thereof, executed by the Loan Obligor or
the Originator thereof in connection with such Loan.

 

“Loan File” shall mean, with respect to any Loan, an imaged or electronic file
and/or a physical file containing all Loan Documents, Collateral Documents (if
any) and all other documents, reports, billing statements, insurance
certificates and material written notices exclusively relating to such Loan, the
Loan Documents or the Collateral Documents (if any), in each case within the
possession or control of the Seller.

 

“Loan Note” shall mean, with respect to any Loan, a promissory note or notes or
other evidence of debt with respect to such Loan, together with any assignment,
reinstatement, extension, endorsement or modification thereof.

 

“Loan Obligor” shall mean any maker, co-maker, guarantor, or other obligor with
respect to a Loan.  In respect of each Loan, if there is more than one Loan
Obligor (husband and wife,

 

--------------------------------------------------------------------------------


 

for example), references herein to Loan Obligor shall mean any or all of such
Loan Obligors, as the context may require.

 

“Loan Payment” shall mean, with respect to any Loan, the amount to be paid by
the Loan Obligor in accordance with the terms of (a) the related Evidence of
Debt, (b) with respect to any Loan for which the Originator or its Affiliates
has engaged a collection agent, the ledger maintained by such collection agent
or (c) with respect to any Loan for which the related Loan Obligor is the debtor
in any bankruptcy proceeding, the ledger maintained by the applicable bankruptcy
servicer; provided, that such amount (i) shall include, with respect to any Loan
that is an open-end line of credit, the amount to be paid in respect of Credit
Insurance premium advances made by the Originator thereof to the applicable
insurer on behalf of the related Loan Obligor, (ii) shall include amounts to be
paid to the Originator thereof as beneficiary on Credit Insurance claims and
(iii) shall not include Fees and, except as set forth above, any premiums, fees
and other income related to Credit Insurance.

 

“Loan Principal Balance” shall mean as of any determination date with respect to
any Loan, the sum of (i) the unpaid principal balance of such Loan at such time,
plus (ii) the aggregate unpaid amount of any forborne interest charges with
respect to such Loan at such time. The Loan Principal Balance of any Loan (other
than a Charged-Off Loan)  a portion of which has been charged-off in accordance
with the Credit and Collection Policy shall be reduced by the portion so
charged-off.

 

“Loan Purchase Agreements” shall mean each Loan Purchase Agreement, dated as of
April 1, 2013, among a Seller, a Seller Loan Trustee with respect to such
Seller, a Co-Issuer and a Loan Trustee with respect to such Co-Issuer, as
amended by Amendment No. 1 thereto, dated as of October 3, 2014.

 

“Loan Schedule” shall mean a complete schedule prepared by (or on behalf of) a
Seller identifying all Loans sold by such Seller (and the related Seller Loan
Trustee) to the related Co-Issuer on the Closing Date, which is attached as
Schedule IA to each of the applicable Loan Trust Agreement and the applicable
Loan Purchase Agreement.  The Loan Schedule may take the form of a computer
file, a microfiche list, or another tangible medium that is commercially
reasonable.  Each Loan Schedule shall identify each applicable Loan by loan
number and Loan Principal Balance as of the Cut-Off Date.

 

“Loan Trust” shall mean each of the common law trusts established pursuant to
the applicable Loan Trust Agreement under the laws of the State of Delaware to
own legal record title to the Loans for the related Co-Issuer.

 

“Loan Trust Agreements” shall mean each of the Loan Trust Agreements, dated as
of April 1, 2013, between a Co-Issuer and Wilmington Trust, National
Association, as the Loan Trustee, as amended by Amendment No. 1 thereto, dated
as of October 3, 2014.

 

“Loan Trustee” shall mean Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as loan trustee under a Loan
Trust Agreement, its successors in interest and any successor loan trustee under
such Loan Trust Agreement.

 

“Loss” shall have the meaning specified in Section 4.04 of the Servicing
Agreement.

 

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean, in respect of any Person, a material
adverse change in the business, assets or operations of such Person.

 

“Monthly Determination Date” shall mean, with respect to any Collection Period,
the 22nd calendar day of the calendar month occurring after the Collection
Period, or if such 22nd day is not a Business Day, the next succeeding Business
Day; provided, that the first Monthly Determination Date shall be November 24,
2014.

 

“Monthly Servicer Report” shall mean, with respect to each Payment Date, the
report delivered by the Servicer pursuant to Section 2.06 of the Servicing
Agreement with respect to such Payment Date, in the form attached as Exhibit C
to the Indenture.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean, with respect to any PHL, a mortgage, deed of trust or
other security instrument creating a lien upon the residential real property
interest described therein and securing the Loan Note evidencing such PHL, as
such mortgage, deed of trust or other security instrument may have been amended,
modified or extended from time to time.

 

“Non-Performing Loan” shall mean any Loan with respect to which the related Loan
Obligor is 90 or more days delinquent with its payments on such Loan.

 

“Note” shall mean a note issued by the Co-Issuers pursuant to the Indenture.

 

“Note Account” shall mean the Collection Account, the Principal Distribution
Account, the Advance Reserve Account and the Reserve Account, as applicable.

 

“Note Purchase Agreement” shall mean that certain Note Purchase Agreement dated
as of September 18, 2014, among the Co-Issuers, the Sellers and the Initial
Purchasers.

 

“Note Register” shall mean the register maintained pursuant to
Section 2.05(a) of the Indenture in which the Notes are registered.

 

“Note Registrar” shall have the meaning specified in Section 2.05(a) of the
Indenture.

 

“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register, or such other Person deemed to be a
“Noteholder” or “Holder” pursuant to the Indenture.

 

“NYUCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

 

“Officer’s Certificate” shall mean, except to the extent otherwise specified, a
certificate signed by an Authorized Officer of a Co-Issuer, the Servicer, a
Seller, the Paying Agent, the Note Registrar or the Indenture Trustee, as
applicable.

 

“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to

 

--------------------------------------------------------------------------------


 

the Person to whom the opinion is to be provided; provided, however, that any
Tax Opinion or other opinion relating to U.S. federal income tax matters shall
be an opinion of nationally recognized tax counsel.

 

“Other Co-Issuer Obligations” shall mean any payment obligations arising under
provisions of indentures or agreements entered into by the Co-Issuers in
connection with notes previously issued by the Co-Issuer which notes have been
retired but which provisions survive the termination of such indentures or
agreements.

 

“Outstanding” shall mean, as of any date of determination, all Notes previously
authenticated and delivered under the Indenture except,

 

(1)                                 Notes previously cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

 

(2)                                 Notes for whose payment or redemption money
in the necessary amount has been previously deposited with the Paying Agent for
the Holders of such Notes; provided, that if such Notes are to be redeemed, any
required notice of such redemption pursuant to the Indenture or provision for
such notice satisfactory to the Note Registrar has been made; and

 

(3)                                 Notes that have been paid under Section 2.06
of the Indenture or in exchange for or in lieu of which other Notes have been
authenticated and delivered under the Indenture, other than any such Notes for
which there shall have been presented to the Note Registrar proof satisfactory
to it that such Notes are held by a protected purchaser;

 

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture, Notes
owned by any Co-Issuer, any other obligor upon the Notes, the Performance
Support Provider, the Servicer (or any subservicer with respect to the Servicer
that is an Affiliate of the Servicer) or any Seller shall be disregarded and
considered not to be Outstanding, except that, in determining whether the
Indenture Trustee, the Paying Agent and the Note Registrar shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Notes that a Responsible Officer of the Indenture Trustee, the
Paying Agent or the Note Registrar, as the case may be, has actual knowledge of
being so owned shall be so disregarded.  Notes so owned that have been pledged
in good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Indenture Trustee, the Paying Agent and the Note Registrar
the pledgee’s right so to act for such Notes and that the pledgee is not any
Co-Issuer, any other obligor upon the Notes, the Performance Support Provider,
the Servicer, any Seller (or any subservicer with respect to the Servicer that
is an Affiliate of the Servicer).  In making any such determination, the
Indenture Trustee, the Paying Agent and the Note Registrar may rely on the
representations of the pledgee and shall not be required to undertake any
independent investigation.

 

“Paying Agent” shall have the meaning specified in Section 2.12(a) of the
Indenture.

 

“Payment Date” shall mean, with respect to any Collection Period, the
25th calendar day of the calendar month occurring after such Collection Period,
or if such 25th day is not a Business

 

--------------------------------------------------------------------------------


 

Day, the next succeeding Business Day; provided, that the first Payment Date
shall be November 25, 2014.

 

“Performance Support Agreement” shall mean the Performance Support Agreement
dated as of October 3, 2014, by Springleaf in favor of the Indenture Trustee in
respect of the obligations of the Sellers under the Loan Purchase Agreements.

 

“Performing Collateral Balance” shall mean, with respect for any Collection
Period, the aggregate Loan Principal Balance of all Loans other than Delinquent
Loans as of the last day of such Collection Period.

 

“Periodic Filing” shall mean any filing or submission that any Co-Issuer is
required to make with any federal, state or local authority or regulatory
agency.

 

“Permanent Regulation S Global Note” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Permitted Assignee” shall mean any Person who, if it were to purchase Loans in
connection with a sale under Sections 5.05 and 5.17 of the Indenture, would not
cause any Co-Issuer to be taxable as a publicly traded partnership for federal
income tax purposes.

 

“Permitted Lien” shall mean (i) Liens for taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with generally accepted accounting principles promulgated or adopted
by the Financial Accounting Standards Board and its predecessors and successors
from time to time, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s,
garagemen’s and carriers’ Liens, and other like Liens imposed by law, securing
obligations arising in the ordinary course of business, (iii) motor vehicle
accident liens and towing and storage liens and (iv) any Lien created by the
Indenture for the benefit of the Trustee on behalf of the Noteholders.

 

“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.

 

“PHL” shall mean a fixed or variable rate personal homeowner closed-end loan or
open-end line of credit.

 

“Portfolio Called Loan” shall mean any Loan required to be reassigned to HSBC
Finance Corporation or one of its Affiliates or designees pursuant to the terms
of the Portfolio Loan Purchase Agreement.

 

“Portfolio Loan Purchase Agreement” shall mean that certain Purchase Agreement
dated as of March 5, 2013 by and among the Portfolio Sellers, HSBC Finance
Corporation, a Delaware corporation, each of the Sellers and each of the Seller
Loan Trustees, as amended.

 

“Portfolio Sellers” shall mean each of the Persons party to the Portfolio Loan
Purchase Agreement as a “Seller”.

 

--------------------------------------------------------------------------------


 

“Principal Distribution Account” shall have the meaning set forth in
Section 8.02(a)(ii) of the Indenture.

 

“Proceeding” shall mean any suit in equity, action at law or other judicial or
administrative proceeding.

 

“PUL” shall mean a fixed or variable rate personal unsecured closed-end loan or
open-end line of credit.

 

“Purchase Price” with respect to any Loan, shall have the meaning set forth in
Section 3.01(a) of the related Loan Purchase Agreement.

 

“Purchased Assets” with respect to any Loan, shall mean the “Purchased Assets”
under and as defined in the related Loan Purchase Agreement.

 

“QIB” shall mean a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agency” shall mean Kroll.

 

“Rating Agency Notice Requirement” shall mean, with respect to any action, that
the Rating Agency shall have received ten (10) days’ written notice thereof and
shall not have notified the Servicer, any Co-Issuer or Loan Trustee or the
Indenture Trustee in writing (including by means of a press release) within such
10-day period that such action will result in a reduction or withdrawal of the
then existing ratings of the Notes.

 

“Recharacterized Note” shall have the meaning specified in Section 3.14(b) of
the Indenture.

 

“Record Date” shall mean, with respect to any Payment Date, the last Business
Day of the related Collection Period; provided, that the first Record Date shall
be the Closing Date.

 

“Recoveries” shall mean, with respect to any Charged-Off Loan, monies collected
in respect thereof from whatever source, net of the sum of any reasonable
expenses incurred by and reimbursable to the Servicer in connection with the
collection, repossession and disposition of such Loan and the related Loan
Collateral, if any, and any amounts required by law to be remitted to the
related Loan Obligor; provided that Recoveries with respect to any Charged-Off
Loan shall in no event be less than zero.

 

“Redemption Price” shall mean the price to be paid to redeem the Notes pursuant
to Section 8.07(c) of the Indenture.

 

“Registered Noteholder” shall mean the Holder of a Definitive Note.

 

“Regular Principal Distribution Amount” shall mean, with respect to any Payment
Date, an amount equal to the excess (if any) of (i) the Aggregate Note Principal
Balance as of the end of the related Collection Period minus the amount on
deposit in the Principal Distribution Account (after giving effect to any
allocations on such Payment Date to the Principal Distribution Account pursuant
to clauses (vi), (viii), (xi), (xiv) and (xvii) of Section 8.06(a)) over

 

--------------------------------------------------------------------------------


 

an amount not less than zero, (ii) the Adjusted Loan Principal Balance as of the
end of the related Collection Period minus (B) the Required
Overcollateralization Amount.

 

“Regulation S” shall mean Regulation S promulgated under the Securities Act.

 

“Regulation S Definitive Note” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Regulation S Global Note” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Repurchase Price” with respect to any Loan, shall have the meaning set forth in
Section 6.01(b) of the related Loan Purchase Agreement.

 

“Required Advance Reserve Amount” shall mean $5,000,000.

 

“Required Noteholders” shall mean, at any time, the Holders of Notes evidencing
more than 50% of the Outstanding Notes.

 

“Required Overcollateralization Amount” shall mean (i) on the Closing Date
$116,372,150.82 and (ii) on each Payment Date, the greater of (a) the lesser of
(x) $116,372,150.82 and (y) 8.50% of the aggregate Loan Principal Balance as of
the end of the most recent Collection Period and (b) 2.50% of the aggregate Loan
Principal Balance of the Loans as of the Cut-Off Date.

 

“Required Reserve Account Amount” shall mean (i) on the Closing Date
$13,686,210.75 and (ii) on each Payment Date an amount equal to the greater of
(a) 0.50% of the aggregate Loan Principal Balance as of the end of the most
recent Collection Period and (b) 0.15% of the aggregate Loan Principal Balance
as of the Cut-Off Date.

 

“Required Servicing Protocols” shall mean the servicing procedures set forth on
Schedule I to the Servicing Agreement.

 

“Requirements of Law” shall mean, for any Person, (a) any certificate of
incorporation, certificate of formation, articles of association, bylaws,
limited liability company agreement, or other organizational or governing
documents of that Person, (b) any federal, state and local law, treaty, statute,
regulation, or rule, or any determination by a Governmental Authority or
arbitrator, that is applicable to or binding on that Person or to which that
Person is subject, and (c) all contractual obligations of that Person, including
those contractual obligations of the Person contained in the Servicing Agreement
or in a Loan Agreement for which such Person is responsible.  This term includes
usury laws, the Truth in Lending Act, and Regulation Z and Regulation B.

 

“Reserve Account” shall have the meaning set forth in Section 8.02(a)(iii) of
the Indenture.

 

“Reserve Account Draw Amount” shall mean, with respect to any Payment Date, all
amounts on deposit in the Reserve Account as of the related Monthly
Determination Date.

 

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, with respect to the Indenture Trustee, any
Loan Trustee or the Paying Agent, any officer within the Corporate Trust Office
of the Indenture Trustee, such Loan Trustee or the Paying Agent, as applicable,
as the case may be, including any Vice President, Assistant Vice President,
Assistant Treasurer, Assistant Secretary, or any other officer of the Indenture
Trustee, such Loan Trustee or the Paying Agent, as applicable, customarily
performing functions similar to those performed by any of the above designated
officers, and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of the Indenture and the other Transaction
Documents on behalf of the Indenture Trustee or the Paying Agent or the
applicable Trust Agreement on behalf of such Loan Trustee, as applicable.

 

“Revolving Loan” shall mean any Loan (other than a Non-Performing Loan) with
respect to which the related Loan Obligor either is or at one time was permitted
to make additional draws on such Loan.

 

“Rule 144A” shall mean Rule 144A promulgated under the Securities Act.

 

“Rule 144A Definitive Note” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Rule 144A Global Note” shall have the meaning specified in Section 2.05(c) of
the Indenture.

 

“Rule 15Ga-1 Information” shall have the meaning specified in Section 6.15(c) of
the Indenture.

 

“S&P” and “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, or any successor.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Second Priority Principal Payment” shall mean, for any Payment Date, (x) at any
time prior to the occurrence of an Event of Default, an amount equal to the
excess (if any) of (A) the sum of (I) the Class A Note Balance as of the end of
the related Collection Period plus (II) the Class B Note Balance as of the end
of the related Collection Period minus the amount on deposit in the Principal
Distribution Account (after giving effect to any allocations to the Principal
Distribution Account pursuant to Section 8.06(a)(vi)) over (B) the Adjusted Loan
Principal Balance as of the end of the related Collection Period and (y) at any
time from and after the occurrence of an Event of Default or on or after the
Stated Maturity Date in respect of the Class B Notes, the sum of the Class A
Note Balance and the Class B Note Balance minus the amount on deposit in the
Principal Distribution Account (after giving effect to any allocations to the
Principal Distribution Account pursuant to Section 8.06(a)(vi)).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

“Seller” or “Sellers” shall mean SpringCastle America, LLC, a Delaware limited
liability company, SpringCastle Credit LLC, a Delaware limited liability company
and SpringCastle Finance LLC, a Delaware limited liability company.

 

“Seller Loan Trust Agreements” shall mean each of the Loan Trust Agreements,
dated as of April 1, 2013, between a Seller and Wilmington Trust, National
Association, as the Loan Trustee, as amended by Amendment No. 1 thereto, dated
as of October 3, 2014.

 

“Seller Loan Trustee” shall mean Wilmington Trust, National Association, not in
its individual capacity but solely in its capacity as loan trustee under a
Seller Loan Trust Agreement, its successors in interest and any successor loan
trustee under such Seller Loan Trust Agreement.

 

“Servicer” shall mean (i) initially Springleaf, in its capacity as servicer
pursuant to the Servicing Agreement and any Person that becomes the successor
thereto pursuant to Section 4.02 of the Servicing Agreement or any assignee
thereof pursuant to Section 4.05 of the Servicing Agreement, and (ii) after any
Successor Servicing Transfer Date, the Successor Servicer.

 

“Servicer Collection Charges” shall mean, with respect to any Loan, any and all
income, revenue, fees, administrative fees, annual fees, expenses, charges or
other monies that a servicer is entitled to receive, collect or retain in
accordance with the terms of the Loan Documents or Requirements of Law,
including late charge fees, bad check fees, ACH fees, partial release fees,
release deed and satisfaction fees and other similar fees and charges collected
from Loan Obligors, and any other incidental fees permissible under Requirements
of Law, but excluding any premiums, fees or other income related to Credit
Insurance (other than any collection fees payable to the Servicer pursuant to a
Credit Insurance ASA in accordance with Section 2.01(b)(ii)).

 

“Servicer Default” shall have the meaning specified in Section 5.01 of the
Servicing Agreement.

 

“Servicing Agreement” shall mean the Servicing Agreement, dated as of October 3,
2014, among the Servicer, the Co-Issuers and the Loan Trustees.

 

“Servicing Fee” shall have the meaning specified in Section 2.02 of the
Servicing Agreement.

 

“Servicing Officer” shall mean any officer of the Servicer or an attorney in
fact of the Servicer who in either case is involved in, or responsible for, the
administration and servicing of the Loans and whose name appears on a list of
servicing officers furnished to the Paying Agent, the Note Registrar and the
Indenture Trustee by the Servicer, as such list may from time to time be
amended.

 

“Servicing Standard” shall have the meaning specified in Section 2.01(b) of the
Servicing Agreement.

 

“Servicing Transition Costs” shall have the meaning specified in the Back-up
Servicing Agreement.

 

--------------------------------------------------------------------------------


 

“Servicing Transition Period” shall have the meaning specified in the Back-up
Servicing Agreement.

 

“Similar Law” shall have the meaning specified in Section 2.05(c)(v) of the
Indenture.

 

“Specified Call Premium Amount” on any Payment Date for any Class of Notes shall
mean (i) in the case of Class A Notes, an amount equal to 1.00% of the
outstanding principal balance of the Class A Notes to be redeemed and (ii) in
the case of the Class B Notes, the Class C Notes and the Class D Notes, an
amount equal to (a) the product of (1) the Call Premium Rate with respect to
such Class of Notes, times (2) the outstanding principal balance of the Notes of
such Class to be redeemed on such Payment Date, times (3) the number of days,
computed on a 30/360 basis, from and including such Payment Date to but
excluding the Payment Date occurring in October 2016, divided by (b) 360.

 

“Springleaf” shall mean Springleaf Finance, Inc., an Indiana corporation.

 

“State” shall mean any of the fifty (50) states in the United States of America
or the District of Columbia.

 

“Stated Maturity Date” shall mean with respect to the Class A Notes, the
May 2023 Payment Date; with respect to the Class B Notes, the October 2027
Payment Date; with respect to the Class C Notes, the October 2033 Payment Date;
with respect to the Class D Notes, the April 2034 Payment Date; and with respect
to the Class E Notes, the April 2035 Payment Date.

 

“Successor Servicer” shall mean the successor servicer appointed in accordance
with Section 5.02 of the Servicing Agreement.

 

“Successor Servicing Transfer Date” shall mean the date on which a Successor
Servicer has assumed all of the duties and obligations of the Servicer under the
Servicing Agreement (other than in the case of the Back-up Servicer, any such
duty or obligation that it is not required to assume under the terms of the
Back-up Servicing Agreement) after the resignation or termination of the
Servicer.

 

“Tax Opinion” shall mean, with respect to any action, an Opinion of Counsel to
the effect that, for U.S. federal income tax purposes, (a) such action will not
adversely affect the tax characterization as debt of any Note of any Outstanding
Class with respect to which an Opinion of Counsel was delivered at the time of
its original issuance as to the characterization of such Note as debt for U.S.
federal income tax purposes, (b) such action will not cause or constitute an
event in which gain or loss would be recognized by any Noteholder, and (c) such
action will not cause any Co-Issuer to be deemed to be an association, taxable
mortgage pool or publicly traded partnership taxable as a corporation.

 

“Temporary Regulation S Global Note” shall have the meaning specified in
Section 2.05(c) of the Indenture.

 

“Termination Notice” shall have the meaning specified in Section 5.01 of the
Servicing Agreement.

 

--------------------------------------------------------------------------------


 

“Third Priority Principal Payment” shall mean, for any Payment Date, (x) at any
time prior to the occurrence of an Event of Default, an amount equal to the
excess (if any) of (A) the sum of (I) the Class A Note Balance as of the end of
the related Collection Period plus (II) the Class B Note Balance as of the end
of the related Collection Period plus (III) the Class C Note Balance as of the
end of the related Collection Period minus the amount on deposit in the
Principal Distribution Account (after giving effect to any allocations to the
Principal Distribution Account pursuant to clauses (vi) and (viii) in
Section 8.06(a)) over (B) the Adjusted Loan Principal Balance as of the end of
the related Collection Period and (y) at any time from and after the occurrence
of an Event of Default or on or after the Stated Maturity Date in respect of the
Class C Notes, the sum of the Class A Note Balance, the Class B Note Balance and
the Class C Note Balance minus the amount on deposit in the Principal
Distribution Account (after giving effect to any allocations to the Principal
Distribution Account pursuant to clauses (vi) and (viii) in Section 8.06(a)).

 

“Transaction” shall have the meaning specified in Section 6.15(c) of the
Indenture.

 

“Transaction Documents” shall mean the Note Purchase Agreement, the Servicing
Agreement, the Loan Purchase Agreements, the Loan Trust Agreements, the
Indenture, the Performance Support Agreement, the Administration Agreement, the
Back-up Servicing Agreement, and such other documents and certificates delivered
in connection the foregoing.

 

“Trust Estate” shall have the meaning set forth in the Granting Clause of the
Indenture.

 

“UCC” shall mean the Uniform Commercial Code of the applicable jurisdiction.

 

“United States Bankruptcy Code” shall mean Title 11 of the United States Code,
11.  U.S.C. §§ 101 et seq., as amended.

 

--------------------------------------------------------------------------------


 

PART B - RULES OF CONSTRUCTION

 

(a)                                 All terms defined in this Appendix or any
Transaction Document shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.

 

(b)                                 As used in this Appendix or any Transaction
Document, accounting terms that are not defined herein or therein, and
accounting terms partly defined herein or therein shall have the respective
meanings given to them under generally accepted accounting principles.  To the
extent that the definitions of accounting terms in this Appendix or any
Transaction Document are inconsistent with the meanings of such terms under
generally accepted accounting principles, the definitions contained in this
Appendix or such Transaction Document will control.

 

(c)                                  With respect to any Payment Date, the
“related Collection Period” will mean the Collection Period that is the second
calendar month immediately preceding the month in which such Payment Date
occurs, and the “related Monthly Determination Date” will mean the 27th day of
the calendar month (unless such day is not a Business Day, then the next
succeeding Business Day following the 27th day of the calendar month)
immediately preceding the month in which such Payment Date occurs and the
relationships among Collection Periods and Monthly Determination Dates will be
correlative to the foregoing relationships.

 

(d)                                 Each defined term used in this Appendix or
any Transaction Document has a comparable meaning when used in its plural or
singular form.  Each gender-specific term used in this Appendix or any
Transaction Document has a comparable meaning whether used in a masculine,
feminine or gender-neutral form.

 

(e)                                  Unless otherwise specified, references in
this Appendix or any Transaction Document to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

 

(f)                                   The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Appendix or any
Transaction Document shall refer to this Appendix or such Transaction Document
as a whole and not to any particular provision or subdivision of this Appendix
or such Transaction Document; references to any subsection, Section, Schedule or
Exhibit contained in this Appendix or any Transaction Document are references to
subsections, Sections, Schedules and Exhibits in or to this Appendix or such
Transaction Document unless otherwise specified; and the term “including” shall
mean “including without limitation.” The word “or” when used in this Appendix or
any Transaction Document is not exclusive. Whenever the term “including”
(whether or not followed by the phrase “but not limited to” or “without
limitation” or words of similar effect) is used in this Appendix or any
Transaction Document in connection with a listing of items within a particular
classification, that listing will be interpreted to be illustrative only and
will not be interpreted as a limitation on, or exclusive listing of, the items
within that classification.

 

--------------------------------------------------------------------------------


 

(g)                                  Terms used in this Appendix or any
Transaction Document herein that are defined in the NYUCC and not otherwise
defined shall have the meanings set forth in the NYUCC unless the context
requires otherwise.

 

(h)                                 Any reference in this Appendix or any
Transaction Document to the “Appendix,” this “Appendix,” the “Agreement,” this
“Agreement” or words of like import shall be a reference to this Appendix or
such Transaction Document as it may be amended, supplemented or modified from
time to time.  Any definition of or reference to any agreement, instrument or
other document in this Appendix or any Transaction Document shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in any Transaction
Document).

 

(i)                                     Any reference in this Appendix or any
Transaction Document to a “beneficial interest” in a security also shall mean a
security entitlement with respect to such security, and any reference herein to
a “beneficial owner” or “beneficial holder” of a security also shall mean the
holder of a security entitlement with respect to such security.

 

(j)                                    Any reference in this Appendix or any
Transaction Document to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Indenture, the Co-Issuers hereby represents, warrants, and covenants to the
Indenture Trustee as follows on the Closing Date:

 

General

 

1.              This Indenture creates a valid and continuing security interest
(as defined in the applicable UCC) in the Loans in favor of the Indenture
Trustee, which security interest is prior to all other Liens, and is enforceable
as such as against creditors of and purchasers from the Co-Issuers.

 

2.              The Loans constitute “tangible chattel paper”, “accounts,”
“instruments” or “general intangibles” within the meaning of the UCC.

 

3.              Each Note Account constitutes either a “deposit account” or a
“securities account” within the meaning of the UCC.

 

Creation

 

4.              Immediately prior to the sale, transfer, assignment and
conveyance of the Loans by each of the Sellers to each of the Co-Issuers
pursuant to the Loan Purchase agreement, the applicable Seller owned and had
good, indefeasible, and marketable title to such Loans free and clear of any
Lien (other than Permitted Liens) and immediately after the sale, transfer,
assignment and conveyance of such Loans to the Co-Issuers, the Co-Issuers will
have good and marketable title to such Loans free and clear of any Lien (other
than Permitted Liens).

 

5.              The Custodian or the Servicer has in its possession all original
copies of the instruments and chattel paper, if any, that constitute or evidence
such Loan.

 

Perfection

 

6.              The Co-Issuers have caused or will have caused, within ten days
after the effective date of this Indenture, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Loans granted to the Indenture Trustee hereunder, and all financing
statements referred to in this paragraph contain a statement that: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party/Purchaser”.

 

7.              With respect to the Note Accounts that constitute deposit
accounts, either:

 

(i)                                     the Co- Issuers have delivered to the
Indenture Trustee a fully executed agreement pursuant to which the bank
maintaining the deposit accounts has agreed to comply with

 

Schedule II - 1

--------------------------------------------------------------------------------


 

all instructions originated by the Indenture Trustee directing disposition of
the funds in such Note Accounts without further consent by the Co-Issuers; or

 

(ii)                                  the Co-Issuers have taken all steps
necessary to cause the Indenture Trustee to become the account holder of such
Note Accounts.

 

8.              With respect to the Note Accounts that constitute securities
accounts or securities entitlements, either:

 

(i)                                     the Co-Issuers have delivered to the
Indenture Trustee a fully executed agreement pursuant to which the securities
intermediary has agreed to comply with all instructions originated by the
Indenture Trustee relating to such Note Accounts without further consent by the
Co-Issuers; or

 

(ii)                                  the Co-Issuers have taken all steps
necessary to cause the securities intermediary to identify in its records the
Indenture Trustee as the person having a security entitlement against the
securities intermediary in each of such Note Accounts.

 

Priority

 

9.              The Co-Issuers have not authorized the filing of, or is not
aware of, any financing statements against the Co-Issuers that include a
description of collateral covering the Loans other than any financing statement
(i) relating to the conveyance of the Loans by the applicable Seller to the
Co-Issuers under the related Loan Purchase Agreement, (ii) relating to the
security interest granted to the Indenture Trustee hereunder or (iii) that has
been terminated.

 

10.       None of the Co-Issuers is aware of any material judgment, ERISA or tax
lien filings against any of the Co-Issuers.

 

11.       None of the instruments, tangible chattel paper or electronic chattel
paper that constitute or evidence the Loans has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than to the Co-Issuers or the Indenture Trustee.

 

12.       No Note Account that constitutes a securities account or securities
entitlement is in the name of any person other than the Indenture Trustee. The
Co-Issuers have not consented to the securities intermediary of any such Note
Account to comply with entitlement orders of any person other than the Indenture
Trustee.

 

13.       No Note Account that constitutes a deposit account is in the name of
any person other than the Indenture Trustee. The Co-Issuers have not consented
to the bank maintaining such Note Account to comply with instructions of any
person other than the Indenture Trustee.

 

Schedule II - 2

--------------------------------------------------------------------------------


 

Survival of Perfection Representations

 

14.       Notwithstanding any other provision of this Indenture or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under this Indenture have been finally
and fully paid and performed.

 

No Waiver

 

15.       The parties to the Indenture shall provide the each with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Schedule II, and shall not, without
satisfying the Rating Agency Notice Requirement, waive a breach of any of such
perfection representations, warranties or covenants.

 

Issuer to Maintain Perfection and Priority

 

16.       Each Co-Issuer covenants that, in order to evidence the interests of
the Indenture Trustee under this Indenture, the Co-Issuer shall take such
action, or execute and deliver such instruments as may be necessary or advisable
(including, without limitation, such actions as are requested by the Indenture
Trustee) to maintain and perfect, as a first priority interest, the Indenture
Trustee’s security interest in the Loans.  The Co-Issuers shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the Loans as a
first-priority interest.

 

Schedule II - 3

--------------------------------------------------------------------------------